Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 1 of 126 PageID #: 505




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                               No. 18-cr-538 (MKB)

                - v. -                         Date of service: October 30, 2020

                                               NOTICE OF MOTION
 NG CHONG HWA a.k.a. Roger Ng,
                                               ORAL ARGUMENT REQUESTED
                               Defendant.




        MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT ROGER
       NG’S MOTION TO DISMISS THE INDICTMENT AND OTHER RELIEF




                                            BRAFMAN & ASSOCIATES, P.C.
                                            767 Third Avenue, 26th Floor
                                            New York, NY 10017
                                            (212) 750-7800
      Marc A. Agnifilo, Esq.
      Zach Intrater, Esq.
      Teny R. Geragos, Esq.
      Jacob Kaplan, Esq.
             Of Counsel


                                            Attorneys for Defendant Roger Ng
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 2 of 126 PageID #: 506




                                                Table of Contents
I.         INTRODUCTION .................................................................................................................. 1
II.        STATEMENT OF FACTS ..................................................................................................... 3
      A.        Overview ............................................................................................................................. 3
      B.        Jho Low............................................................................................................................... 5
           1.        Jho Low Develops Business Contacts in the Middle East............................................ 6
           2.        Jho Low’s Scheme Begins............................................................................................ 7
           3.        Political Fortune Smiles on Low .................................................................................. 9
           4.        The State of Terengganu’s Investment Fund – TIA ................................................... 10
           5.        TIA Becomes 1MDB, and Low Brings His Ponzi Scheme to the Next Level ........... 10
           6.        Low Applies to Be a Goldman Sachs Private Wealth Management Client ............... 12
      C.        What Did Goldman Know, Who Knew It And When? .................................................... 14
           1.        January 2009 - Fall 2009: TIA and “Project Tiara” ................................................... 15
           2.        Fall 2009 – Summer 2010: Low’s Private Wealth Management Application ........... 16
           3.        Early 2011: Leissner’s Two Attempts To Onboard Low ........................................... 19
           4.        Early 2012 – 2013: The Three Bond Deals ................................................................ 20
           5.    2014: Goldman’s Legal and Compliance Divisions Know Low Is, And Has Been, A
           Financial Partner of 1MDB Yet Goldman Pursues the 1MDB IPO Anyway....................... 21
           6.        2015: Low Is Revealed and the Goldman Finger-Pointing Begins ............................ 22
      D.        Timothy Leissner .............................................................................................................. 23
           1.    Between the 2012 and 2013, Leissner Lied Repeatedly About Low’s Involvement to
           Multiple High-Ranking Executives ...................................................................................... 23
           2.        2013-2014: Leissner continues to try to bring Low into the Bank ............................. 25
      E.        Roger Ng ........................................................................................................................... 26
III. THE INDICTMENT SHOULD BE DISMISSED FOR LACK OF VENUE ...................... 28
IV. THE FIRST OBJECT OF COUNT ONE, CHARGING DEFENDANT WITH BEING AN
EMPLOYEE OR AGENT OF AN ISSUER, SHOULD BE DISMISSED BECAUSE THE
INDICTMENT, AS ALLEGED, HAS ELIMINATED AN ESSENTIAL ELEMENT OF THAT
OFFENSE ..................................................................................................................................... 37
V. COUNT TWO MUST BE DISMISSED BECAUSE THE INDICTMENT FAILS TO
ALLEGE THAT NG CONSPIRED TO CIRCUMVENT A SET OF INTERNAL
ACCOUNTING CONTROLS COGNIZABLE UNDER THE FCPA ......................................... 44
      A.        The Statutory Text and Objectives of the Internal Accounting Control Provision........... 45
      B.        Count Two’s Allegations Do Not Relate to Goldman’s Assets ........................................ 48
      C. Prior Applications of the Internal Accounting Control Provision Do Not Square with the
      Allegations in Count Two ......................................................................................................... 49

                                                                             i
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 3 of 126 PageID #: 507




   D. Because the Alleged Bribes Did Not Relate to a Goldman Transaction or Its Assets, the
   Internal Accounting Controls Provision Is Unconstitutionally Vague And Must Be Dismissed
        ……………………………………………………………………………………………52
VI. COUNT THREE SHOULD BE DISMISSED FOR FAILURE TO PROVIDE WHAT THE
CONSTITUTION REQUIRES OF AN INDICTMENT AND BECAUSE ONE OF ITS
PREDICATES CANNOT BE A SPECIFIED UNLAWFUL ACTIVITY FOR MONEY
LAUNDERING UNDER THE “REFERENCE CANON” .......................................................... 56
   A.        Legal Standards ................................................................................................................. 58
   B. The Convoluted and Undifferentiated Structure of Count Three Lacks Any Independent
   Allegations ................................................................................................................................ 60
   C.        Argument .......................................................................................................................... 62
        1.        An Element is Missing ............................................................................................... 62
        2.    No “Design” Is Alleged With Proper Specificity, in Contravention of Supreme Court
        Precedent ............................................................................................................................... 67
        3.    The Byzantine Structure of Count Three Combined with Zero Independent
        Allegations Makes it Impossible to Distinguish Allegations Relating to One Object Versus
        Another ................................................................................................................................. 72
             a.    Count Three Fails to Allege Sufficiently the Three Disparate Objects of Count
             Three ……………………………………………………………………………………..73
             b.    The Structure of Count Three Mandates That Merely “Parroting the Language” of
             the Statute is Insufficient to Guarantee Ng’s Provide Sufficient Notice Here ................. 77
             c.       A Violation of § 78dd-3 Does Not Qualify as a Specified Unlawful Activity ....... 82
VII. THE GOLDMAN DEFERRED PROSECUTION AGREEMENT SHOULD BE
MODIFIED BECAUSE CERTAIN PROVISIONS WILL VIOLATE NG’S CONSTUTIONAL
RIGHTS AT TRIAL ..................................................................................................................... 84
   A.        The Silence Provision ....................................................................................................... 84
   B.        The Witness Provision ...................................................................................................... 87
   C.        Request for Relief ............................................................................................................. 89
VIII. THE COURT SHOULD ORDER TO GOVERNMENT TO PROMPTLY PROVIDE
BRADY MATERIAL IN ITS POSSESSION .............................................................................. 91
   A.        Ng is Entitled to Communications Between the Government And Leissner’s Counsel... 91
   B. Ng Is Entitled to All Material Covered by the DPA Goldman And the Government
   Recently Executed .................................................................................................................. 101
   C. The Government Should Produce the Information in Its Possession Regarding the True
   Nature of the Financial Transactions Described in Paragraphs 40 and 53 ............................. 114
IX.


   A.

                                                                         ii
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 4 of 126 PageID #: 508




     1.




X.   CONCLUSION ................................................................................................................... 122




                                                                 iii
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 5 of 126 PageID #: 509




I.     INTRODUCTION

       Roger Ng waived extradition from his home country of Malaysia to voluntarily leave his

wife and young daughter, who have not seen him since May of 2019 and November of 2018

respectively, to come to the United States and bravely engage our justice system and prove his

innocence. He and his counsel argue in these motions that this Indictment is deeply flawed and

that there are compelling reasons to dismiss these charges and allow him to return home. 1 He and

his counsel thank the Court for agreeing to permit an oversized submission in this matter. This

case is both massively complex and direly important to him and we appreciate the time the Court

has taken and will take in resolving these issues.

       As part of the Government’s effort to make Goldman pay for its corporate-wide failure to

recognize that Low and Leissner were using the company as part of a criminal scheme, it has

errantly indicted Ng, who, the evidence will show, was absolutely not involved in the stunning

crimes committed by others, and whose only meaningful role was that he introduced Low to

Leissner at a time when neither he nor anyone else knew Low was simply a criminal. Leissner

would soon join forces with Low, as had many powerful figures before him, and become part of

what in reality was a massive Ponzi scheme that Low commenced in 2007 and that would

crescendo in a potentially lucrative Initial Public Offering on an entity called 1MDB Energy in

late 2014 or 2015.




1
  On October 30, 2018, Ng was arrested on a provisional arrest warrant from the United States
based on the instant U.S. Indictment. He was incarcerated based on the U.S. charges from October
30, 2018, until his initial appearance on May 7, 2019, a period of over six months. On December
19, 2018, Ng was charged by the Malaysian Attorney General’s Chambers with four Malaysian
crimes related to his alleged involvement in 1MDB, and bail was granted as to the Malaysian
charges (yet denied as to the U.S. charges). On February 15, 2019, Ng waived extradition to the
U.S., was released to the custody of U.S. agents on May 3, 2019, and flown over several days to
the United States.
                                                 1
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 6 of 126 PageID #: 510




       The Indictment is remarkable because it seemingly acknowledges that the three Goldman

bond deals in the Indictment are part of a far larger scheme, involving diverse participants and

other crimes, all with Low at the center. The Indictment, however, steers clear of many of the other

crimes and much of the conduct taking place between 2009 and 2014 by Low and others that are

set forth in scores of other filings by the U.S. Department of Justice. 2 The Government does this

because if the Court or a jury viewed the totality of the conduct, the conduct would look far less

like an FCPA bribery and more like a series of frauds and thefts in the nature of a massive Ponzi

scheme. The problem of course with these events being a Malaysian-based fraud scheme, as

opposed to an FCPA violation concerning Goldman Sachs Group, is that the U.S. would have

missed out on the massive payday from October 22, 2020, when Goldman Sachs Group entered

into a Deferred Prosecution Agreement (“DPA”) and agreed to pay $2.9 billion. As a result, and

as is often the case when a law is stretched to accomodate facts that do not naturally fit, the

Indictment in this case suffers from a host of serious problems, some of which are addressed in

these motions.

       First, the Indictment should be dismissed for lack of venue.

       Second, by creating the non-existent entity it calls “U.S. Financial Institution #1” as a

combination of Goldman Sachs Group, Inc., an issuer of U.S. securities, and other Goldman Sachs

entities which are not issuers, the Government eliminates from the jury’s consideration a statutory

element of FCPA bribery, specifically that Ng must be an employee or agent of an issuer.

Accordingly, Count One of the Indictment should be dismissed.




2
  Between July 2016 and the present, the U.S. Department of Justice has filed dozens of detailed,
factual, sworn, verified complaints seeking civil In Rem remedies. These filings advance a legal
theory and factual allegations that are at odds with the allegations in this Indictment.
                                                 2
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 7 of 126 PageID #: 511




       Third, Count Two should be dismissed because the Indictment fails to allege that Ng

conspired to circumvent a set of internal accounting controls cognizable under the FCPA.

       Fourth, Count Three should be dismissed for failure to provide what the Constitution

requires of an Indictment and because one of its predicates cannot be specified unlawful activity

for money laundering under the “reference canon.”

       Fifth, we petition the Court to modify the provision in the DPA that prevents Goldman

employees from testifying in a manner inconsistent with the “facts” in the DPA, as that provision

serves to prevent witnesses from telling the truth at this trial; the Court should also modify the

DPA to require that Goldman makes its employees available as witnesses for the defense.

       Sixth, the Court should order the Government to promptly produce Brady material,

including the communications between the Government and counsel for Tim Leissner,

communications between the Government and Goldman and all exculpatory material related to

information in paragraphs 40 and 53 of the Indictment.

       Seventh, the Court should Order that the Government change the designation of over

110,000 items of discovery from “Attorneys’ Eyes Only” to “Sensitive Discovery Material.”

II.    STATEMENT OF FACTS

       A.      Overview

       This immensely complex series of events can fairly be broken into four primary elements.

First is Jho Low, the undisputed architect of what ended up being one of the largest criminal

schemes in the history of civilization, who partnered with a group of public officials from Abu

Dhabi and Malaysia, including the Prime Minister himself, who likewise became Low’s co-

conspirators. Second is Goldman, or more particularly, certain high-level representatives in the

legal, compliance and investment banking divisions, who knew that Low might be a fraud and


                                                3
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 8 of 126 PageID #: 512




were specifically warned by Ng, among others, but continued to deal with him anyway. Third is

Timothy Leissner, who at some point between 2009 and 2012 decided to effectively abandon his

role as a Goldman employee to become a full-fledged criminal in the service of Low. As a partner

and rainmaker within Goldman, Leissner played a huge role in keeping Low within the relatively

good graces of Goldman. Fourth, is Roger Ng, but this is solely because the Government indicted

him. Otherwise, he would be a singularly irrelevant player in a vast ocean of far more powerful,

far more involved Goldman executives.

       As the Indictment tacticly reveals (mostly by all the things it does not allege), and as the

evidence makes abundantly clear, Ng played no role in any of the events driving this case other

than to be Malaysian and to have introduced Low, another Malaysian, to Leissner and other

superiors at Goldman. In perhaps the most amazing twist of the case, it was Roger Ng who as early

as March 2010 specifically warned his superiors at Goldman that Low was a politically exposed

person, that Low was not to be trusted, and that Goldman should use caution in dealing with Low.

Specifically, a Red Flag Summary states as follows: “Roger Ng advised caution in accepting

[Low’s] claims at face value.” The report further states that Roger Ng “did not find [Low’s]

claims to be credible and recommended requiring very specific verification of all claims.”

Ng’s warnings were shared with the highest levels of the compliance and legal divisions of the

company. The company did not listen to him. Yet, while Low remains a fugitive, and while

Goldman Sachs Group, Inc. has secured a DPA, and while scores of high-level Goldman partners

completely escaped criminal liability, and

                                  the only person going to trial in the United States for one of the

largest financial crimes in recent memory is Ng, the man who warned Goldman of all of this in

March 2010.



                                                4
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 9 of 126 PageID #: 513




       Moreover, while so many in this case have avoided and delayed their day of reckoning—

Low remains a fugitive of this Court, Goldman apparently refused to timely provide recordings of

incriminating phone calls of its executives, Leissner has continued his campaign of fraud and

misdirection,                               —only one man, this defendant Roger Ng, voluntarily
                                            —

placed himself firmly and bravely within this Court’s jurisdiction when he waived extradition to

voluntarily come to a country in which he knows no one to stand trial as an innocent man in a

courtroom in Brooklyn, a place he came to for the first time on the day of his initial appearance.

       B.       Jho Low

       When the bank robber Willie Sutton allegedly told a reporter in 1952 that he robbed banks

because that was where the money was, his self-evident statement became part of criminal folklore.

Fifty-seven years later, in 2009, the Willie Suttons of the day would no longer concern themselves

with robbing banks. Rather, the real money was now in the investment and development funds of

certain countries. Switching out a gun and a loot bag for a corrupt politician and a Swiss bank

account, Low entered the dubious pantheon of infamous thieves. This case centers on perhaps the

single largest heist in the history of the world: the looting of $4.5 billion of Malaysian public funds

from 1MDB. The architect, progenitor and primary beneficiary of this crime is Low, who remains

a fugitive.3 To understand the events alleged in the Indictment, it is important to understand the

meteoric arc of Low, his ambition, the methods he used, the people who knowingly joined him in

this crime, and the people whom he and others used unwittingly to help them commit it, including

Ng. While the Indictment starts in 2009, the evidence is overwhelming that Low began his criminal




3
  Low’s status as as both the architect of this massive crime and a fugitive has not prevented the
U.S. Department of Justice from reaching a civil settlement with him. Much like the multi-
millionnaire partners of Goldman, Low gets to sit idly by and watch the fate of Ng, who is unable
to buy his way out of being prosecuted.
                                                  5
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 10 of 126 PageID #: 514




 activity at least as early as 2007. The elements of this Ponzi scheme include not only money stolen

 from 1MDB through the three Goldman Sachs deals (referred to in the Indictment), but also several

 other large-scale frauds committed by Low and others. As the Court will see, it is impossible to

 view the actions of Low and others concerning the three Goldman bond deals in the Indictment in

 isolation. Rather, they are a part of a single heist committed in several phases by Low and his co-

 conspirators. Indeed, even the theft of 1MDB funds cannot be viewed in isolation. Rather, that

 theft is part of a course of action by Low and others in the nature of a multiple year Ponzi scheme,

 with Low stealing new money to pay for previous thefts, as part of his oversized, misguided plan

 to use his corrupt relationships with powerful people to make himself rich and his criminal

 associates, most of whom were already rich, richer.

         Malaysian by birth, Low attended the prestigious Uplands International school in the

 Malaysian State of Penang. From there, he attended the famous Harrow school in England and

 went on to the University of Pennsylvania. Upon graduation in 2005, Low moved his company,

 Wynton Private Equity, which he had started two years earlier, into the iconic Petronas Twin

 Towers in downtown Kuala Lampur. He hired Seet Li Lin, a classmate from U. Penn., and Eric

 Tan, a Malaysian4 he knew from the nightclub scene, and set about building his business.

                1.      Jho Low Develops Business Contacts in the Middle East

        Ever mindful of where the money was, Low had his eye on wealthy, influential figures

 from oil-rich nations, including the United Arab Emirates (“UAE”). For instance, Low struck up

 a business relationship with Yousef Al Otaiba, who at the time was a senior advisor to the Crown

 Prince Mohammed bin Sayed Al Nahyan of the Emirate of Abu Dhabi, said to be the fourth richest




 4
  Seet Li Lin and Eric Tan are specifically mentioned because they play significant roles in the
 events alleged in the Indictment.
                                                  6
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 11 of 126 PageID #: 515




 member of royalty in the world. Since 2008, Otaiba has been the UAE’s Ambassador to the United

 States. Low leveraged Otaiba’s name, as well as the names of other powerful figures from the

 UAE, in order to create trust and business relationships with political figures in Malaysia,

 including the man who would become Prime Minister, Najib Razak. In exchange for using

 Otaiba’s name as part of Low’s scheme, Low paid Otaiba tens of millions of dollars from the funds

 he stole from 1MDB as part of the 1MDB-PetroSaudi joint venture, to be discussed below.

         Otaiba introduced Low to Khaldoon Khalifa Al Mubarak, who ran the UAE’s sovereign

 wealth fund, known as Mubadala Development Company. Once Low had developed deep

 connections in the UAE, he set about using those connections to make equally powerful and

 corrupt connections in his home country of Malaysia. Low then leveraged his connection to

 Mubadala to convince the Sultan of the Malaysian State Terengganu to create a state-owned

 investment fund, the Terengganu Investment Authority (“TIA”), the precursor to 1MDB. Low

 could see that Malaysia was poised to become a far more sophisticated player on the stage of world

 finance than it had been, and Low offered Malaysian politicians entre to the wealth of the middle

 east.

         As luck would have it, Low had come to know an individual named Riza Aziz from his

 time in England. Aziz was the son of Rosmah Mansoor, the wife of then-Malaysian Deputy Prime

 Minister Najib Razak. By 2007, Low was able to start leveraging his substantial connections in

 the Middle East to gain business in Malaysia.

                2.     Jho Low’s Scheme Begins

         In 2007, Low learned that Khazanah, Malaysia’s Sovereign Wealth Fund, was looking for

 partners to develop a major construction project in the southern state of Johor, near Malaysia’s

 border with Singapore. This would be called the Iskandar Development Region and it would be a


                                                 7
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 12 of 126 PageID #: 516




 financial hub in Malaysia to rival neighboring Singapore. In June of 2007, Low contacted Otaiba

 with details for the planned construction and suggested that Mubadala (the UAE fund) could invest

 in this promising Malaysian development. Low then arranged for a meeting in Abu Dhabi between

 Khazanah and Mubadala regarding the project. His success at bringing together a meeting of the

 Malaysian Sovereign Wealth Fund and the Sovereign Wealth Fund of the UAE put him in then-

 Deputy Prime Minister Najib’s good graces.

        The key to Low’s success was that he made sure there was something for everyone in every

 business deal. In the Iskandar project, for instance, Najib and other politicians in Malaysia got

 political credibility by showing that Malaysia was becoming a more serious financial player

 through its relationship with the UAE. Otaiba and the other UAE officials were in it for the money,

 and Low paid them later from funds he derived from subsequent deals in his scheme. Low enjoyed

 the massive reputational benefit of having such powerful contacts around the world as well as

 typically stealing large sums of money on every deal. Low also repatriated the tactics he had used

 to such effect with Middle Eastern figures and did the same back in Malaysia.

        As would become relevant in 2009 and 2010, when Low was being considered as a private

 wealth client at Goldman, Low pulled a stunt in the Iskandar deal in 2008 where he caused his

 shares of a company called UBG to have an almost comically high valuation as compared with

 others’ shares. The UBG share valuation would be important for at least two reasons. First, as

 noted, Goldman compliance and legal representatives questioned the validity of Low’s claim that

 he made $105,000,000 on the deal. This figure was connected to the share price, the validity of

 which was actively questioned by Goldman executives determining whether Low should be made

 a private wealth client of the bank. Second, the seemingly artificially high valuation of Low’s




                                                 8
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 13 of 126 PageID #: 517




 shares brough Low wealth and, perhaps more importantly, the appearance of wealth, which he

 could leverage in future business deals.



                3.     Political Fortune Smiles on Low

        In October 2008, the then-Malaysian Prime Minister, Tun Abdullah Ahmad Badawi,

 announced he would step down as Prime Minister as of March 2009. This all but assured that Najib

 Razak, then Deputy Prime Minister, and the man Low had courted through his UAE connections,

 would become Prime Minister. This stroke of luck would elevate Low to having direct access to

 the Prime Minister himself. What’s more, through Low’s connection to Khaldoon Khalifa Al

 Mubarak, the head of the UAE fund Mubadala, whom he met through Otaiba, Low could credibly

 claim to Malaysian politicians that he himself could help them build domestic investment funds of

 their own.5

        As of January of 2009, Low was the advisor to the Sultan of the Malaysian State of

 Terengganu, which, not coincidentally, was in the process of creating a State-owned Sovereign

 Wealth Fund called TIA. At the time, the Sultan of Terengganu, Mizan Zainal Abidin, was the

 constitutional monarch of Malaysia (Malaysia rotates the Sultans of nine of its states to hold the

 position of Yang-di-Pertuan Agong, essentially the King of Malaysia, for five-year terms).

 Between 2006 and 2011, it was the State of Terengganu’s turn in the rotation and so its Sultan was

 the country’s king. So, as yet another stroke of luck, Low found himself as the advisor to the King

 of Malaysia.




 5
   This is the equivalent of the Federal Reserve commissioning Willie Sutton to build all the
 country’s banks and fill them with cash.
                                                 9
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 14 of 126 PageID #: 518




                4.      The State of Terengganu’s Investment Fund – TIA

         In January 2009, TIA put out a Request For Proposals (“RFP”) seeking a financial firm

 that could assist in the creation and maintenance of this State-owned fund. Goldman submitted a

 proposal and won the project. The Government does not allege that bribes or kickbacks played any

 role in the decision to award the project to Goldman. In April 2009, Najib Razak, whom Low had

 been courting, became the Prime Minister of Malaysia. On July 31, 2009, TIA was taken over by

 the Malaysian Ministry of Finance.

                5.      TIA Becomes 1MDB, and Low Brings His Ponzi Scheme to the
                        Next Level

         On September 25, 2009, the name of TIA was officially changed to 1MDB. As its first

 order of business, 1MDB entered into a joint venture agreement with a private Saudi Arabian oil

 services company called PetroSaudi International. The idea for this joint venture was hatched a

 few weeks earlier during a meeting involving Low, Prime Minister Najib and the two co-founders

 of PetroSaudi—Tarek Obaid and Prince Turki bin Abdullah. Whether through luck or foresight,

 Low found himself in an unimaginably fortunate situation. The Malaysian politician he had been

 chasing, Najib, was elevated from Deputy Prime Minister to Prime Minister, and was now going

 to preside over a new national fund, 1MDB. To further solidify Low’s role with Najib, Low was

 also connected to Najib’s wife through her son, Riza Aziz. Not one to squander such an

 opportunity, Low thought of a way to use the 1MDB to satisfy his old debts and make himself

 rich.

         The 1MDB-PetroSaudi joint venture appeared to be purely legitimate. By its terms, 1MDB

 agreed to invest $1 billion into the venture in exchange for one billion equity shares, amounting to

 a 40% stake, in the joint venture. In return, PetroSaudi agreed to provide the venture with $2.7




                                                 10
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 15 of 126 PageID #: 519




 billion of assets consisting of energy interests in Turkmenistan and Argentina. 6 The venture also

 was consistent with a stated policy of Malaysia to attract foreign investment, particularly from

 wealthy nations such as Saudi Arabia. As a result, there was nothing about the 1MDB-PetroSaudi

 joint venture that raised red flags within Goldman or anywhere else. Indeed, the fraudulent nature

 of the 1MDB-PetroSaudi joint venture first came to light only in 2015, nearly six years later, when

 the former PetroSaudi executive, Javier Justo, provided two journalists with the contents of a

 PetroSaudi server, prompting a series of articles revealing for the first time that Low and others

 created the joint venture to siphon more than a billion dollars from 1MDB.

        What only Low and a few others knew in the Fall of 2009 was that the joint venture was

 premised on the lion’s share of the over $1 billion invested by 1MDB being secretly siphoned off

 to Low and other co-conspirators. The key to Low’s success was ensuring that everyone

 controlling the finances of 1MDB would either be complicit in the theft or ignorant of the fact that

 the money was missing. For example, on October 2, 2009, as RBS Coutts was attempting to

 ascertain the full name of the final beneficiary of 1MDB funds, the 1MDB CEO, Sharol Halmi,

 misinformed the bank that the beneficiary, Good Star Limited, was 100% owned by PetroSaudi.

 The truth, however, was that the sole owner of Good Star was Low.

        In addition to having 1MDB officials who were complicit in the theft, the success of the

 heist depended on having a bank that didn’t ask too many questions. On September 22, 2009, the

 Chief Executive Officer of PetroSaudi, Tarek Obaid, contacted BSI Bank in Geneva, Switzerland

 to discuss BSI opening an account for the joint venture. He explained to the BSI official that an

 unspecified portion of the $1 billion being provided to the joint venture by 1MDB would be paid



 6
   The 1MDB-PetroSaudi joint venture, including how Low’s used the joint venture to steal
 upwards of one billion dollars from 1MDB in 2009, is set out in great detail in the Government’s
 In Rem filings.
                                                 11
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 16 of 126 PageID #: 520




 to Low as his commission for making the introduction between Najib Razak and the PetroSaudi

 co-founders, Tarek Obaid and Prince Turki. Because of the fact that Low was said to be taking this

 share of 1MDB public funds, rather than the money being put into the joint venture, BSI refused

 to open an account for the joint venture.

        As with all fraudulent schemes, the methods and means employed by Low, the PetroSaudi

 founders and the complicit 1MDB officials7 were designed to portray complete legitimacy to the

 world. Yet, all the while they were making false statements to bank representatives and had designs

 on stealing the 1MDB investment in the venture. The evidence is clear that as of September 2009,

 Roger Ng had no knowledge that the PetroSaudi joint venture was simply a way of looting 1MDB.

                6.      Low Applies to Be a Goldman Sachs Private Wealth Management
                        Client

        At the same time he was covertly committing the PetroSaudi theft, Low was trying to

 become a private wealth management (“PWM”) client of the Zurich office of Goldman. A

 reasonable view of the evidence known now (which was not known by anyone other than Low and

 a few others at the time) is that after BSI Geneva rejected the PetroSaudi joint venture’s application

 to open an account because, in part, of the commission going to Low, Low realized he needed

 enhanced personal credibility, particularly in Europe. He seems to have been seeking that

 credibility by becoming a Goldman PWM client. Low wanted to be a PWM client specifically in

 Switzerland because while he was known in the Middle East and in Malaysia, he was not yet a

 household name in Europe. Being a Goldman PWM client in Geneva would give him needed

 European credibility as well as access to Goldman Sachs banking privileges.




 7
  Only specific 1MDB officials were knowingly involved in this theft, and that many other officials
 were not knowingly involved.
                                                  12
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 17 of 126 PageID #: 521




        The evidence shows that Ng did nothing more than follow the established protocols in

 directing Low to other people within Goldman who would then pass on Low’s qualifications to be

 a PWM client. In particular, on September 30, 2009, Ng put Low in touch by email with Goldman

 Sachs-Singapore PWM banker named Hsin Yue Yong. In a follow up email, Hsin Yue Yong asked

 Ng for background on Low. Only because he was asked to provide background on Low, Ng

 responded to Yong by stating that Low was “currently our partner in a lot of transactions in

 Malaysia. Largely the mid-east and Malaysia relationship. He is close to Saudi, Kuwait and Abu

 Dhabi royal family who is chairman of mubadalla. Wealth probably in the c.usd200mm.” Yong

 then forwarded this email to seven other people at Goldman, including to Shane Reidel of the

 Compliance Surveillance Strategy Group. Over the next ten months, Low met with a banker in

 Goldman’s Switzerland office and several compliance officers within Goldman. Though many

 people on Goldman’s business side were pushing for Low to be onboarded as a PWM client, his

 application was ultimately “closed” in June of 2010 after negative press articles surfaced about

 Low.

        As will be discussed below, Low’s efforts to become a private wealth client of Goldman

 would be picked up again by Tim Leissner in 2011—when he was referred for a PWM account in

 Singapore. Ultimately, Low would be a household name to virtually everyone at Goldman

 including Lloyd Blankfein and Michael Evans (former vice chairman at Goldman Sachs), who

 personally met Low on several occasions. These included: (1) a 2009 meeting at the Four Seasons

 between Blankfein, Low and Michael Evans, Roger Ng, Prime Minister Najib and 1MDB’s

 Chairman; (2) a December 14, 2012 meeting at Goldman’s New York offices between Low,

 Mohamed Badawy Al Husseiny (CEO of Aabar) and Hazem Shawki (a senior Goldman Middle

 East executive); (3) a July 2013 meeting on a yacht in the South of France between Michael Evans,



                                                13
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 18 of 126 PageID #: 522




 Low, Leissner, Prime Minister Najib and Prince Turki. There is also every reason to believe (from

 materials the Government has provided in discovery) that a Sepember 2013 meeting between

 Leissner, Low and several other prominent financial figures took place in the Time Warner Center

 in New York.8 Notably, when Ng’s assistant asked Leissner’s assistant if Ng would be joining the

 September 2013 meeting, Leissner responded: “I will handle him away from the official meeting.

 No need to respond to the request.” What became clear is that after making the introduction

 between Low and the partners at Goldman, Ng no longer had a seat at the proverbial table.

        C.      What Did Goldman Know, Who Knew It And When?

        The Goldman emails, internal memoranda and other discovery reveal that the legal and

 compliance divisions of Goldman actively researched Low, his business connections, the sources

 of his wealth and his prior deals, and over time knew more and more about him. This knowledge,

 however, possessed at the highest levels of Goldman Sachs, did not prevent Goldman from

 continuing to engage with Low nor to continue to make hundreds of millions of dollars on deals

 with which Low was associated.

        During the six year period between 2009 and 2015, the compliance and legal departments

 of Goldman wrestled with the pros and cons of being associated with Low in different capacities.

 The internal emails of Goldman show that the company was far more motivated by fear of bad

 press than it was in genuinely investigating the emerging red flags that Low and Leissner had

 joined forces to steal from 1MDB, Goldman’s client. When examining the questions of what

 Goldman knew, what Ng knew and when they learned it, there are six relevant time periods.




 8
   In the Government’s recent Information, they state that “Low did not ultimately attend” but that
 during that trip, Low met with the wife of Najib at the Mandarin Oriental (located within the Time
 Warner Center) to show her an expensive piece of jewelry that the Jeweler designed at Low’s
 request. (Goldman Information ¶ 66.)
                                                14
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 19 of 126 PageID #: 523




            1. January 2009 - Fall of 2009: the commencement date for the Indictment, during the
               set up of TIA.

            2. Fall of 2009 - June of 2010: when Low first applied to be a PWM client of
               Goldman’s Zurich office, which is when Goldman rejected his application.

            3. Early 2011: when Leissner attempted to onboard Low as a PWM client in
               Singapore, then work with Low on a deal known within Goldman as “Project
               Gold.”

            4. 2012 - 2013: when Goldman led three lucrative bond deals for 1MDB, all of which
               Leissner led.

            5. 2014: when Goldman’s legal and compliance divisions knew Low was, and had
               always been, a financial partner of 1MDB yet Goldman pursued the 1MDB Energy
               IPO anyway.

            6. 2015: when Low was revealed to be a fraud.

        These distinctions between time periods are important because, as the Indictment alleges,

 Ng introduced Low to others within Goldman in early 2009, when no one had reason to know that

 Low was running a fraud scheme. By 2012, as shown below, Low’s prime contact at Goldman

 was no longer Ng, whom Low had already stepped over in favor of far more powerful people, but

 was instead the rain-making partner, Timothy Leissner. It was Leissner, and Leissner alone, who

 thereafter lied for Low, protected Low and ultimately became a full-fledged criminal in the service

 of Low.

                1.     January 2009 - Fall 2009: TIA and “Project Tiara”

        In January 2009, Ng and Leissner were courting Low in an effort to secure work for

 Goldman related to TIA. Goldman was well aware of Ng’s and Leissner’s efforts in this regard for

 several reasons, including because Ng logged it into the Client Interaction System, as he was

 supposed to.9 (See United States v. Leissner, 18 Cr. 439 (MKB) Dkt. 1 (“Complaint” ¶ 23); GS-


 9
  As an investment banking division Director in 2009, Ng was required to log every meeting into
 Goldman’s Client Interaction database. Notably, when Ng transferred to the Securities Division in
 December 2010, he was no longer client-facing and was not required, nor expected, to log
                                                 15
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 20 of 126 PageID #: 524




 1MDB-00289094). Over the course of the month, they met again, and Ng immediately logged it

 into the client interaction system. (GS-1MDB-00289126.)

        A few weeks later, on January 24, 2009, the deal team on Project Tiara (Goldman’s internal

 name for the project) asked the Business Intelligence Group (“BIG”) to initiate a check to proceed

 with Project Tiara. A deal team member, who knew of Low’s overall involvement in setting up

 TIA, asked Roger and others: “Roger, maybe you can advise on the question with regard to whether

 there was any finder.” (GS-1MDB-01967707.) Ng immediately reached out to his then-boss Tim

 Leissner asking:

        On BIG, they asked if we have a consultant do we run a check on [Low] now or
        later? We don’t have a deal structure or know how much we are making yet. Is it
        possible to advise BIG down the road we have a consultant or we should say there
        is one but we don't have the engagement terms etched out yet?

        (GS-1MDB-00289134.) Leissner instructed that Ng “leave BIG to when we know how this

 structure works” (Id.; see generally Complaint ¶ 24; United States v. Ng, 18 Cr. 538 (MKB) Dkt.

 1 (Indictment (“Ind.”) ¶ 63(b).) Ng disclosed to several employees over multiple years that Low

 was involved in Project Tiara. (Ind. ¶ 21.) By February 5, 2009, BIG completed their review of

 TIA, writing “[f]rom a reputational perspective, we have not noted any show-stopping issues for

 the proposed transaction.” (Id.)

                2.      Fall 2009 – Summer 2010: Low’s Private Wealth Management
                        Application

        In approximately September 2009, Ng (cc-ing Tim Leissner) referred Low for a private

 wealth management (“PWM”) account at Goldman’s Swiss Office. (Complaint ¶ 35(a), United

 States v. Goldman Sachs (Malaysia) Sdn. Bhd., 20 Cr. 438 (MKB) Dkt. 7, Information (“Goldman




 meetings. At all time relevant to the Indictment, Leissner was in the Investment Banking Division.
 He was required at all times to log his meetings.
                                                16
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 21 of 126 PageID #: 525




 Information”) ¶ 29.) Ng told the PWM banker that Low was “currently our partner in a lot of

 transactions in Malaysia. Largely the Mideast and Malaysia relationship.” (Id.) Therefore, as of

 the date of the forwarded email, the Compliance Surveillance Strategy Group was aware that Low

 was currently a partner of Goldman in a lot of transactions in Malaysia, that Low was close to the

 royal families in Saudi Arabia, Kuwait and Abu Dhabi and that he had approximate wealth of $200

 million. Ng’s statements were forwarded again to an Anti-Money Laundering Compliance group

 within Goldman. In other words, Ng was the reason Goldman knew what it did.

        Low was immediately put in contact with a Swiss PWM banker, and Goldman began due

 diligence. Through their due diligence on Low, Goldman once again learned of Low’s involvement

 in the set-up of TIA. Goldman PWM Compliance hired an outside vendor who “conducted further

 research with the aim of verifying the documentation provided which may substantiate [Low’s]

 claims of business dealings.” (GS-1MDB-01366615.) Among the research were three articles that

 “[r]eference[d] Low’s involvement in establishing the sovereign wealth fund, TIA.” (Id.)

        As Compliance personnel worked to diligence those questions about Low, the business

 side pressured Compliance to approve Low as a client. Compliance continued to conduct due

 diligence. For example, in a March 13, 2010, email, a Goldman regional head of compliance,

 Patrick Kidney, wrote to two others in the department quoting from an article, “Low was in fact

 instrumental in driving TIA during its formative stage; he continues to play a role in 1MDB,

 particularly in wooing the Arabs to part with the money to invest in the country.” (GS-1MDB-

 01366683.) Later that day, he wrote of Low: “Negative Feedback from Sources - Of over 10 senior

 well-placed sources interviewed, none was aware of the Individual nor could substantiate his

 claims. Several encouraged exercising caution.—including Roger Ng, who advised caution




                                                17
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 22 of 126 PageID #: 526




 considering what he knew and had heard.” (GS-1MDB-01366798) (emphasis added). 10 This

 very same Goldman regional head of compliance wrote, a day later, to a high-level BIG executive

 and David Lawrence (Associate General Counsel and Managing Director at Goldman), expressing

 frustration with the pressure to approve Low and underscoring the red flags Low raised as a client:

           This has been an exceptionally trying experience I have to admit, and I believe that
           no matter what we do [Goldman PWM representative] is not willing to accept that
           we are not in a position to onboard this prospect . . . I do not believe we will ever
           be able to get comfortable with this matter. I’d like to shut this down once and for
           all . . . It is seldom that one sees a vendor report, which has been backed up verbally
           by them, that so clearly states that we should exercise extreme caution.

 (Goldman Information ¶ 29) (emphasis added). 11 Just two days later, on March 15, 2010, a

 comprehensive presentation was given about Low. The participants included the highest levels of

 compliance within Goldman, including Court Golumbic (Managing Director at Goldman) and

 David Lawrence. As part of the presentation, informational slides were distributed to the

 participants. Included among this information distributed to the highest echelons of Goldman’s

 compliance personnel are more statements made by this defendant, Roger Ng. A portion of a report

 called “Red Flag Summary II,” states that, “Roger Ng advised caution in accepting [Low’s]

 claims at face value.” The report also states that Ng “did not find [Low’s] claims to be credible

 and recommended requiring very specific verification of all claims.” This defendant’s specific




 10
      This is one of several warnings that Ng gave to Goldman. In another email, Kidney wrote:

         Regarding the call with Roger: we had spoken with Roger and he had not been as
         postitive as the prospect was. Their recollection of events was somewhat different.
         Roger’s recollection was simply not the same as the prospect’s and Roger
         recommended that we undertake thorough due diligence to verify what the
         prospect was telling us. I recommend we discuss with Roger without the prospect
         being on the phone. I am in Paris tomorrow and Friday so will do my best to make
         myself available for such a call. (GS-1MDB-01365249.)
 11
    This quotation is pulled from the Goldman Malaysia Information. The irony, of course, is that
 it was defendant Roger Ng’s warning to exercise “caution.”
                                                     18
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 23 of 126 PageID #: 527




 and, frankly, remarkably prescient warnings about the fact that Low may be lying about his

 business connections and intentions, were shared with the leadership of Goldman.

        Nevertheless, Goldman’s business side continued to try to onboard Low for the next three

 and a half months. During that time period, Ng was once again asked about Low. He once again

 told the truth and “confirmed that [Low] was instrumental in introducing Goldman Sachs to the

 creation of the Malaysian Sovereign wealth Fund process and was part of that process in an

 advisory capacity. He also mentioned that the Prospective Client was part of a meeting of the

 Malaysian Prime Minister with Lloyd Blankfein in New York November last year.” (GS-1MDB-

 01365278.)12 Thousands upon thousands of internal Goldman emails show that in terms of Low

 and Ng, the information within the company was a one-way street. Ng provided accurate, truthful

 information about Low to his superiors within the company; and the Goldman compliance groups

 in turn never advised Ng, who after all was not even a partner in the company, to update him with

 the information they were compiling about Low’s past dealings. Ultimately, on June 25, 2010,

 Low’s PWM application was rejected following a series of negative press articles and, notably, no

 one at Goldman alerted Ng.

                3.     Early 2011: Leissner’s Two Attempts To Onboard Low

        In 2011, Leissner engaged with Low on another potential project known internally at

 Goldman as “Project Gold.” (Complaint ¶ 35(b).) A senior employee of Goldman “[s]poke to Tim

 [Leissner]” and their “[b]ias is to not move ahead.” (Id. ¶ 35(b)(iii); see also GS-1MDB-

 01004654.) Leissner informed that employee “I have come to the same conclusion [that this deal

 is not one to push]” and told the senior employee that he would alert the deal team. (GS-1MDB-



 12
   Despite these emails, the government still alleged that “Low also specifically requested that Ng,
 Leissner and other conceal his involvement in 1MDB…and Ng, Leissner and other continued to
 conspire to conceal Low’s involvement…” (Ind. ¶ 22.)
                                                 19
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 24 of 126 PageID #: 528




 01004742.) There is no record of Leissner informing Ng about his conversations with the senior

 employee. In fact, just a few days later, Leissner referred Low for another PWM account at

 Goldman’s Singapore Office. (Complaint ¶ 35(c); GS-1MDB-00026075.) Ng, likely believing that

 Project Gold was still moving forward, arranged for a lunch meeting with Low and Hsin Yue Yong

 (the Singapore PWM banker) and wrote “[g]iven the various things we have with this client, we

 should try to make an attempt, if possible.” (Complaint ¶ 36.) Ultimately, Low’s PWM-Singapore

 application was rejected.

                4.      Early 2012 – 2013: The Three Bond Deals

        In approximately 2012, 1MDB engaged Goldman for advice regarding its anticipated

 purchase of a Malaysian energy company. (Ind. ¶¶ 24-29.) After a series of meetings in February

 and March (most of which were attended by other members of Goldman), 1MDB decided to

 structure a deal whereby they would issue $1.75 billion in bonds guaranteed by IPIC—an entity

 wholly-owned and controlled by the Abu Dhabi government. This project was referred to

 internally as “Project Magnolia.” Soon after Project Magnolia closed on May 21, 2012,

 approximately $577 million of the bond proceeds were allegedly diverted from 1MDB through

 numerous wire transfers to bank accounts owned and controlled by Low, Leissner, a high-level

 official at IPIC, and the wife of Najib. (Ind. ¶ 40.) Leissner, who set up a bank account and received

 wire details the very same day that Project Magnolia closed, received $51.96 million into an

 account controlled by him and his now ex-wife. The Government alleges that $24 million was

 subsequently transferred from that account to an account owned by Ng’s relatives. (Ind. ¶ 40.)

 Notably, this money was never transferred to Ng and the Government does not allege that the

 money coming to Ng’s in-laws was Ng’s “cut” or profits from Project Magnolia. The Indictment




                                                  20
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 25 of 126 PageID #: 529




 does specifically allege, that Ng and Leissner had other business arrangements having nothing to

 do with the two men being employed at Goldman. (Ind. ¶ 57.)

        Almost immediately after Project Magnolia closed, Goldman closed two other bond deals

 referred to internally as “Project Maximus” and “Project Catalyze.” (Ind. ¶¶ 42-55.) Though Ng

 was part of the deal team for Magnolia, he had a minor role in Maximus, and no role whatsoever

 in Catalyze. Both Maximus and Catalyze raised more than $4 billion for 1MDB’s investment

 projects. Following the close of Project Maximus on October 19, 2012, approximately $790

 million was transferred to a Low-controlled entity. Leissner and his wife’s entity received over

 $20 million, which he then directed to flow to others over the next three months. There is no

 allegation that Ng or anyone associated with him received any money from Maximus. After Project

 Catalyze was approved on March 13, 2013, and the proceeds were issued on March 19, 2013, Low

 caused more than $1 billion to be laundered to numerous different bank accounts. On July 3, 2013,

 $65 million of the diverted funds were transferred to the Leissner-controlled account. The

 Government alleges that Leissner than directed approximately $4 million of this to the account of

 Ng’s relatives. (Ind. ¶ 53.) This money was never transferred to Ng.

                5.     2014: Goldman’s Legal and Compliance Divisions Know Low Is,
                       And Has Been, A Financial Partner of 1MDB Yet Goldman Pursues
                       the 1MDB IPO Anyway

        In March 2014, the Legal Department of Goldman shared emails discussing the fact that

 KPMG had ceased being 1MDB’s auditor “without giving further details.” By April 1, 2014, the

 Legal Department was aware that “the extended March 31 deadline” for 1MDB to file its 2013

 yearly financial statement passed without the public fund making any such filing. The Legal

 Department was also aware that 1MDB’s new accounting firm, Deloitte, refused to comment on




                                                21
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 26 of 126 PageID #: 530




 the non-filing. Therefore, by April 2014, Goldman was aware of serious red flags indicating

 something very wrong with the accounting at 1MDB.

           The next month, Goldman’s Legal and Compliance Divisions would know the likely source

 of the 1MBD’s accounting problem. In May 2014, high-level members of the Goldman Legal and

 Compliance Divisions became aware of information that Low had a significant financial

 connection to 1MDB. Emails shared within the legal department, for instance, showed that

 Goldman was aware that Low had represented to an English court in 2012 that as early as 2011 (a

 full year prior to the first bond deal) Low was being “backed” by 1MDB in connection with a 1

 billion pound bid for a hotel group.13

           Despite Goldman’s Legal and Compliance Divisions knowing in the Spring of 2014 that

 Low had been financially backed by 1MDB even prior to the first bond deal, and despite knowing

 that 1MDB’s highly-regarded accounting firm quit and that it was having significant accounting

 issues at that time, Goldman nonetheless pushed full-speed-ahead for the highly lucrative 1MDB

 energy IPO. This reveals one central fact with unmistakable clarity: no one at Goldman at any

 level, whether it be the Legal Department, Compliance or Lloyd Blankfein himself, could care less

 that Low was affiliated with 1MDB. When Goldman found out that Low had been a financial

 partner with 1MDB the whole time, and for at least a full year before the first bond deal, Goldman

 responded by doubling down and advising on the 1MDB IPO with other banks, hoping to profit

 approximately $50 million more.

                  6.     2015: Low Is Revealed and the Goldman Finger-Pointing Begins

           With Goldman keeping Low’s secrets pending the IPO, it was a former PetroSaudi

 employee named Javier Justo who ultimately blew the whistle on Low. In early 2015, Justo



 13
      At the prevailing exchange rate, this was about a $1.6 billion deal, backed by 1MDB.
                                                  22
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 27 of 126 PageID #: 531




 provided over 200,000 emails from a PetroSaudi server to journalists who had been covering

 1MDB. On March 1, 2015, the story broke that Low used PetroSaudi as a front to steal billions of

 dollars from 1MDB. The article breaking the story was emailed throughout the highest echelons

 of Goldman. Over the next several months, two news outlets – the Sarawak Report and the Edge

 – ran detailed articles concerning Low, 1MDB, and related matters. The many articles were shared

 among Goldman’s Legal, Compliance and Investment Banking divisions. By July 2015, it was

 revealed that 1MDB funds, through its subsidiary, SRC, had been traced to Prime Minister Najib

 Razak’s personal bank accounts.

        By late July 2015, the highest echelons of Goldman, including Lloyd Blankfein himself,

 were managing the fallout from news articles that increasingly placed Goldman at the heart of the

 1MDB scandal.

        D.      Timothy Leissner

        At some point between 2009 and 2012—and perhaps only Leissner can identify the precise

 moment—Leissner effectively stopped being a partner at Goldman and started being a criminal

 partner of Low. As relevant to the charges against Ng, this transformation on Leissner’s part was

 done in private. There is no indication in the hundreds of thousands of emails and other discovery

 that Leissner either told Ng that Leissner had begun helping Low commit crimes or shared any

 information with Ng that would have put Ng on notice of that fact. Rather, Leissner did what every

 conspirator does: he kept his criminal affiliation a secret.

                1.      Between the 2012 and 2013, Leissner Lied Repeatedly About Low’s
                        Involvement to Multiple High-Ranking Executives

        It is undisputed that Leissner liked repeatedly to members of the Firmwide Capital

 Committee (“FWCC”) and members of BIG about Low’s involvement in the 1MDB deals—even

 after Leissner received and paid out significant portions of money from the bond deals. For

                                                   23
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 28 of 126 PageID #: 532




 example, during Project Magnolia, Leissner told the following lies. First, during a telephone call

 on March 12, 2012, Leissner told a senior member of BIG that Low was not involved in Project

 Magnolia. (Complaint ¶ 41(a).) Four days later, on March 16, 2012, during an Asia Standards

 Committee meeting regarding Project Magnolia, a committee member asked Leissner if Low was

 involved in Project Magnolia and Leissner responded no. (Id. ¶ 41(b).) On or about April 4, 2012,

 Leissner was questioned at a FWCC meeting about his meeting with Low and a high-ranking

 official at IPIC. Leissner denied Low’s presence, but admitted that [Low] had helped arrange the

 meeting.” (Complaint ¶ 41(d).) The Indictment alleges that Ng, too, stated in that committee

 meeting that Low was not involved in Project Magnolia other than to set up the meeting. Ng, who

 was on this call, made no such statement because he was unaware of and not present at the meeting

 with Low and the high-ranking official. 14 (Ind. ¶ 63(e).) Later that same day, after the FWCC

 meeting, a high-ranking BIG executive emailed Leissner, stating “I was told Jho Low attended the

 meeting you had with Sheikh Mansour. Sorry that was wrong.” Leissner responded that he “hand

 delivered a letter by the Prime Minister of Malaysia to him and the Crown Prince.” The high-



 14
  The Government has taken inconsistent positions with respect to this meeting in the following
 ways:
       (1) In the Leissner Complaint (filed June 7, 2018): “On or about April 4, 2012, during a
           firmwide Capital and Suitability Committee meeting regarding Project Magnolia, the
           Global Co-Head of the Intelligence Group questioned Leissner about his meeting with
           [Low] and a high-ranking official of [IPIC] in Abu Dhabi, and Leissner denied [Low]
           was present, but admitted he had helped arrange the meeting. Leissner did not tell the
           [FWCC] that [Low] was otherwise involved in Project Magnolia. (Complaint ¶ 41(d))
           (emphasis added).
       (2) In the Ng Indictment (filed October 2018): “On or about April 4, 2012, NG and
           [Leissner] falsely stated in a committee meeting that Low was not involved in Project
           Magnolia other than to set up one meeting with an Abu Dhabi official.” (Ind. ¶ 63 (e).)
       (3) In the Goldman Information (unsealed October 22, 2020): “On or about April 4, 2012,
           Leissner falsely stated at a FWCC meeting that Low was not involved in Project
           Magnolia other than to set up one meeting with IPIC Official 1….Ng was also present
           during this meeting and did not correct Leissner’s false statement about Low’s
           involvement. (Goldman Information ¶ 83(b).)
                                                24
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 29 of 126 PageID #: 533




 ranking BIG executive replied, “I guess Low will have had a hand in fixing that you were able to

 carry the letter from the Malaysian PM . . . Important we have no role on our side for Low and

 we should ask that any payments from any of [the] participants to any intermediaries are declared

 and transparent.” Leissner agreed with the executive’s admonishment. 15

        Just two months later, when Project Maximus was underway in June and Leissner had

 already directly received millions of dollars from Low-related entities, Leissner continued to

 deceive others at Goldman regarding Low.

        On or about June 20, 2012, a member of Goldman’s control functions asked members of
        the deal team, “Is Jho Low involve[d] in this transaction? Please also keep us posted if
        there are any other politically exposed person involve[d] in this transaction in a non-official
        capacity.” A deal team member responded “no.” 16

        On or about October 10, 2012, Leissner falsely told a firmwide committee that neither Low
        nor any intermediary was involved in Project Maximus. (Leissner Information 83¶ (d).) 17

        Leissner continued this charade into 2013 during Project Catalyze. On or about April 24,
        2013, a senior Goldman executive who was a member of Goldman’s approval committee,
        emailed Leissner about “1MDB,” asking: “Is there a story circulating about an
        intermediary on the Magnolia trades??” Leissner responded, “Not that I am aware of . . .
        There definitely was no intermediary on any of the trades. The blogs in Malaysia always
        try to link a young Chinese business man [sic], Jho Low, to 1MDB. That is not the case
        other than he was an advisor alongside other prominent figures to the King of Malaysia at
        the time of the creation of 1MDB.”18

               2.      2013-2014: Leissner continues to try to bring Low into the Bank

        In 2013, Golman served as an advisor on a deal referred to internally as “Project Condor.”

 (See Goldman Information ¶ 79.) When the deal was substantially finalized, BIG raised concerns

 about the Low-controlled entity and advised the deal team—which included Leissner and another



 15
    Ng was not copied on these emails, nor was he present at the meeting where Leissner delivered
 the letter.
 16
    Though Leissner was involved in this exchange, Ng was not.
 17
    Ng was not present at the Firmwide committee meeting.
 18
    Ng was not copied on this email, nor was he involved in Catalyze.
                                                  25
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 30 of 126 PageID #: 534




 senior employee, Andrea Vella19—to not proceed. (Id.) Though BIG shared with Leissner and the

 other employee their concern with Low, BIG doubted that “pens are completely down.” (GS-

 1MDB-0194839.) In other words, Goldman executives knew that Leissner and the other employee

 would continue to pursue it. One senior executive in BIG wrote to colleagues:

          I have just come off a call with Leissner, Sikhtian and Shawki, discussing a possible
          advisory role for GS on a bid for Coastal Energy. The Leissner proposal was to
          advise a JV of IPIC and Jho Lo, the former providing all the financing. I said I did
          not think that was acceptable. Sikhtian agreed, partly for business reasons – if GS
          are to take on this role he would want the engagement letter to be with a 100% IPIC
          or Aabar owned SPV. Leissner agreed to back off the Jho Lo suggestion which he
          said had come from the Abu Dhabi side. I warned him I saw no prospect of his
          getting the Jho Lo proposal signed off but he has the right of appeal if he wants to
          take that route.

 (GS-1MDB-01946101.) Indeed, Leissner structured the deal so that Low could remain as a co-

 investor. (Leissner Information ¶ 79.)

          In January of 2014, Leissner once again introduced yet another Goldman partner to Low

 to “help set up a meeting with the CEO of Salamander,” an energy company Low was interested

 in buying. (GS-1MDB-00079708.) This deal was eventually dubbed within Goldman as “Project

 Washington.” Goldman’s London Office continued to work with Low and Leissner over the next

 couple of months to try to “execute the proposed acquisition of Salamander Energy led by . . .

 Jynwel Capital,” Low’s entity. (GS-1MDB-00079879.)

          E.      Roger Ng

          In January 2009, Roger Ng was absolutely involved in introducing Low to others in the

 bank with an eye toward forging a business relationship between Goldman and Low. However, at

 that time, neither Ng nor anyone else in Goldman knew that Low had designs on committing fraud

 and stealing money. What Ng did know about Low, which he regularly shared to others in



 19
      Vella was involved in Projects Magnolia, Maximus, and Catalyze.
                                                   26
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 31 of 126 PageID #: 535




 Goldman, was that Low was an advisor to the King of Malaysia. It was also known in Goldman

 and in Malaysia generally that Low was advising the King as to the creation of TIA. This fact is

 reflected in many of the Goldman emails from January 2009. For instance, on January 18, 2009,

 Ng sent an email to multiple people within Goldman as well as to Low in which he states explicitly

 “our plan with the advisor to the King (Wynton Group) is as follows:…” In this email, Ng made

 it crystal clear that the Wynton Group, Low’s company, was the advisor to the King. Moreover,

 the email was sent to several people within Goldman and also to Low himself, putting the

 recipients on notice that Low was the advisor to the Malaysian King in connection with the creation

 of the TIA.

        In the simplest terms, Ng never lied to anyone at Goldman about Low. In fact, when asked

 about Low in early 2010, while Low was applying to be a private wealth client of Goldman’s

 Zurich office, Ng actually said the words, out loud, to his superiors at Goldman that were put into

 a Red Flag Summary report, a report circulated at the highest levels of Goldman’s legal and

 compliance divisions. Ng’s words are quoted in the report: “Roger Ng advised caution in accepting

 [Low’s] claims at face value; and that Ng “did not find [Low’s] claims to be credible and

 recommended requiring very specific verification of all claims.” Perhaps, in part, because of Ng’s

 warning, Low’s initial application to be a private wealth client was rejected.

        In late 2010, Ng moved from Investment Banking to the Securities Division. In 2012, the

 Investment Banking Division requested Ng’s involvement with the purchase of the Tanjong power

 plant for Project Magnolia. One of the reasons Investment Banking wanted Ng involved is because

 the deal required approvals from the Malaysian Central Bank, Bank Negara, for funding involving

 guarantee by a Malaysian entity, 1MDB. Ng had prior experience dealing with the Central Bank

 on these issues from when he was in the Investment Banking Division. Therefore, Ng was brought



                                                 27
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 32 of 126 PageID #: 536




 into Project Magnolia and participated in meetings and other preparations because of his

 experience in dealing with the Bank Negara on issues similar to those faced on this deal.

        Ng never stopped being a faithful Goldman employee. He pursued the TIA project in 2009

 because as a member of the Investment Banking Division, this was expected of him. He studiously

 abided by the Goldman chain of command, deferring to his superiors and following company

 protocol at every step. When Low wanted to pursue being a private wealth client, Ng put Low in

 touch with the right person. And, then did nothing else. When Goldman asked Ng’s opinion about

 Low, he presciently advised the compliance personnel performing the diligence checks to exercise

 caution and require specific verification of Low’s claims. When the company needed Ng’s

 expertise in dealing with the Malaysian Central Bank in connection with the first bond deal, he

 was called upon and he rendered assistance. Because the Government stretches the FCPA and

 Money Laundering statutes as well as venue to their breaking points in order to bring this case,

 the Indictment suffers from a host of serious problems, as will be set forth below.

 III.   THE INDICTMENT SHOULD BE DISMISSED FOR LACK OF VENUE

        Paragraph 21 of the Declaration of Independence objected to the King of England’s unjust

 practice of “transporting us beyond seas to be tried for pretended offences”. The Declaration of

 Independence para. 21 (U.S. 1776.) The proper venue for a criminal case has been fundamental to

 our system of justice ever since. Here, there is no allegation that Ng had any knowing or

 foreseeable connection to the Eastern District of New York. As a result, he cannot be tried here

 for the crimes alleged in the Indictment because venue does not lie here.

        Proper venue “was of such concern that the Constitution of the United States ‘twice

 safeguards the defendant’s venue right.’” United States v. Auernheimer, 748 F.3d 525, 532 (3d

 Cir. 2014) (quoting United States v. Cabrales, 524 U.S. 1, 6 (1998)). Article III requires that “the



                                                 28
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 33 of 126 PageID #: 537




 Trial of all Crimes . . . shall be held in the State where the said Crimes shall have been committed.”

 U.S. Const. art. III, § 2, cl. 3. And the Sixth Amendment further guarantees all defendants a trial

 “by an impartial jury of the State and district wherein the crime shall have been committed, which

 district shall have been previously ascertained by law.” Id. amend. VI. The Federal Rules codify

 these guarantees, requiring that “the [G]overnment must prosecute an offense in a district where

 the offense was committed.” Fed. R. Crim. P. 18.

          The burden is on the Government to both plead and prove that venue is proper for each

 count in an indictment. See, e.g., United States v. Beech–Nut Nutrition Corp., 871 F.2d 1181, 1188

 (2d Cir. 1989). But venue is not an element of the offense, and so “the government need establish

 it only by a preponderance of the evidence.” United States v. Ramirez, 420 F.3d 134, 139 (2d Cir.

 2005).

          Proper venue depends on the “nature of the crime alleged and the location of the act or acts

 constituting it.” United States v. Tzolov, 642 F.3d 314, 318 (2d Cir. 2011) (internal quotation

 marks omitted). For a continuing offense, like the conspiracies charged in the present Indictment,

 “venue may be proper in more than one location,” United States v. Rutigliano, 790 F.3d 389, 395

 (2d Cir. 2015), because “venue is proper in any district in which an overt act in furtherance of the

 conspiracy was committed by any of the coconspirators,” even if the defendant was not present in

 the district. United States v. Geibel, 369 F.3d 682, 696 (2d Cir. 2004).

          The Second Circuit, however, has recognized a critical limitation to venue, one that is

 essential to safeguard Ng’s Constitutional rights, since he has been “transported beyond seas” to

 face charges in Brooklyn, a place he does not know: the “substantial contacts test.” The

 “substantial contacts test” was first set forth in United States v. Reed, 773 F.2d 477 (2d. Cir. 1985).

 The Court of Appeals held that “to determine constitutional venue,” a “substantial contacts rule”



                                                   29
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 34 of 126 PageID #: 538




 is necessary, which “takes into account a number of factors – the site of the defendant’s acts, the

 elements and nature of the crime, the locus of the effect of the criminal conduct, and the suitability

 of each district for accurate factfinding.” Id. at 481. United States v. Svoboda distilled this test into

 the following formulation: Venue is only proper in a particular district if “(1) the defendant

 intentionally or knowingly causes an act in furtherance of the charged offense to occur in the

 district of venue or (2) it is foreseeable that such an act would occur in the district of venue.” 347

 F.3d 471, 483 (2d Cir. 2003). Here, the Indictment fails to allege that either Ng or any of his

 purported co-conspirators did either; there is, therefore, no venue in the Eastern District. 20

         The Government will undoubtedly argue that simply because the Indictment alleges that

 the crimes charged occurred “within the Eastern District of New York and elsewhere,” this is

 sufficient to defeat a motion to dismiss, because “[t]he question of whether there is sufficient

 evidence to support venue is appropriately left for trial.” United States v. Ohle, 678 F. Supp. 2d

 215, 231 (S.D.N.Y. 2010). But even taking the allegations in the Indictment as true, as necessary

 at this stage, it is clear that the “substantial contacts test” cannot be met, and therefore the Court

 should act now to dismiss a case that has no business in this District.

         In United States v. Bezmalinovic, Judge Cederbaum granted a motion to dismiss based on

 lack of venue in the Southern District of New York. See 962 F. Supp. 435 (S.D.N.Y. 1997).

 Bezmalinovic was charged with bank fraud conspiracy and other crimes based on a mortgage fraud

 scheme. See id. at 436. Just like here, it was “undisputed that Bezmalinovic did not commit any

 acts in furtherance of the scheme in the” District where he was charged. Id. at 436. Rather, the

 locus of most of the events was the Eastern District of New York. But after Bezmalinovic deposited



 20
   The EDNY “comprises the counties of Kings, Nassau, Queens, Richmond, and Suffolk and
 concurrently with the Southern District, the waters within the counties of Bronx and New York.”
 28 U.S.C. § 112(c).
                                                    30
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 35 of 126 PageID #: 539




 the proceeds of his fraud scheme in the Eastern District, the bank branch sent the check to its

 processing center in Manhattan, where the funds were credited to Bezmalinovic’s account. Then,

 the checks were sent to the payor bank’s processing center, where they were debited from the

 payor bank’s mortgage closing account. Both banks had their headquarters in Manhattan.

         Applying the “substantial contacts test,” the Court held that the “only acts alleged to have

 occurred in the Southern District of New York are the ministerial actions taken by MHT and

 Chemical Bank in the process of crediting defendant’s account. It is not alleged that those acts

 were intended or foreseen by defendant.” Id. at 437. Even though the scheme could not have been

 successful (applying “but for” causation) without the actions taken in the Southern District of New

 York, this was not enough under the “substantial contacts test” because “defendant did not intend

 those acts to take place in the Southern District, nor could he have foreseen that the acts would

 occur there.” Id. at 438. Critically, the Court held that if the Government’s position was followed,

 venue “would have no relation to the acts committed by a defendant, to the foreseeable results of

 those acts, or to the actual effect of those acts, but only to the inner workings of large financial

 institutions.” Id.

         This is exactly the case here. The Eastern District of New York appears exactly five times

 in the Indictment. The only actions that even conceivably took place in this District were actually

 far less substantial than even the contacts with the Southern District in Bezmalinovic.

         The Indictment alleges the following connections to the Eastern District:

         ¶ 37: “Financial Institution #1” transferred part of the proceeds of the Project Magnolia
         bond offering to 1MDB’s wholly-owned subsidiary, “from a place within the United States
         to and through a place outside the United States, including through the Eastern District of
         New York”;

         ¶ 45: “Financial Institution #1” transferred part of the proceeds of the Project Maximus
         bond offering to 1MDB’s subsidiary, “from a place within the United States to and through
         a place outside the United States, including through the Eastern District of New York”;

                                                 31
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 36 of 126 PageID #: 540




        ¶ 45: “[S]ome of the proceeds” of the Project Maximus bond offering “were diverted and
        transferred via wire to a place in the United States from and through a place outside the
        United States, and from a place in the United States to and through a place outside the
        United States, including through the Eastern District of New York”;

        ¶ 63(e): On April 4, 2012, Ng and Leissner allegedly state falsely that Low was not
        involved in Project Magnolia other than to set up a meeting with an Abu Dhabi official.
        “The meeting was attended by committee members and others located in New York, New
        York using U.S. Financial Institution #1’s telecommunication facilities, which transited
        through the Eastern District of New York.”; and

        ¶ 63(f): On October 10, 2012, Leissner stated falsely that Low was not involved in Project
        Maximus. “The meeting was attended by committee members and others located in New
        York, New York using U.S. Financial Institution #1’s telecommunication facilities, which
        transited through the Eastern District of New York.”

        In total, we have three allegations of certain proceeds traveling by wire “through” the

 Eastern District and two allegations that certain “telecommunication facilities” “transited through”

 the Eastern District. It is important to note what is not alleged here:

        No allegation that Ng ever set foot in the Eastern District.
        No allegation that any other co-conspirator ever set foot in the Eastern District.
        No allegation that anyone else from “Financial Institution #1” ever set foot in the Eastern
        District.
        No allegation that any recipient of bribe money was in the Eastern District.
        No allegation that any person, in any way connected to the conspiracy, was ever in the
        Eastern District.
        No allegation that any funds originated in the Eastern District.
        No allegation that any funds ended up in the Eastern District.
        No allegation that any proceeds of the fraud were spent in the Eastern District.
        No allegation that any funds affected any business in the Eastern District.
        No allegation that any meetings were held in the Eastern District.
        No allegation that any planning took place in the Eastern District.

        This lack of connection to the Eastern District distinguishes this case from a number of

 fraud cases in which courts in the Second Circuit have upheld the appropriateness of venue where

 wire transfers were made through the district at issue. These cases all turned on the foreseeability

 of actions taking place in the district, or actual transactions that were critical to the “locus of the

 effect,” or the “nature of the crime,” happening in the district. For example, in United States v.
                                                   32
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 37 of 126 PageID #: 541




 Riley, a securities fraud conspiracy case, the Court found that venue was proper in the Southern

 District of New York where the electronic routing of fraudulent trades took place through a

 brokerage in New York. See Crim. A. No. 13-339 (RPP), 2014 WL 53440 (S.D.N.Y. Jan. 7, 2014).

 There, the Court analogized the defendants to the defendant in Svoboda – all were “savvy

 investors,” and “therefore, it would have been reasonably foreseeable to the Defendants that their

 alleged acts would cause trading to occur in the Southern District of New York.” Id. at *4.

        But it was not just the defendants’ sophistication in financial markets that caused venue to

 be proper; rather, it was also that “[h]ere, the Indictment alleges that Investment Adviser A ‘used

 a prime broker located in New York, New York, among other things, to trade shares,’” and also

 that the actual trading of the shares that formed the basis of the fraud actually happened in the

 Southern District. Id. It was “[t]hese allegations, concerning the ‘locus of the effect of the criminal

 conduct’ and the ‘nature of the crime,’ which the Court held are sufficient, at the pretrial stage, to

 show ‘substantial contact with the district.’” Id. at *4 (quoting Reed, 773 F.2d at 481).

        This was the same reasoning that animated the Court in Svoboda, where the “savvy” stock-

 trading defendant could reasonably foresee that his trades would be executed on one of the

 exchanges located in the Southern District, but also, “[m]ore importantly,” the defendant “had

 actual notice that his trades were being executed on NYSE and AMEX” through the trade

 confirmations that he received. Svoboda, 347 F.3d at 483–84. See also, e.g., United States v. Kim,

 246 F.3d 186, 193 (2d Cir. 2001) (venue proper where it was reasonably foreseeable to defendant

 that acts in furtherance of the charged offense would occur in the district in question); United

 States v. Rommy, 506 F.3d 108, 123 (2d Cir. 2007) (venue proper when it was reasonably

 foreseeable to conspirator that an overt act would occur in the district).




                                                   33
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 38 of 126 PageID #: 542




         Similarly, in United States v. Rutigliano, 790 F.3d 389, 396 (2d Cir. 2015), the Court

 upheld venue in the Southern District for mail fraud conspiracy where the co-conspirators mailed

 “false disability re-certification forms to an . . . address in the Southern District of New York. The

 coconspirators did so in order to perpetuate their fraud, and thereby secure continued receipt of the

 disability benefits that were the object of the scheme.” Id. at 396. Therefore, the Court held that

 “‘acts constituting the [mail         fraud] crime’ clearly ‘implicate’ the Southern District,

 rendering venue there proper.” Id. (quoting United States v. Magassouba, 619 F.3d 202, 205 (2d

 Cir. 2010)). Critically, though, by their actions, the defendants either did something directed

 towards the district in question, or at the very least could reasonably foresee that their actions

 would have some effect in those districts.

         Even in cases which have upheld venue on what appear to be slender reeds, foreseeability

 has been critical to the Courts’ analysis – where the defendants intended their actions to take place,

 or where they could foresee those actions having an impact. For example, in United States v.

 Ramirez–Amaya, 812 F.2d 813 (2d Cir. 1987), the defendant and his coconspirators had agreed to

 ship cocaine from Colombia to Westchester County Airport in the Southern District. The

 Government, however, caused the cocaine to be sent to LaGuardia instead – the flight path of the

 airplane took it over waters that lay in the Southern District, but it ended up in the Eastern District.

 On appeal, the defendant argued that venue in the Southern District was improper. The Court of

 Appeals upheld the conviction largely because of foreseeability: Although “LaGuardia was not the

 destination intended by the coconspirators, they can hardly complain on this basis, for the airport

 to which they directed the cocaine, Westchester County Airport, is within the Southern District of

 New York.” Id. at 816. Indeed, Court of Appeals stated that it would be “loath to uphold venue”

 solely on the basis of an insignificant contact with the Southern District (the flight of the plane



                                                   34
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 39 of 126 PageID #: 543




 over the waters in the Southern District) if that flight was not intended by the defendants or

 foreseeable to them.

        This case, from the allegations of the Indictment itself, is clearly different. All of the actions

 that the Government alleges touched the Eastern District were completely unforeseeable to Ng or

 to any of his co-conspirators. All of these actions were purely “ministerial,” as they involved solely

 how electronic pulses moved through wires. None of the wires were either initiated by anyone in

 the Eastern District nor terminated in the Eastern District – and their effects were not felt in the

 Eastern District. It could therefore not be foreseeable to Ng that attending a virtual meeting with

 people in the Southern District while he was overseas would cause the “telecommunication

 facilities” of Goldman to pass through the Eastern District. Ng was in Asia at the time of the

 meetings listed. It would be more logical that the wires containing the communications for those

 meetings would head west from Manhattan – through the mainland of the United States, and under

 the Pacific Ocean. Any of the other cardinal directions would be just as likely for those wires as

 east. The wire transfers representing the bond deals’ proceeds similarly could not have been

 foreseen to have any effect in the Eastern District: Ng certainly might have foreseen that such

 communications would originate in the Southern District, where Goldman’s headquarters is

 located – but why the Eastern District?

        It is beyond question that holding Ng’s trial in the Eastern District will result in a hardship

 for him and will prejudice him. See Rutigliano, 790 F.3d 389, 399-400 (2d Cir. 2015) (substantial

 contacts test “inquiry is made only if the defendant argues that his prosecution in the contested

 district will result in a hardship to him, prejudice him, or undermine the fairness of his trial.”

 (internal quotation marks and alterations omitted)). As counsel has indicated repeatedly, there are

 witnesses and documentation in Malaysia, Singapore and Shanxi Province in China that are



                                                   35
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 40 of 126 PageID #: 544




 directly relevant to the allegations in the Indictment. If the substance of this witness testimony and

 documentation are as counsel has been led to believe, such information would be not only relevant

 but potentially dispositive of certain aspects of the charges against Ng. As counsel has stated on

 the record, due to the Covid-19 pandemic, counsel cannot travel to these locations due to full travel

 bans imposed by the United States, Malaysia and Singapore. The Malaysian travel ban has been

 extended until December 31, 2020. As a result of this unprecedented situation where U.S. persons

 are literally not permitted to travel to the locations where witnesses and documents central to the

 case are located, the venue issue in this case is far from an academic matter. That electrical

 impulses may have passed beneath New York harbor at some point must give way to the far more

 tangible concern that a man facing prison in a country utterly foreign to him is unable to defend

 himself because his lawyer is prevented from traveling to interview witnesses and collect

 documents in a timely fashion and possibly at all. The unfairness of trying Ng here is especially

 acute given that he is charged with similar crimes and identical conduct by the Attorney General’s

 Chamber of Malaysia.

        Even aside from the stark unfairness of trying Ng here given the circumstances, the Court

 appears to have recognized the problem of venue in this matter already. In both of the pleas taken

 by the Court, the Court has, sua sponte, asked if the defendants waived their venue rights. For

 example, at Leissner’s plea hearing, the Court stated:

        That even though it appears most of the conduct took place in the Southern District
        of New York, the Government’s argument is that the use of interstate wire is
        sufficient for venue in the Eastern District of New York. But to the extent that there
        are any issues, that you would waive challenge to venue . . . and agree to venue here
        in the Eastern District of New York.

 (Leissner, 18 Cr. 439 Dkt. 47-1 (Leissner Plea Tr.) at p. 41-42.) In the hearing in which Goldman

 Sachs Malaysia pled guilty and Goldman Sachs Group entered a DPA, the Court similarly raised

 the issue of venue, and ensured that the defendants waived their venue rights. Such waiver was the
                                                  36
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 41 of 126 PageID #: 545




 choice of those defendants – but it is not Ng’s choice. He has no connection to the Eastern District;

 his alleged crimes have precious little to do with the Eastern District; and certainly he never could

 have imagined any of the actions that he or his co-conspirators took – even accepting all of the

 Government’s allegations as true, which they are not – could have taken place in the Eastern

 District or have had any effect on the Eastern District.

        The Founders took venue extremely seriously, and enshrined those concerns in the

 Constitution twice. They would be shocked, on these facts, to see this case to go forward in

 Brooklyn. The Indictment should be dismissed for lack of venue.

 IV.    THE FIRST OBJECT OF COUNT ONE, CHARGING DEFENDANT WITH
        BEING AN EMPLOYEE OR AGENT OF AN ISSUER, SHOULD BE DISMISSED
        BECAUSE THE INDICTMENT, AS ALLEGED, HAS ELIMINATED AN
        ESSENTIAL ELEMENT OF THAT OFFENSE

        The Indictment does not allege that Ng was an agent of, or employed by, an actual issuer

 of U.S. Securities. Instead, the Indictment creates a legal fiction called U.S. Financial Institution

 #1. By creating U.S. Financial Institution #1 as an artificial combination of different business

 entities, one of which (Goldman Sachs Group, Inc.) is an issuer of U.S. securities and others of

 which (including Ng’s actual employers) are not, the Government relieves itself of having to prove

 the statutory element that Ng must be an employee or an agent of an issuer. The first object of

 Count One charges Ng with conspiring to violate the Foreign Corrupt Practices Act (“FCPA”),

 contrary to Title 15, United States Code, Sections 78dd-1, 78ff(a), and 78ff(c)(2)(a), in violation

 of Title 18, United States Code, Section 371. (Ind. ¶ 59(a).) Section 78dd-1, commonly known as

 the “issuer” prong of the FCPA’s bribery statute, makes it unlawful “for any issuer . . . or for any

 . . . employee, or agent of such issuer” to corruptly use means of interstate commerce in furtherance

 of a bribery scheme. 15 U.S.C. § 78dd-1(a). Therefore, one element of an “issuer” FCPA violation

 alleged against an individual is that the defendant is an “employee[] or agent” of an “issuer.” An

                                                  37
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 42 of 126 PageID #: 546




 “issuer” is defined as “any person who issues or proposes to issue any security.” 15 U.S.C. §

 78c(a)(8). The FCPA, however, further restricts the definition of the term – and therefore further

 restricts the universe of people who can be held liable under the FCPA’s bribery provision – to

 only an “issuer” “which has a class of securities registered pursuant to section 78l of [Title 15] or

 which is required to file reports under section 78o(d) of [Title 15].” See 15 U.S.C. § 78dd-1(a).

        The problem with the Indictment is that it invented “Financial Institution #1,” a made-up

 entity that does not exist. Paragraph 3 of the Indictment reads in full:

        U.S. Financial Institution #1 was a global investment banking, securities and
        investment management firm incorporated in Delaware and headquartered in New
        York, New York. It conducted its activities primarily through various subsidiaries
        and affiliates (collectively “U.S. Financial Institution #1”), including those that
        employed the defendant ROGER NG and some of his co-conspirators, including
        Co-Conspirator #1. U.S. Financial Institution #1 had a class of securities registered
        pursuant to Section 12 of the Securities and Exchange Act of 1934 (Title 15, United
        States Code, Section 78) (the “Exchange Act”) and was required to file reports with
        the U.S. Securities and Exchange Commission under Section 15(d) of the Exchange
        Act (Title15, United States Code, Section 78o(d)). As such, U.S. Financial
        Institution #1 was an “issuer” within the meaning of the FCPA, Title 15, United
        States Code, Section78dd-l(a).

        Although this definitional paragraph may seem innocuous on its face, it has the effect of

 eliminating the Government’s obligation to plead (and later, to prove) an essential element of an

 FCPA “dd-1” bribery charge, specifically that Ng was an employee or agent of an “issuer.” This

 is because “Financial Institution #1,” as defined by the Indictment, is not a single, actual “issuer”

 of securities, as the FCPA requires. Accordingly, no jury can determine Ng guilty of conspiracy

 to violate the FCPA as the agent of an “issuer,” because no actual “issuer” of securities is set forth

 in the Indictment.

        Goldman has scores of entities, employing people around the world, that do not issue U.S.

 securities. By way of illustration, Goldman’s 2019 Form 10-K lists 93 different entities on Exhibit

 21.1 – “Significant Subsidiaries of the Registrant” – everything from “Titanium Luxco 2

                                                  38
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 43 of 126 PageID #: 547




 S.A.R.L.,” organized under the laws of Luxembourg, to “Goldman Sachs LLC,” a Mauritian entity,

 to “Sphere Fundo De Investimento Multimercado — Investimento No Exterior Credito Privado,”

 organized under the laws of Brazil. See Goldman Sachs 2019 Form 10-K (February 20, 2020), Ex.

 21.1. Nowhere, though, does the Indictment even name the entity that actually employed Ng during

 a majority of the timeframe covered by the Indictment.

        In addition to simply not identifying the Goldman entity employing Ng, the Indictment is

 both inconsistent and hopelessly imprecise in how it describes his employment. The introductory

 paragraph of the Indictment states that Ng “was employed as a managing director by various

 subsidiaries, and acted as an agent and employee, of U.S. Financial Institution #1.” (Ind. ¶ 2.) Later

 in the same paragraph, the Indictment states, “Ng was thus an ‘employee’ and ‘agent’ of an ‘issuer’

 within the meaning of the Foreign Corrupt Practices Act (“FCPA”), Title 15, United States Code,

 Section 78d-1(a).” Id. There is a significant amount of daylight between these two sentences,

 though. The Indictment is internally inconsistent, and it is inconsistent in a way that affects Ng’s

 Constitutional rights. Paragraph 2 does nothing to describe what made Ng an agent or employee

 of an “issuer.” Rather, it alleges only that Ng “acted” as an agent and employee of Financial

 Institution #1. It implicitly acknowledges, then, that Ng was not actually an employee of Financial

 Institution #1, even if that was actually an entity that had employees – instead, he “was employed”

 by the subsidiaries, but “acted as” an employee or agent of the parent, Financial Institution #1.

 Therefore, the Indictment, by its own words, recognizes a distinction between the employees of

 the subsidiaries and the entity itself. One is not “employed” by one entity and “acting as” an

 employee of another – one is either an employee or not an employee.

        Paragraph 16 has yet another formulation: it accuses Ng of taking actions “while Ng was

 acting within the scope of his employment as an agent of U.S. Financial Institution #1.” (Ind. ¶



                                                  39
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 44 of 126 PageID #: 548




 16.) So now, Ng is not accused of being an employee of U.S. Financial Institution #1 at all – just

 an agent. Paragraph 20 has still another description: It states, “ROGER NG, Co-Conspirator #1

 and other employees and agents of Financial Institution #1 . . . .” (Ind. ¶ 20.) This paragraph is

 unclear – it could be alleging that Ng is an “employee and agent,” or it could not be refering to Ng

 as either an employee or an agent, but just to some other group of “employees and agents” of

 Financial Institution #1.Then, in paragraph 21, the Indictment claims that Ng, along with Leissner,

 “were both agents acting within the scope of their employment on behalf of Financial Institution

 #1.” (Ind. ¶ 21.) (emphasis added). Paragraph 28 shifts yet again: it states that “ROGER NG told

 another employee of U.S. Financial Institution #1 . . .” about Low’s bribery plan. So now, Ng is

 not an agent at all – here he is just an “employee.” Finally, in the charging paragraph, 59(a), the

 Government calls Ng “an employee and agent of an issuer.” (Ind. ¶ 59(a).)

        The Government’s description of Ng’s employment and agency status thus shifts multiple

 times even within the course of its own charging document. It seems clear (and will become

 apparent at trial) that what the Government calls “Financial Institution #1” is a group of entities

 that have been formed for very particular reasons – to minimize taxation, to maximize profits, to

 escape liability or in response to the local laws in which the entity is located. One example of this

 slipperiness is wholly apparent to the Court – for the Court saw on October 22, 2020 how the

 “GOLDMAN SACHS GROUP, INC.” avoided criminal liability and allowed another entity,

 “Goldman Sachs (Malaysia) Sdn. Bhd.” (“Goldman Malaysia”), not domiciled in the United

 States, to take the fall for its own alleged role in the 1MDB heist. Why is it that Goldman can use

 its corporate structure as a shield to avoid liability, and the Government can use that very same

 structure as a sword against Ng? Perhaps this accounts for some of the Indictment’s clear

 ambivalence about how to characterize Ng.



                                                  40
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 45 of 126 PageID #: 549




        Moreover, Paragraph 1 of the Information entered on October 22 uses a completely

 different set of defined terms than Ng’s Indictment. In the Information, the Government defines

 “GOLDMAN SACHS GROUP, INC.” as just one part of a larger entity – “‘Goldman’ or the

 ‘Company’ – which is comprised of a whole combination of entities: “GOLDMAN SACHS

 GROUP, INC.,” as well as “its wholly-owned subsidiaries and affiliated entities.” (Goldman

 Information ¶ 1.) Critically, the Information describes only GOLDMAN SACHS GROUP, INC.

 as “an ‘issuer’ as that term is used in the FCPA.” Id. Accordingly, the Information concedes that

 the “wholly-owned subsidiaries and affiliated entities” – the only entities for whom Ng ever

 worked – are not “issuers” as defined by the FCPA.

        The Indictment’s ever-changing definition of Ng’s employment status, though, does not do

 what it must: Allow the jury – not the Government – to decide the element of Ng’s employment

 or agency status. It is the jury, not the Government, who has to be allowed to decide whether Ng

 worked for an “issuer” of securities, or whether an “issuer” of U.S. securities exercised the

 necessary control over Ng’s functions so that he could properly be deemed an agent of that issuer.

 What the Indictment in this case effectively accomplishes is to permit the Government to “deem”

 Ng an employee and an agent of an issuer, not because the jury found such to be a fact beyond a

 reasonable doubt, but by the way the Government constructed “U.S. Financial Institution #1”.

        It is elementary that “[a]n indictment must set forth each element of the crime that it

 charges.” Almendarez–Torres v. United States, 523 U.S. 224, 228 (1998); see also United States

 v. O’Brien, 560 U.S. 218, 224 (2010) (“Elements of a crime must be charged in an indictment . . .

 .”). This is because “[t]he Constitution gives a criminal defendant the right to have a jury

 determine, beyond a reasonable doubt, his guilt of every element of the crime with which he is




                                                41
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 46 of 126 PageID #: 550




 charged.” United States v. Gaudin, 515 U.S. 506, 522–23 (1995); see also Jones v. United States,

 526 U.S. 227, 232 (1999).

        “An indictment that fails to allege the essential elements of the crime charged offends both

 the Fifth and Sixth Amendments.” United States v. Pirro, 212 F.3d 86, 92 (2d Cir. 2000). Such a

 failure offends the Fifth Amendment because “[i]f the indictment does not state the essential

 elements of the crime, the defendant cannot be assured that he is being tried on the evidence

 presented to the grand jury, or that the grand jury acted properly in indicting him.” Id. (citation

 omitted). The “factual particularity” called for by the Indictment Clause “requires that an

 indictment contain some amount of factual particularity to ensure that the prosecution will not fill

 in elements of its case with facts other than those considered by the grand jury.” United States v.

 Walsh, 194 F.3d 37, 44 (2d Cir. 1999). “To allow the prosecutor, or the court, to make a subsequent

 guess as to what was in the minds of the grand jury at the time they returned the indictment would

 deprive the defendant of a basic protection which the guaranty of the intervention of a grand jury

 was designed to secure.” Russell v. United States, 369 U.S. 749, 770 (1962). In addition, if an

 Indictment does not allege an element of an offense properly, a jury cannot determine a defendant’s

 guilt beyond a reasonable doubt on that element, as Gaudin requires. And, an indictment that does

 not properly state the elements of the offense with particularity also violates the Sixth Amendment

 because the defendant will not “be informed of the nature and cause of the accusation” against

 him. See Russell, 369 U.S. at 761 (quoting U.S. Const. Amend. VI); see also Pirro, 212 F.3d at 92;

 Walsh, 194 F.3d at 44.

        “Because the requirement of a sufficient indictment serves these important purposes, the

 indictment must be considered as it was actually drawn, not as it might have been drawn.” Pirro,

 212 F.3d at 92 (citing Sanabria v. United States, 437 U.S. 54, 65–66 (1978) (“The precise manner



                                                 42
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 47 of 126 PageID #: 551




 in which an indictment is drawn cannot be ignored . . . .”)). Moreover, “[t]he timing of the

 defendant’s objection [to the Indictment] is important to the level of scrutiny employed.” Id. When,

 as Ng does in this motion, a defendant raises a defect in an indictment pretrial, that defendant “is

 entitled to a more exacting review of the indictment than one who waits until after trial to object.”

 Id. (citing United States v. Goodwin, 141 F.3d 394, 401 (2d Cir. 1997); United States v.

 Wydermyer, 51 F.3d 319, 324–25 (2d Cir. 1995)).

         Undoubtedly, the Government will respond that Rule 7(c)(1)’s requirements are minimal;

 that they have recited the language of allegations, that agency is a highly factual determination,

 and that all of Ng’s arguments must therefore be left to the jury to decide. But that is not the

 argument here – it is a matter of the Government’s Indictment assuming the existence of one of

 the elements that the jury must find, thus removing that requirement from the jury. The jury must

 be permitted to determine whether or not Ng, who while employed by Goldman Sachs Labuan or

 Goldman Sachs Malaysia or other entities, was, at the same time, an agent or employee of

 “Goldman Sachs Group, Inc.,” an issuer of U.S. securities. This Indictment removes this issue

 from the consideration of the jury by eliminating the differences between different Goldman

 entities and “deems” them all to be tantamount to U.S. issuers. Simply put, this violates Ng’s right

 to have a jury pass on each and every element of the first object of Count One. This is precisely

 what Gaudin prohibited when it enunciated the hornbook proposition that “[t]he Constitution gives

 a criminal defendant the right to have a jury determine, beyond a reasonable doubt, his guilt of

 every element of the crime with which he is charged,” and why the Supreme Court reversed the

 trial court: “The trial judge’s refusal to allow the jury to pass on the ‘materiality’ of Gaudin’s false

 statements infringed that right.” Gaudin, 515 U.S. at 522–23. Because the first object crime of

 Count One violates the U.S. Constitution, it must be dismissed.



                                                   43
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 48 of 126 PageID #: 552




 V.     COUNT TWO MUST BE DISMISSED BECAUSE THE INDICTMENT FAILS TO
        ALLEGE THAT NG CONSPIRED TO CIRCUMVENT A SET OF INTERNAL
        ACCOUNTING CONTROLS COGNIZABLE UNDER THE FCPA

        Count Two charges that Ng conspired with others to circumvent the internal accounting

 controls of an “issuer.” Read properly, the statutory text focuses on whether an individual

 circumvented the financial accounting of the transactions and assets of a company deemed an

 “issuer” under the FCPA. Those who conspire to pay bribes generally use their company’s funds,

 and conceal the nature of the payments by describing them in the company’s books and records as

 legitimate business expenses. In such circumstances, internal accounting controls are

 circumvented because those examining the company’s assets and liabilities would not be able to

 discover the illegal bribe. For example, if a Goldman employee used Goldman funds to pay a bribe

 and then accounted for the bribe as a legitimate (as opposed to illegal) expenditure, that would

 violate the law.

        Even the Government must to admit that nothing of the sort happened in this case. Rather,

 the bribes alleged in this case were paid from stolen 1MDB funds, not Goldman funds. These

 bribes did not involve any of Goldman’s funds and therefore had nothing to do with Goldman’s

 internal accounting controls.

        By charging Ng in Count Two with conspiring to circumvent Goldman’s internal

 accounting controls, the Government seeks to radically expand the term “internal accounting

 controls” to encompass factors wholly unrelated to the financial accounting of Goldman’s assets

 and transactions. Even viewing the facts in the light most favorable to the Government, its theory




                                                44
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 49 of 126 PageID #: 553




 of Count Two is plainly inconsistent with the text, the context, and the intent of the internal

 accounting controls provision of the FCPA and should be dismissed. 21

        A.      The Statutory Text and Objectives of the Internal Accounting Control
                Provision

        Count Two is charged under 15 U.S.C. § 78m(b)(2), which provides as follows:

                Every issuer which has a class of securities registered pursuant to section
        78l of this title and every issuer which is required to file reports pursuant to section
        78(d) of this title shall –

        (A)     make and keep books, records, and accounts, which in reasonable detail,
                accurately and fairly reflect the transactions and dispositions of the assets
                of the issuer;

        (B)     devise and maintain a system of internal accounting controls sufficient to
                provide reasonable assurances that –

                (i)     transactions are executed in accordance with management’s general
                        or specific authorization;

                (ii)    transactions are recorded as necessary

                        (I)     to permit preparation of financial statements in conformity
                                with general accepted accounting principles or any other
                                criteria applicable to such statements, and

                        (II)    to maintain accountability for assets;

                (iii)   access to assets is permitted only in accordance with management’s
                        general or specific authorization; and

                (iv)    the recorded accountability for assets is compared with the existing
                        assets at reasonable intervals and appropriate action is taken with
                        respect to any differences . . . .

 15 U.S.C. §§ 78m(b)(2)(A), (B).




 21
    Note, too, that like in Count One, Count Two fails to identify the precise “issuer” whose
 accounting controls were allegedly circumvented. Again, the Indictment is silent regarding what
 specific company employed Ng and what factual connection that company might have to an actual
 “issuer” of U.S. securities.
                                                  45
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 50 of 126 PageID #: 554




           Subsection (2)(A) refers specifically to “transactions and dispositions of the assets of the

 issuer,” not of some other random entity. This is because this “record-keeping” provision has three

 basic objectives:

           (1) books and records should reflect transactions in conformity with accepted
           methods of reporting economic events, (2) misrepresentation, concealment,
           falsification, circumvention, and other deliberate acts resulting in inaccurate
           financial books and records are unlawful, and (3) transactions should be properly
           reflected on books and records in such a manner as to permit the preparation of
           financial statements in conformity with GAAP and other criteria applicable to such
           statements.

 World-Wide Coin Invs., Ltd., 567 F. Supp. at 748.22 These objectvies only make sense in the

 context of an “issuer” keeping records of its own transactions and assets, not those of another

 entity.

           The next provision, the internal accounting control provision under subsection (2)(B), also

 refers to “transactions” and “assets.” Much like with the record-keeping provision, the internal

 accounting controls provision only makes sense when addressing the transactions and assets of the

 issuer itself, not some other company. This is because the “internal controls requirement is

 primarily designed to give statutory content to an aspect of management stewardship

 responsibility, that of providing shareholders with reasonable assurances that the business is

 adequately controlled.” World-Wide Coin, 567 F. Supp. at 750. As these shareholders are

 shareholders of the issuer, they need reasonable assurances that the issuer, not some other

 company, is adequately controlled.

           Moreover,

           Internal controls safeguard assets and assure the reliability of financial records, one
           of their main jobs being to prevent and detect errors and irregularities that arise in
           the accounting systems of the company. Internal accounting controls are basic



 22
      This Northern District of Georgia case is one of the few discussing this provision.
                                                     46
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 51 of 126 PageID #: 555




         indicators of the reliability of the financial statements and the accounting system
         and records from which financial statements are prepared.

 Id. Again, the emphasis is on the accounting system and financial statements of the issuer, not a

 different company.

         These objectives are crystalized in the specific requirements of the internal accounting

 control provision. For example, subsection (2)(B)(ii) refers to transactions that are “recorded as

 necessary (I) to permit preparation of financial statements . . . and (II) to maintain accountability

 for assets.” This only makes sense if it is referring to the financial statements and assets of the

 actual company doing the recording – the “issuer.” In other words, if the issuer itself is not

 engaging in a transaction that could appear on its own financial statement or if there is no use of

 the issuer’s own assets, this section does not apply for the simple reason that such would not be

 within the purview of the issuer’s “internal accounting controls.”

         Similarly, subsection (2)(B)(iii) states, “access to assets is permitted only in accordance

 with management’s general or specific authorization.” The assets being discussed here are the

 assets of the issuer itself and not the assets of another company. Plainly, management of one

 company lacks authorization over another company’s assets. Therefore, the term “assets” means

 the assets of the issuer; not the assets of some other entity.

         The same is true for subsection (2)(B)(iv), which states, “the recorded accountability for

 assets is compared with the existing assets at reasonable intervals and appropriate action is taken

 with respect to any differences.” This section imposes on an issuer an affirmative obligation to

 record its own assets and to compare its own assets at different points in time so as to discern

 whether the issuer’s assets could be getting diverted as part of a bribery scheme. The point again

 is that the term “assets” refers solely to the assets of the issuer.




                                                    47
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 52 of 126 PageID #: 556




        From all of these internal accounting control requirments, it is evident that the FCPA’s

 internal accounting control provision applies only to the transactions and assets of the issuer, not

 some other company. Consequently, as explained below, Count Two must fail because the

 allegations against Ng do not involve a Goldman transaction or its assets and therefore Ng could

 not have violated, nor have conspired to violate, the FCPA’s internal accounting control provision.

        B.      Count Two’s Allegations Do Not Relate to Goldman’s Assets

      The factual allegations that Ng conspired to circumvent Goldman’s internal accounting

 controls are contained in Paragraphs 19-23 and Paragraph 63. None of these allegations relate to

 Goldman’s internal accounting, an internal accounting of a Goldman transaction or its assets. That

 Low was involved in the bond deals may have been a compliance issue, but it was certainly not an

 internal accounting issue, as neither Low nor any other co-conspirator was paid a penny as part of

 a Goldman transaction or from Goldman’s assets. Accordingly, the Government has failed to

 allege how Goldman funds, assets or financial resources (i.e., the type of financial data that would

 be reflected in a financial statement) are implicated in Low’s being involved or not involved in the

 three bond deals or in Project Tiara (the TIA project). Moreover, it is equally clear Goldman did

 not itself engage in any transaction (i.e., an exchange or transfer of goods, services or funds 23)

 related to the bribes that should have been recorded on a financial statement related to its assets.

        Similarly, because the bribes were paid from 1MDB’s funds and not Goldman’s assets (as

 the Government must concede), the bribes had no connection to Goldman’s internal accounting

 controls. The Government has therefore not alleged how the prospect of Low bribing foreign

 officials with money not belonging to, or otherwise appearing on the books of, Goldman impacts




 23
    Merriam-Webster defines “transaction” as “something transacted, especially: an exchange or
 transfer of goods, services or funds.”
                                                  48
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 53 of 126 PageID #: 557




 upon Goldman’s accounting controls. In short, the Government fails to identify any funds, assets

 or transactions of or relating to Goldman that were falsified, altered or impacted in any way so as

 to effect the company’s accounting controls.

        The closest the Government comes to identifying an internal control (albeit not accounting

 related) is to identify the compliance and legal groups within Goldman. However, a compliance

 group is not an accounting control any more than a law enforcement agency is a law. An accounting

 control plainly is not a group; rather, it is a protocol concerning the identification, management

 and disposition of the issuer’s assets. And, when the Government suggests that an accounting

 control could be a group, the Government is all but conceding there is no accounting control

 concerning the assets of Goldman that pertain to this situation. This undoubtedly why the

 Information filed against Goldman does not charge violations of the FCPA’s internal accounting

 controls provision.

        If any internal accounting controls were circumvented in this case, it could only have been

 those of 1MDB as the funds to pay the bribes were taken for 1MDB assets. This would not violate

 the FCPA, however, because, as noted above, the FCPA’s internal accounting controls provision

 applies only to an issuer (like Goldman), which 1MDB is not. Because Goldman did not have

 internal accounting controls related to the assets or transactions of 1MDB, nor could it have such

 controls, Ng could not have conspired to circumvent Goldman’s internal accounting controls and

 Count Two must be dismissed.

        C.      Prior Applications of the Internal Accounting Control Provision Do
                Not Square with the Allegations in Count Two

        In addition to being inconsistent with the FCPA’s text, the Government’s theory of Count

 Two is also inconsistent with the Government’s own Resource Guide To The U.S. Foreign Corrupt

 Practices Act (the “Resource Guide”) (2d ed. July 2020). The Resource Guide specifically limits

                                                 49
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 54 of 126 PageID #: 558




 application of the internal accounting controls provision to accounting controls regarding “the

 firm’s assets.” The Resource Guide states that “under the ‘internal controls’ provision, issuers must

 devise and maintain a system of internal accounting controls sufficient to assure management’s

 control, authority, and responsibility over the firm’s assets.” (Resource Guide at 38) (emphasis

 added). Reinforcing this notion, the Resource Guide further states, “the accounting provisions

 require that all public companies account for all of their assets and liabilities accurately and in

 reasonable detail . . . .” (Id.)

         As noted above, there has never been a criminal case where a defendant was convicted for

 violating his company’s internal accounting controls when it was undisputed that his company did

 not engage in a transaction concerning its own funds. The reason there has never been such a case

 in the 43-year history of the Foreign Corrupt Practices Act is because the Government’s theory

 underlying Count Two is patently unsound for the reasons set forth above.

         To date, every existing criminal violation of the internal accounting controls provision of

 the statute involved an affirmative falsification of some record, document or piece of information

 that was maintained by the issuer and involved the company’s assets, such that it could be reflected

 on the issuer’s financial statement. For instance, in a recently-filed indictment entitled United

 States v. Yanliang Li, S.D.N.Y. 19 Cr. 760, the Government alleged that certain defendants

 “obtained reimbursement for the bribes from China Subsidiary through false expense claims

 designed to conceal the true nature of the expenditures at issue.” The act of falsifying expense

 claims would be a clear example of circumventing internal accounting controls because the

 company’s expense claims would be included in the issuer’s financial statement as part of

 accounting for the issuer’s assets. By falsifying something that would be reflected in the issuer’s

 basic accounting, the defendant circumvented that issuer’s internal accounting controls. The key



                                                  50
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 55 of 126 PageID #: 559




 difference between the indictment in Yanliang and the one here is that the defendant there allegedly

 engaged in conduct that would directly impact the accounting controls of the company.

        Another example of an Indictment charging a violation of the internal accounting control

 provision is United States v. Gordon J. Coburn et al., Crim. A. No. 19-120 (D.N.J., Feb. 14, 2019),

 Dkt. 1. There, the Indictment alleged that a co-conspirator instructed a second co-conspirator who

 was a member of Cognizant’s real estate group to “create a fake version of the claims list – one

 that replaced the $3.7 million ‘approvals/campus regularization’ request with eleven previously-

 rejected claims worth roughly the same amount.” (Id. at ¶ 24.) As with Yanliang, the Coburn

 Indictment charged that the defendants created false documents which caused the assets and

 transactions of the issuer to be depicted falsely, which in turn would result in the accounting

 controls being circumvented.

        In the case of United States v. Och-Ziff Capital Management Group, LLC, E.D.N.Y. 16

 Cr. 516,24 the company falsified its own records related to the retention and nature of services of,

 and payments to, an intermediary in Libya so as to conceal the illicit nature of the payments. Again,

 the defendant was allegedly involved in falsifying payments of the company, which would be

 reflected in the company’s basic accounting.

        In another EDNY case, United States v. Peterson, Crim. A. No. 20-224 (E.D.N.Y. Apr. 25,

 2012) Dkt. 7, the managing director of Morgan Stanley’s Real Estate’s Shanghai office, was

 indicted for conspiring to circumvent internal accounting controls by having a Morgan Stanley

 real estate fund sell a percentage of a building it owned to a Chinese government official who had

 helped Morgan Stanley purchase the building. To hide the government official’s reduced-rate




 24
   The matter was resolved with a DPA for the company. Neither the company nor any of its
 executives were convicted.
                                                  51
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 56 of 126 PageID #: 560




 investment, the defendant and others misrepresented the transaction to Morgan Stanley’s

 compliance department to make it seem as if a Chinese government instrumentality, (which had

 been previously vetted by the compliance department) was investing and not the government

 official personally. To do so, the defendant repeated to Morgan Stanley numerous times, before,

 during and after the transaction, that the government entity itself was investing in the building.

        Because the defendant concealed the government official’s personal investment, Morgan

 Stanley allowed the investment—which led to an immediate paper profit of $2.88 million to the

 government official—and caused Morgan Stanley to pay distributions to the government official

 from its own assets. Ultimately, the defendant circumvented Morgan Stanley’s internal accounting

 controls by having the company’s accounting list the transaction with the wrong entity and having

 the company’s asset accounting wrongly list the distributions as going to the government

 instrumentalilty instead of the government official. This scenario is vastly different from Ng’s case

 as the defendant in Peterson circumvented Morgan Stanley’s internal accounting controls as it

 related to a Morgan Stanley’s own transaction and assets. Here, as noted above, Ng is charged with

 circumventing Goldman’s internal accounting controls even though the alleged bribes did not

 involve Goldman’s own transactions and assets.

        These cases show the disparity between how the DOJ has enforced the FCPA’s internal

 accounting controls in the past and how they are trying to force the square peg of the provision

 into the round hole of this case.

        D.      Because the Alleged Bribes Did Not Relate to a Goldman Transaction
                or Its Assets, the Internal Accounting Controls Provision Is
                Unconstitutionally Vague And Must Be Dismissed

        In the event this Court finds the internal accounting controls provision could still apply

 even though the charged conduct did not relate to a Goldman transaction or its assets, such


                                                  52
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 57 of 126 PageID #: 561




 definition would cause the provision to be unconstitutionally vague as applied to Ng. By charging

 this offense despite acknowledging that no assets of the issuer were involved, the Government

 strips the term “internal accounting controls” of any semblance of meaning, scope and content.

 The result is a statute that when applied to these facts “fails to give ordinary people fair notice” of

 what is proscribed and becomes “so standardless that it invites arbitrary enforcement.” Johnson v.

 United States, 576 U.S. 591, 595 (2015); see also Smith v. Goguen, 415 U.S. 566, 578 (1974) (a

 criminal law provides constitutionally deficient notice where it lacks “any ascertainable

 standard”).

        Because we are arguing that the statute is unconstitutionally vague as applied, a closer

 review of the precise factual allegations is warranted. See United States v. Mazurie, 419 U.S. 544,

 550 (1975) (“Vagueness challenges to statutes which do not involve First Amendment freedoms

 must be examined in light of the facts of the case at hand.”); United States v. Rybicki, 354 F.3d

 124, 129 (2d Cir. 2003) (en banc) (“[W]hen . . . the interpretation of a statute does not implicate

 First Amendment rights, it is assessed for vagueness only as applied, i.e., in light of the specific

 facts of the case at hand and not with regard to the statute’s facial validity.” (internal quotations

 omitted)).

        As detailed above, Count Two’s allegations against Ng do not relate to a Goldman

 transaction or its assets. Rather, the Indictment alleges that Ng and others conspired to keep Low’s

 involvement in the bond deals a secret from Goldman. The term “internal accounting controls” has

 a settled legal and historical meaning only when it applies to the transactions and assests of the

 issuer employing the internal accounting controls. Once the term is decoupled from an accounting

 of the issuer’s assets and transactions, the term becomes endlessly expansive. It could be applied,

 as the Government applies it here, to virtually any eventuality facing a company, be it risk



                                                   53
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 58 of 126 PageID #: 562




 management, general compliance, or best practices. Once the core definition of the term changes

 and expands to cover generalized notions of compliance and risk-management, for instance, it

 stops being a principle of accounting with a fixed, knowable, definitive meaning. Untethered from

 accounting, the term can apply to any number of situations that may impact the financial condition

 of the firm. Sex scandals, undisclosed illness of a CEO, political instability, and rising seas can all

 impact an issuer’s bottom line. But that does not make these possibilities issues concerning the

 firm’s internal accounting controls.

        The Supreme Court has ruled that “[v]agueness may invalidate a criminal law for either of

 two independent reasons. First, it may fail to provide the kind of notice that will enable ordinary

 people to understand what conduct it prohibits; second, it may authorize and even encourage

 arbitrary and discriminatory enforcement.” City of Chicago v. Morales, 527 U.S. 41, 56 (1999);

 Rybicki, 354 F.3d at 134 (same); see also Kolender v. Lawson, 461 U.S. 352, 357 (1983) (“As

 generally stated, the void-for-vagueness doctrine requires that a penal statute define the criminal

 offense with sufficient definiteness that ordinary people can understand what conduct is prohibited

 and in a manner that does not encourage arbitrary and discriminatory enforcement.”).

        Both reasons apply in this case. In evaluating the first basis, the Supreme Court has noted:

 “because we assume that man is free to steer between lawful and unlawful conduct, we insist that

 laws give the person of ordinary intelligence a reasonable opportunity to know what is prohibited,

 so that he may act accordingly. Vague laws may trap the innocent by not providing fair warning.”

 Grayned v. City of Rockford, 408 U.S. 104, 108 (1972). The Court of Appeals has held “that notice

 is insufficient if lay persons are required to “perform[] the lawyer-like task of statutory

 interpretation by reconciling the text of [ ] separate documents.” Chatin v. Coombe, 186 F.3d 82,




                                                   54
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 59 of 126 PageID #: 563




 89 (2d Cir. 1999) (invalidating a prison administrative prohibition as unconstitutionally vague as

 applied).

        Here, a person of ordinary intelligence reading the FCPA’s internal accounting control

 provision would believe that it applies only to accounting of an issuer’s transactions and assets.

 Nothing in the provision’s text indicates that it would extend beyond these accounting-related

 matters to also include an issuer’s compliance preferences. As such, the statute, as applied in this

 case, failed to provide notice to Ng that he would have violated the FCPA’s internal accounting

 controls by not informing Goldman that Low was involved in the bond deals.

        In considering the second factor, the Second Circuit has noted: “An enactment fails to

 provide sufficiently explicit standards for those who apply it when it ‘impermissibly delegates

 basic policy matters to policemen, judges and juries for resolution on an ad hoc and subjective

 basis.’” Chatin, 186 F.3d at 89 (quoting Grayned, 408 U.S. at 108-09.)

        Even under the standard interpretation, the internal accounting control provision is “highly

 subjective”; as one court has noted:

        The main problem with the internal accounting controls provision of the FCPA is
        that there are no specific standards by which to evaluate the sufficiency of controls;
        any evaluation is inevitably a highly subjective process in which knowledgable
        individuals can arrive at totally different conclusions. Any ruling by a court with
        respect to the applicability of both the accounting provisions and the internal
        accounting control provisions should be strictly limited to the facts of each case.

 World-Wide Coin, 567 F. Supp. at 751. The subjective enforcement of this provision is far more

 dangerous under the Government’s theory in this case because, once the internal accounting

 controls provision is untethered from accounting, there is no limit to how far prosecutors can

 expand the term. As noted above, the prosecutors could apply the provision to anything that has

 an effect on the financial condition of an issuer, no matter how far attenuated from the firm’s

 accounting.

                                                 55
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 60 of 126 PageID #: 564




        Limited to accounting-relating issues, the internal accounting controls provision, although

 “highly subjective,” may still pass constitutional muster. That, however, is a case for another day.

 The problem in this case is that once the Government untethered the internal accounting controls

 provision from accounting – as it has done to include compliance and general business practices

 under the rubric of accounting – the statute becomes unconstitutionally vague. In this respect, the

 internal accounting provision is similar to the honest services doctrine that was addressed by the

 Supreme Court in Skilling v. United States, 561 U.S. 358 (2010). There, the Supreme Court found

 that honest services fraud, 18 U.S.C. § 1346, was not unconstitutionally vague in defining the term

 “scheme or artifice to defraud” to include a “scheme or artifice to deprive another or the intangible

 right of honest services” only if the statute was limited solely to bribery and kickback schemes.

 Once the statute was expanded further, as the Government tried to do in Skilling, it became

 unconstitutionally vague. See Skilling, 561 U.S. at 368 (“Congress intended at least to reach

 schemes to defraud involving bribes and kickbacks. Construing the honest-services statute to

 extend beyond that core meaning, we conclude, would encounter a vagueness shoal.”).

        Here, too, because the Government has expanded the internal accounting controls provision

 beyond its core meaning to include non-accounting-related controls, this Court should find that the

 Government’s Count Two theory renders the internal accounting provision unconstitutionally

 vague as applied to Ng. Count Two should therefore be dismissed.

 VI.    COUNT THREE SHOULD BE DISMISSED FOR FAILURE TO PROVIDE WHAT
        THE CONSTITUTION REQUIRES OF AN INDICTMENT AND BECAUSE ONE
        OF ITS PREDICATES CANNOT BE A SPECIFIED UNLAWFUL ACTIVITY FOR
        MONEY LAUNDERING UNDER THE “REFERENCE CANON”

        Count Three fails utterly to provide adequate notice to Ng and therefore fails to clear even

 the low bar set by Federal Rule 7(c)(1). This failure violates several of Ng’s Constitutional rights

 and cannot be salvaged by a bill of particulars. Count Three should therefore be dismissed.

                                                  56
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 61 of 126 PageID #: 565




        Count Three is remarkable both for the scope of its ambition and the depth of its failure. It

 alleges a single money laundering conspiracy with three very different, very complex, money

 laundering statutes as objects. But Count Three does not include even a single factual allegation

 of its own. Rather, Count Three consists solely of a rote recital of statutory language. The

 Government’s decision to charge Count Three this way fails to provide the notice that the

 Constitution requires.

        An indictment is, fundamentally, about notice: Notice of what the Government is alleging

 the defendant did wrong; notice of what the Grand Jury found; notice of what the defendant has to

 be prepared to meet; notice of what future charges would be barred by double jeopardy. Each of

 these principles is enshrined in its own Constitutional provision. Each of these is violated by Count

 Three’s structure and what Count Three fails to allege.

        First, Ng does not know what the Government is alleging he did wrong because Count

 Three fails to identify an element of the offense charged. It does not identify the Malaysian law

 that is alleged to be one of the two predicate “specified unlawful activities,” as it must; does not

 allege that the transactions violating this mystery Malaysian law occurred at least in part in the

 United States, as it must; and does not even list the statutory citation to the specified unlawful

 offense, as it must. How can Ng be protected against double jeopardy in these circumstances?

 How can he know on what grounds the grand jury returned the Indictment? How can the Court be

 sure that a jury’s verdict would be based on the same theory that the grand jury found?

        Second, Count Three also fails to allege – as the Supreme Court requires – that Ng

 conspired to move funds internationally with the “design,” or purpose, to “conceal or disguise”

 those funds. This means that the Indictment does not inform Ng of which activities or transactions

 he must be prepared to defend against.



                                                  57
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 62 of 126 PageID #: 566




        Third, the Byzantine structure of Count Three, combined with the complete lack of

 independent allegations, makes it impossible to distinguish which allegations relate to one, as

 opposed to another, of the three different objects. Each of these three different statutes contain

 different elements, of course, but the Indictment provides exactly zero notice of what activities Ng

 did, or conspired to do, that fall within one type of money laundering versus the other. The

 Supreme Court has held that in cases such as this, more specificity is required to put the defendant

 on notice of what he must be prepared to meet.

        Finally, and apart from all of the notice deficiencies, one subsection of the FCPA listed in

 the Indictment cannot serve as a “specified unlawful activity” (“SUA”) for purposes of money

 laundering. The Indictment includes alleged violations of 15 U.S.C. § 78dd-3 as an SUA for each

 object of Count Three, but that subsection is not a cognizable as an SUA because it did not exist

 at the time the FCPA was added to the list of SUAs in the money laundering statute. Accordingly,

 the “reference canon” forbids it from serving as a predicate here, and should be struck from the

 Indictment.

        A.      Legal Standards

        Federal Rule of Criminal Procedure 7(c)(1) provides that an indictment “must be a plain,

 concise, and definite written statement of the essential facts constituting the offense charged” and

 must include the “statute, rule, regulation, or other provision of law that the defendant is alleged

 to have violated.” Fed. R. Crim. P. 7(c)(1). An indictment is only “sufficient if it, first, contains

 the elements of the offense charged and fairly informs a defendant of the charge against which he

 must defend, and, second, enables him to plead an acquittal or conviction in bar of future

 prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974).




                                                  58
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 63 of 126 PageID #: 567




         This is because an indictment is supposed to provide “substantial safeguards to a criminal

 defendant.” Russell v. United States, 369 U.S. 749, 763 (1962) (quotation marks omitted). A

 deficient indictment “offends both the Fifth and Sixth Amendments.” United States v. Pirro, 212

 F.3d 86, 92 (2d Cir. 2000). A defective indictment violates the Grand Jury Clause of the Fifth

 Amendment because the defendant “cannot be assured that he is being tried on the evidence

 presented to the grand jury, or that the grand jury acted properly in indicting him.” Id. (citation

 omitted). Second, and similarly, a defective indictment violates the Indictment Clause of the Fifth

 Amendment, which “requires that an indictment contain some amount of factual particularity to

 ensure that the prosecution will not fill in elements of its case with facts other than those considered

 by the grand jury.” United States v. Walsh, 194 F.3d 37, 44 (2d Cir. 1999) (quotation marks

 omitted). Third, a defective indictment exposes a defendant to double jeopardy, in violation of the

 Fifth Amendment, and so an indictment must contain “enough detail that he may plead double

 jeopardy in a future prosecution based on the same set of events.” United States v. Stavroulakis,

 952 F.2d 686, 693 (2d Cir. 1992). Fourth, a defective indictment does not allow a defendant to “be

 informed of the nature and cause of the accusation” as required by the Sixth Amendment. U.S.

 Const. Amend VI.

         Therefore, to survive a motion to dismiss, the indictment must “acquaint the defendant with

 the specific crime with which he is charged, allow him to prepare his defense, and protect him

 from double jeopardy.” United States v. Juwa, 508 F.3d 694, 701 (2d Cir. 2007) (citation and

 quotation marks omitted). In other words, an “essential purpose of an indictment is to give the

 defendant notice of the charge so that he can defend or plead his case adequately.” United States

 v. Neill, 166 F.3d 943, 947 (9th Cir. 1999) (quotation marks omitted). When examining an

 indictment on a pretrial motion to dismiss, which is “invariably drafted by the Government,



                                                   59
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 64 of 126 PageID #: 568




 fundamental fairness requires that the Government be held to the highest standards of ‘both

 promise and performance.’” United States v. Gotti, 457 F. Supp. 2d 411, 415 (S.D.N.Y. 2006)

 (quoting In re Altro, 180 F.3d 372, 375 (2d Cir. 1999)).

        On a pretrial motion to dismiss, “the facts alleged by the government must be taken as

 true.” United States v. Velastegui, 199 F.3d 590, 592 n.2 (2d Cir.1999). But it is axiomatic that an

 indictment must be dismissed where it “fails to allege the essential facts constituting the offense

 charged.” Pirro, 212 F.3d at 91-92.

        The Government’s opposition to this motion will be familiar: It will claim, correctly, that

 Rule 7 erects only a low bar for an indictment to survive a motion to dismiss; and it will claim,

 correctly, that Count Three recites mechanistically the text of the money laundering statute. Thus,

 the Government will argue that because the Indictment chants the words of the statute and

 incorporates the undifferentiated mass of 57 paragraphs of allegations from Count One, Count

 Three should survive this motion to dismiss. But even a low bar is just that – a bar, and it must be

 cleared by the words of the Indictment itself. Rule 12 exists for a reason: some indictments are

 deficient under Rule 7’s standard, and Rule 7’s standard safeguards critical constitutional rights

 for defendants.

        The plain words of the Indictment (or, more accurately, the words which are missing from

 the Indictment) make clear that Count Three of this Indictment is deficient. Compared to other

 indictments that charged similar offenses, and measured against the controlling case law, Count

 Three is insufficiently pled here.

        B.         The Convoluted and Undifferentiated Structure of Count Three Lacks
                   Any Independent Allegations

        Count Three alleges a single conspiracy to commit three different types of money

 laundering offenses – a triple object conspiracy:

                                                 60
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 65 of 126 PageID #: 569




         § 1956(a)(2)(A) (“International Promotional” money laundering), see Ind. ¶ 65(a)(i);

         § 1956(a)(2)(B)(i) (“International Concealment” money laundering), see id. ¶ 65(a)(ii); and

         § 1957 (“Monetary Transaction” violations), see id. ¶ 65(b).

         However, this triple object conspiracy is particularly complex and opaque as each of these

 three statutes contains quite different and intricate elements. As just one example, International

 Concealment money laundering has two additional knowledge requirements that International

 Promotional money laundering does not. Notwithstanding their different elements, all three

 statutes require the allegation of a predicate “specified unlawful activity” before they can be

 proven. See § 1956(a)(2)(A)(i) (forbidding the international movement of funds “with the intent

 to promote the carrying on of specified unlawful activity”); § 1956(a)(2)(B)(i) (forbidding the

 international movement of funds “designed . . . to conceal or disguise . . . the proceeds of specified

 unlawful activity”); § 1957 (forbidding certain monetary transactions involving “criminally

 derived property . . . derived from specified unlawful activity.”). Count Three lists the same two

 “specified unlawful activities” for all three prongs of the money laundering conspiracy: violations

 of three different subsections of the FCPA and violations of some unnamed Malaysian law. See

 id. ¶¶ 65(a), 65(b).

         Thus, Count Three combines an incredibly complicated structure – three different varieties

 of money laundering objects, with each object containing its own distinct elements and alleging

 multiple specified unlawful activity predicates – with zero independent factual allegations

 whatsoever. Count Three consists solely of statutory language. There is not a single, solitary

 additional allegation contained within Count Three. The only allegations in Count Three are

 incorporated by reference to Count One. See id. ¶ 64. None of the allegations from Count One that




                                                  61
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 66 of 126 PageID #: 570




 are incorporated, though, provide the type of notice needed in a case charged the way the

 Government has chosen to charge Count Three.

         C.      Argument

                 1.      An Element is Missing

         An indictment must “contain[] the elements of the offense charged.” United States v.

 Resendiz–Ponce, 549 U.S. 102, 108 (2007) (quoting Hamling, 418 U.S. at 117). If it does not, it

 must be dismissed. In addition, Rule 7(c)(1) mandates that “For each count, the indictment . . .

 must give the official or customary citation of the statute, rule, regulation or other provision of law

 that the defendant is alleged to have violated.” Fed R. Crim. P. 7(c)(1). “The wording of this Rule

 imposes two requirements: the statement of the essential facts and the citation of the statute. They

 are separate requirements and not a restatement of one another.” United States v. Gonzalez, 686

 F.3d 122, 128 (2d Cir. 2012) (brackets and quotation marks omitted; emphasis in original).

         Count Three fails this requirement because it does not sufficiently cite the statute that Ng

 is alleged to have violated. Specifically, Count Three lists two “specified unlawful activities” for

 each of the three different types of money laundering alleged to be objects of the conspiracy, and

 the same exact formulation is repeated three times: “felony violations of the FCPA, Title 15,

 United States Code, Sections 78dd-1, 78dd-3, 78m(b)(2)(B), 78m(b)(5) and 78ff(a), and offenses

 against a foreign nation involving the misappropriation, theft and embezzlement of public funds

 by and for the benefit of a public official, in violation of Malaysian Penal Law . . . .” (Ind. ¶¶

 65(a)(i), 65(a)(ii), 65(b).)

         First, one of the “specified unlawful activities” is not “specified” at all – to which

 Malaysian law is the Indictment referring? The Indictment uses the term “Malaysian Penal Law.”

 There are two primary bodies of criminal laws in Malaysia: the Penal Code and the Malaysian



                                                   62
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 67 of 126 PageID #: 571




 Anti-Corruption Act of 2009. By using the term “Penal Law,” we assume that the Indictment is

 referring to the Penal Code. But, even so, the Malaysian Penal Code, as it appears in English,

 consists of 323 pages. The Indictment provides no notice of what particular Malaysian Penal Code

 violation (if this is even indeed what the Government means by “Penal Law”) Ng has violated.

 There is no statutory number or statutory title or even a description of a particular Malaysian

 offense that Ng violated to be guilty of Count Three. A related problem is this: What specific

 Malaysian statute did the Grand Jury vote upon in voting a true bill on Count Three? How is the

 Court supposed to know what basis the grand jury used to find a valid specified unlawful activity?

 And how can Ng be sure that he will not be charged again with a violation based on some other

 section of Malaysian law? When the Government has chosen to allege specified unlawful activities

 defined in 18 U.S.C. § 1956(c)(7)(B)(iv) in the past, it has identified the foreign statutes that are

 alleged to have been violated with specificity. See, e.g., United States v. Esquenazi, Crim. A. No.

 09-21010 (JEM), Dkt. No. 685, at 32 (Count Nine, ¶ 9) (alleging specified unlawful activities

 including “violations of the criminal bribery laws of Haiti, The Republic of Haiti’s Penal Code

 Articles 137 and 140 . . . .”) This is not a mere detail. Ng has waived extradition to go to trial on a

 specific indictment voted by a grand jury. What Malaysian law did the grand jury find that he

 violated to be properly indicted of Count Three? He has been in this country now for a year-and-

 a-half and the Government still has not told his counsel what Malaysian statute was violated as a

 predicate of Count Three.

        Second, Count Three does not even set forth the statutory citation within the money

 laundering statute for this unspecified “specified unlawful activity.” While the FCPA specified

 unlawful activity is accompanied by a reference to its statutory citation, there is no such reference

 to the section that permits “an offense against a foreign nation” to serve as a specified unlawful



                                                   63
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 68 of 126 PageID #: 572




 activity. Since the Government did not allege it, we looked it up – it is 18 U.S.C. §

 1956(c)(7)(B)(iv). By failing to provide notice that the Government is relying on Section

 1956(c)(7)(B)(iv) in the charging language, the charge plainly fails to advise this defendant of each

 and every element of the crime charged against him.

         Third, and perhaps most importantly, Count Three’s recitation of the statutory language

 suffers from yet another flaw: it fails to allege a critical statutory element of the charged “specified

 unlawful activity.” Section 1956(c)(7)(B)(iv) only permits an “offense against a foreign nation” to

 serve as a specified unlawful activity if it involves “a financial transaction occurring in whole or

 in part in the United States.” 18 U.S.C. § 1956(c)(7)(B)(iv) (emphasis added). Count Three simply

 does not allege that the “specified unlawful activity” of an offense against a foreign nation – which

 it does not list – occurred in whole or in part in the United States. This necessary charging language

 is missing from the Indictment. And this failure cannot be rescued by citation to the statutory

 section, since Count Three does not even include the statutory citation to § 1956(c)(7)(B) at all. In

 this regard, this Count suffers from the most basic of infirmities, requiring dismissal: it fails to

 allege an essential element of the offense both in terms of the language of the element and its

 statutory citation.

         The Government will argue in vain that Count Three expressly incorporates the allegations

 in paragraphs 1-57 of Count One. See Ind. ¶ 64. But this incorporation cannot save the Indictment

 from the fact that the charging language in Count Three: (1) Does not allege that the transactions

 which supposedly form the basis of the specified unlawful activity took place in whole or in part

 in the United States; and (2) Does not even contain a reference to the statutory citation containing

 that language. Finally, as will be detailed below, the Government cannot simply cite to an

 undifferentiated mass of allegations in Count One and tell the defense to, in essence, just figure



                                                   64
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 69 of 126 PageID #: 573




 out which transactions might have occurred in whole or in part in the United States, and which did

 not. This is important, because notwithstanding their differences, all three of the money laundering

 statutes require that the transaction have something to do with the United States: For International

 Concealment and International Promotion, the transactions have to move “from a place in the

 United States to or through a place outside the United States,” or vice versa. 18 U.S.C. §

 1956(a)(2). Monetary Transaction requires “that the offense under this section takes place in the

 United States . . . .” 18 U.S.C. § 1957(d)(1). Therefore, many of the most specific allegations in

 the Indictment are not properly the subject of the money laundering conspiracy charge. Only a

 solitary allegation (¶ 47) is alleged to have taken place entirely within the United States, and there

 is no allegation that the transportation of that money was done with the intent to conceal or disguise

 anything about the funds or, indeed, that any co-conspirator had anything to do with that

 transaction.

         “[I]t has long been the rule in this Circuit that a deficiency in an indictment’s factual

 allegations of the elements of an offense is not cured by the fact that the relevant count cited the

 statute that the defendant is alleged to have violated.” United States v. Gonzalez, 686 F.3d 122,

 128 (2d Cir. 2012) (quotation marks omitted). Here, the Government has done neither – it has not

 alleged that the underlying financial transactions giving rise to an offense against a foreign nation

 occurred “in whole or in part in the United States,” and it has failed to even list the statutory

 citation.25

          Ng brings these defects to the Court’s attention at the earliest possible stage of the case.

 Therefore, this case is very different from the situation faced in United States v. Wydermyer, 51



 25
    Of course, a “citation error” is not a reason to dismiss an indictment “unless the defendant was
 misled and thereby prejudiced,” but here, the defects in the Indictment go far beyond a mere
 citation error. Fed. R. Crim. P. 7(c)(2).
                                                  65
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 70 of 126 PageID #: 574




 F.3d 319 (2d Cir. 1995). There, the defendants argued on appeal that their money laundering

 conspiracy indictment was deficient because it did not include certain statutory language, but had

 never made a motion before or even during trial; rather, the District Court noticed the error sua

 sponte more than six months after the jury’s guilty verdict. See id. at 324. The Court of Appeals

 affirmed the convictions primarily “[b]ecause the indictment must be read liberally in the

 circumstances of this case.” Id.

         In Wydermyer, the indictment was read “liberally” because “[t]he scrutiny given an

 indictment . . . depends on the timing of the defendant’s objection.” Id. Since the defendants raised

 their claims after the jury verdict, the infirmities in the defendants’ indictment did not affect their

 Sixth Amendment notice rights, or their Fifth Amendment double jeopardy rights. See id. at 325.

 When, as in Wydermyer, the lack of allegations in an indictment are raised after trial, the “only

 colorable issue that might involve prejudice to substantial rights . . . is whether, in violation of the

 Fifth Amendment, the defendants were tried on charges upon which a grand jury had not passed.”

 Id. The Court of Appeals held that “[l]iberally construed, this indictment adequately set forth the

 charged offenses to the grand jury.” Id. In part, this was because the Arms Export Control Act

 (“AECA”) – the predicate offense – was listed explicitly. Therefore, the defendants could not

 prevail on their “belated claim that the conspiracy count was insufficient” because they could not

 show that “the indictment, liberally construed, was not ‘sufficient to identify the offense which the

 defendant conspired to commit.’” Id. at 326 (quoting Wong Tai v. United States, 273 U.S. 77, 81

 (1927)). Accordingly, the Court found that the indictment “apprise[d] the grand jury in essential

 terms of the object of the conspiracy,” because it did list the AECA. Id. at 325-26.

         But, as Wydermyer recognized, “[t]he timing of the defendant’s objection [to an

 indictment] is important to the level of scrutiny employed; a defendant who objects to the



                                                   66
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 71 of 126 PageID #: 575




 indictment before trial . . . is entitled to a more exacting review of the indictment than one who

 waits until after trial to object.” United States v. Pirro, 212 F.3d 86, 92 (2d Cir. 2000). Ng is moving

 to dismiss the Indictment at the first possible opportunity, not “belated[ly]” raising the issue after

 the jury’s verdict. Therefore, his notice and double jeopardy rights are fully at stake. Second, the

 Indictment should not be “liberally construed” here; rather, while at this stage the Court must of

 course accept the factual allegations of the Indictment as true, “[i]n ruling on a pre-trial motion to

 dismiss an indictment for failure to state an offense, the district court is bound by the four corners

 of the indictment. . . . The indictment either states an offense or it doesn’t.” United States v. Boren,

 278 F.3d 911, 914 (9th Cir. 2002). Here, it does not. Third, the insufficiency here is even more

 pronounced than in Wydermyer because the indictment there at least listed the statute constituting

 the specified unlawful activity; here, it does not.

         For these reasons, the Government’s failure to include a statutory element in the charged

 Money Laundering Conspiracy count, either in terms of the language itself or the statutory citation

 to that language, must result in dismissal of that aspect of Count Three.

                 2.      No “Design” Is Alleged With Proper Specificity, in Contravention
                         of Supreme Court Precedent

         Count Three also fails to allege sufficiently one of the elements of International

 Concealment money laundering: that Ng conspired to move funds internationally with the

 “design[] . . . to conceal . . . the proceeds of specified unlawful activity.” 18 U.S.C. §

 1956(a)(2)(B)(i) (emphasis added). This is no idle requirement – the Supreme Court has held that

 such an allegation is necessary for any indictment alleging International Concealment money

 laundering. Because the Indictment fails to make such an allegation with specificity, the

 International Concealment object of Count Three should be dismissed.




                                                   67
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 72 of 126 PageID #: 576




         The Supreme Court confronted International Concealment in Regalado Cuellar v. United

 States, 553 U.S. 550 (2008). There, the defendant was driving a Volkswagen Beetle through Texas

 and towards Mexico when he was stopped by law enforcement. See id. at 554. A search uncovered

 a secret compartment, and inside the compartment was about $81,000 in cash, wrapped in plastic

 bags and duct tape. See id. Animal hair covered the back seat of the car. See id. (The defendant

 claimed he had just been transporting goats – unlikely in a Volkswagen Beetle. See id.) The

 Government charged the defendant with International Concealment money laundering, and he was

 convicted at trial. See id. at 554-55.

         A panel of the Fifth Circuit reversed and vacated the conviction, see 441 F.3d 329 (5th Cir.

 2006), but on rehearing en banc, the full Circuit affirmed the conviction over Judge Jerry Smith’s

 dissenting opinion that “[t]here is a difference between concealing something to transport it, and

 transporting something to conceal it.” 478 F.3d 282, 296–97 (Smith, J., dissenting). In other words,

 “how one moves . . . money is distinct from why one moves the money. Evidence of the former,

 standing alone, is not sufficient to prove the latter.” Regalado Cuellar, 553 U.S. at 566 (emphasis

 in original).

         The Supreme Court reversed the full Fifth Circuit and agreed with Judge Smith’s rationale.

 The Court held that while the Government had proven the defendant concealed the money so that

 he could move it without being detected, “[t]he evidence suggested that the secretive aspects of

 the transportation were employed to facilitate the transportation . . . but not necessarily that secrecy

 was the purpose of the transportation. . . . [T]he Government failed to introduce any evidence that

 the reason drug smugglers move money to Mexico is to conceal or disguise a listed attribute of the

 funds,” that is, the nature, location, source, ownership, or control of the proceeds of specified

 unlawful activity. Id. at 566–67.



                                                   68
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 73 of 126 PageID #: 577




        The Supreme Court’s reasoning focused on the statutory term “design.” Id. at 563. The

 Court held that “‘design’ means purpose or plan; i.e., the intended aim of the transportation.” Id.

 An Indictment must charge that the “purpose of the [funds’] transportation,” not just “the manner

 in which it was carried out,” (that is, the “structure and arrangement” was to conceal or disguise

 something about the funds), to properly make out an International Concealment money laundering

 charge under § 1956(a)(2)(B)(i). Id. at 564.

        In analyzing Domestic Concealment money laundering, § 1956(a)(1)(B)(i), the domestic

 analogue to § 1956(a)(2)(B)(i), the Second Circuit has similarly held that part (B)(i) requires proof

 that the defendant “knew that a purpose of the financial transaction was concealment of the source,

 ownership, etc., of the funds,” in other words “that the defendant knew of the transaction’s

 obfuscatory purpose.” United States v. Maher, 108 F.3d 1513, 1526 (2d Cir. 1997); see also, e.g.,

 United States v. Ness, 565 F.3d 73, 78 (2d Cir. 2009) (reversing conviction under §

 1956(a)(2)(B)(i) because Government’s evidence “shows only an intent to conceal the

 transportation, not an intent to transport in order to conceal.”); United States v. Garcia, 587 F.3d

 509, 519 (2d Cir. 2009) (reversing guilty plea for money laundering conspiracy because “[w]hile

 this transaction was effected covertly in an effort to conceal the transaction from the authorities,

 there is no indication from the record that the transaction itself was an effort to conceal anything

 about the money. That is insufficient under Cuellar, for it evinces only how the money was moved,

 and does not speak to why it was moved.”); United States v. Roberts, 650 F. Supp. 2d 219, 220,

 222 (E.D.N.Y. 2009) (granting judgment of acquittal for defendant charged with violating §

 1956(a)(2)(B)(1) because “the government has not established that Defendant knew that the

 alleged transportation of funds was designed to conceal or disguise the nature, the location, the

 source, the ownership, or the control of such funds, as it must under 18 U.S.C. § 1956(a)(2)(B)(i)



                                                  69
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 74 of 126 PageID #: 578




 . . . Here, as in Cuellar and Ness, the evidence submitted by the government shows only an intent

 to conceal the transportation, not an intent to transport money in order to conceal it”).

        The Indictment here fails the requirements of Santos, Maher, Ness, Garcia, and Roberts. It

 makes no allegation regarding either the purpose of any funds’ transportation, nor of Ng’s

 knowledge of that purpose (aside, again, from the bare recital of statutory text). Indeed, the words

 “design” or “designed” appear in just two ways in the Indictment: Three times to describe how

 1MDB and Goldman (neither of whom are charged in the Indictment, of course) structured certain

 bond deals, and once to describe the appearance of a pink diamond necklace. These references

 have nothing to do with the flow of funds. (See Ind. ¶¶ 29, 42, 51, 60(i).) And none of these

 allegations provide even the slightest inkling that any of the co-conspirators (let along Ng) moved

 funds internationally in a way designed to conceal those funds.

        The few appearances of the word “purpose” have similarly no relation to any monetary

 transactions. (See id. ¶¶ 15, 18, 25.) The word “conceal” appears in Count One only in relation to

 how Low’s involvement was supposedly kept from Goldman’s compliance functions – again,

 having nothing whatsoever to do with the transfer of any money, let alone the co-conspirators’

 purpose in moving money internationally, as the statute requires. (See id. ¶¶ 20, 22, 43, 52.) This

 is no mere word search – there is no allegation in the incorporated language from Count One that

 any transportation, transmission, or transfer of monetary instruments was done internationally with

 the “design” (or “purpose”) of “concealing” or “disguising” anything about those monetary

 instruments.

        The Indictment does describe numerous international transfers of money, but taking all of

 the allegations in the Indictment as true, none of these come even close to alleging that the co-

 conspirators “designed,” or intended, for “such transportation, transmission, or transfer” to conceal



                                                  70
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 75 of 126 PageID #: 579




 or disguise something about those funds. For example, paragraph 37 alleges that “U.S. Financial

 Institution #1 transferred” certain proceeds of the “Magnolia” bond deal internationally, and that

 “the defendants JHO LOW and ROGER NG, Co-Conspirator #1 and others knew that a large

 portion of the proceeds of the bond would be diverted to themselves and others, including foreign

 government officials, through shell companies beneficially owned and controlled by themselves

 and others.” (Ind. ¶ 37.) Of course, the Government chose not to charge “Financial Institution #1,”

 and so it is unclear how this transfer’s “design” could have been to conceal or disguise something

 about those funds. But more fundamentally, Paragraph 37 says nothing about why it was that the

 funds had to move internationally to conceal or disguise those funds. Similarly, paragraph 40

 alleges that certain Magnolia bond proceeds were “transferred via wire to and from the United

 States,” and then “[a]pproximately $24 million of these funds was subsequently transferred to a

 bank account beneficially owned by a relative of the defendant ROGER NG.” (Ind. ¶ 40.) Here,

 too, there is no allegation relating to the purpose of those transfers. Paragraph 41 simply alleges

 that about $60 million in Magnolia proceeds were transferred from an overseas account to an

 account in Los Angeles for the purpose of funding a movie. (See Ind. ¶ 41.) The allegations in

 paragraph 53, that certain proceeds of the “Catalyze” bond deal were transferred between the U.S.

 and other countries, that these funds were “misappropriated and embezzled,” and that “more than

 $4 million of these funds were also transferred via wire to a bank account beneficially owned by a

 relative of NG,” similarly fail to make any allegations about why the international character of

 those transfers themselves had anything to do with concealing or disguising the source or

 ownership of that money.26 The Indictment thus fails to draw the necessary connections between




 26
   The Indictment includes numerous other descriptions of funds transfers, but the vast majority of
 these do not describe funds transfers “from a place in the United States to or through a place outside
                                                  71
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 76 of 126 PageID #: 580




 any international movement of funds representing the “proceeds” of either specified unlawful

 activity, and the “design,” or purpose, of those funds transfers. The Indictment simply does not

 provide the necessary notice to Ng of which transfers, or which actions, form the basis of the

 International Concealment object.

        The next section will demonstrate how the Government’s decision to charge multiple types

 of money laundering, all as objects of the same money laundering conspiracy, only compounds

 the lack of notice, because even the scant allegations that can be divined from the undifferentiated

 mass of Count One might relate to International Promotion money laundering, or Monetary

 Transaction money laundering, as easily as they could to International Concealment money

 laundering.

                3.      The Byzantine Structure of Count Three Combined with Zero
                        Independent Allegations Makes it Impossible to Distinguish
                        Allegations Relating to One Object Versus Another

        Ng has already shown how the Indictment attempts a completely novel theory of FCPA

 internal accounting controls violation. But Government has chosen to climb out on a second limb

 with its Indictment: The defense has been unable to find a single FCPA case in which the

 Government chose to charge, supposedly as part of a single money laundering conspiracy, three

 different objects in a single count without a single independent allegation to support that

 conspiracy charge this structure, and the structure the Government has chosen creates an

 impossible situation for Ng. How can he know, without more, which of the allegations

 incorporated from Count One relate to one, as opposed to another, of the three objects for the

 money laundering conspiracy? He cannot, from the face of the Indictment. This is precisely the




 the United States or to a place in the United States from or through a place outside the United
 States,” and therefore cannot fall within the ambit of § 1956(a)(2).
                                                 72
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 77 of 126 PageID #: 581




 evil that Rule 7(c)(1)’s standard is meant to protect against, and it is another reason that Count

 Three should be dismissed.

                       a.      Count Three Fails to Allege Sufficiently the Three Disparate
                               Objects of Count Three

        International Promotion, International Concealment, and Monetary Transactions are

 different statutes, with different elements, and those differences make a difference. See Russello

 v. United States, 464 U.S. 16, 23 (1983) (“[W]here Congress includes particular language in one

 section of a statute but omits it in another section of the same Act, it is generally presumed that

 Congress acts intentionally and purposely in the disparate inclusion or exclusion.” (quotation

 marks omitted)).

        One primary difference between International Promotional and International Concealment

 money laundering is that International Concealment includes two knowledge requirements that

 International Promotion does not, both involving the word “proceeds”: First, the defendant must

 know that the funds being moved internationally represent the proceeds of unlawful activity; and

 second, the defendant must know that the movement of the funds is itself designed to conceal

 something about those proceeds. Compare 18 U.S.C. § 1956(a)(2)(A) with § 1956(a)(2)(B)(i).

        For money laundering statutes that refer to “proceeds,” “the rule [is] that the predicate

 offenses must produce proceeds before anyone can launder those proceeds.” United States v.

 Mankarious, 151 F.3d 694, 705 (7th Cir. 1998); see also, e.g., United States v. Conley, 37 F.3d

 970, 980 (3d Cir. 1994) (restricting definition of “proceeds” to funds “derived from an already

 completed offense, or a completed phase of an ongoing offense, before they can be laundered”);

 United States v. Seward, 272 F.3d 831, 836 (7th Cir. 2001) (recognizing that “[t]he transaction or

 transactions that created the criminally-derived proceeds must be distinct from the money-

 laundering transaction.”). By contrast, International Promotion does not contain any mention of

                                                 73
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 78 of 126 PageID #: 582




 “proceeds” at all, since it is focused on preventing movements of funds that “promotes” the

 “carrying on” of specified illegal activities – not the concealment of the results of illegal activities.

 See United States v. Krasinski, 545 F.3d 546, 550 (7th Cir. 2008) (“The absence of a ‘proceeds’

 requirement in section 1956(a)(2)(A) reflects that Congress decided to prohibit any funds transfer

 out of the country that promotes the carrying on of certain unlawful activity.”).

         This difference between the two statutes is significant because International Concealment

 is vulnerable to potential “merger” problems that are not present in allegations of International

 Promotion. In United States v. Santos, the Supreme Court reaffirmed that the term “proceeds” in

 § 1956 means “profits,” and not simply “receipts.” See 553 U.S. 507, 514 (2008). Santos explained

 that this distinction carries with it a real difference, for otherwise, many statutes would

 impermissibly “merge” with the money laundering statute. See id. at 515-17. The defendants in

 Santos operated an illegal lottery. If “proceeds” meant merely “receipts” of the lottery, then “nearly

 every violation of the illegal-lottery statute would also be a violation of the money-laundering

 statute, because paying a winning bettor is a transaction involving receipts that the defendant

 intends to promote the carrying on of the lottery.” Id. at 515. This would create an impermissible

 “merger” problem – a real problem, because the lottery statute carries a 5-year statutory maximum,

 while the money laundering statute carries a 20-year maximum.

         This problem, moreover,

         is not limited to lottery operators. For a host of predicate crimes, merger would
         depend on the manner and timing of payment for the expenses associated with the
         commission of the crime. . . . [A]ny wealth-acquiring crime with multiple
         participants would become money laundering when the initial recipient of the
         wealth gives his confederates their shares. Generally speaking, any specified
         unlawful activity, an episode of which includes transactions which are not elements
         of the offense and in which a participant passes receipts on to someone else, would
         merge with money laundering.




                                                    74
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 79 of 126 PageID #: 583




 Id. at 516 (emphasis added). As Justice Stevens noted in his concurrence, “[a]llowing the

 Government to treat the mere payment of the expense of operating an illegal gambling business as

 a separate offense is in practical effect tantamount to double jeopardy.” Id. at 527 (Stevens, J.,

 concurring). Accordingly, the Supreme Court affirmed the vacateur of the defendants’ money

 laundering conviction.

        The FCPA conspiracy alleged in Count One is precisely the type of crime that Santos

 describes – a conspiracy whose statutory maximum is 5 years, just like the illegal lottery; a

 “wealth-acquiring crime with multiple participants,” just like the illegal lottery. Id. at 516. And the

 International Concealment object of the conspiracy charged in Count Three suffers from exactly

 the same type of potential merger issue that the Supreme Court identified in Santos, while the

 International Promotion object does not.

        The defense is not making a merger argument; that would be premature at this point.

 Rather, the reason Count Three should be dismissed arises from the structure of the Indictment

 itself. To be clear, this has nothing to do with the Government’s proofs, nothing to do with the

 evidence or lack thereof. It is a problem that springs solely from the structure of the Indictment:

 Unlike Santos, and unlike any other FCPA and money laundering case that the defense has been

 able to find, the Government has chosen to structure the money laundering conspiracy charge as

 violating both International Promotion, which does not carry a requirement of “proceeds” and

 therefore does not potentially suffer from the Santos merger problem, and International

 Concealment, which does include such a requirement and thus does potentially suffer from the

 merger problem. See, e.g., United States v. Harder, 168 F. Supp. 3d 732, 746 (E.D. Pa. 2016)

 (“Santos is inapplicable to international promotional money laundering charges”) (citing United

 States v. Krasinski, 545 F.3d 546, 550 (7th Cir. 2008) (“The absence of a ‘proceeds’ requirement



                                                   75
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 80 of 126 PageID #: 584




 in section 1956(a)(2)(A) reflects that Congress decided to prohibit any funds transfer out of the

 country that promotes the carrying on of certain unlawful activity.”); United States v. Moreland,

 622 F.3d 1147, 1167 (9th Cir. 2010) (“any error in omitting a profits definition for proceeds was

 not prejudicial” because Government charged § 1956(a)(2)(A), which does not require a showing

 of proceeds).”). Here, though, both of these statutes are charged as objects of the same conspiracy

 – and the jury would have to unanimously find that the conspirators conspired to violate one, as

 opposed to the other, statute. The allegations in Count One do not delineate between actions that

 may have violated the International Concealment statute as opposed to International Promotion (or

 monetary transaction, for that matter). But how is Ng supposed to defend against one theory, as

 opposed to the other – and how can the Court be sure that the jury will be unanimous on which of

 the objects of the money laundering conspiracy they decided?

        This notice and double jeopardy problem is compounded by the Government’s decision to

 charge Count Three with no independent allegations, no notice, no delineation, no distinction

 whatsoever of which allegations relate to which money laundering statute. The Government has

 chosen to rely solely on the allegations of Count One in describing Count Three. That was their

 choice, but it is one they must live with, and it is one that does not provide notice to Ng in the way

 that an Indictment must. How can Ng know which of those incorporated allegations from Count

 One should be read to include the requirement of proceeds, and which should not? It is impossible

 to do from the face of the Indictment. The Indictment has to be limited to its four corners, and

 ambiguities should be construed against the Government, as the author of the document. As the

 Second Circuit has held, “[b]ecause the requirement of a sufficient indictment serves . . . important

 purposes, the indictment must be considered as it was actually drawn, not as it might have been

 drawn.” United States v. Pirro, 212 F.3d 86, 92 (2d Cir. 2000) (citing Sanabria v. United States,



                                                  76
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 81 of 126 PageID #: 585




 437 U.S. 54, 65–66 (1978) (“The precise manner in which an indictment is drawn cannot be

 ignored . . . .”)).

         Comparing the Indictment to others that have charged similar offenses demonstrates this

 Indictment’s deficiency. For example, in United States v. Shvarts, 90 F. Supp. 2d 219, 223–24

 (E.D.N.Y. 2000), abrogated on other grounds by United States v. Coppa, 267 F.3d 132 (2d Cir.

 2001), the Court examined an indictment that charged securities fraud and money laundering

 conspiracy. In denying the defendants’ motion to dismiss, the Court first held that “[i]nsofar as the

 defendants contend that the statute was designed to be separate and distinct from the underlying

 offense which must be completed before the proceeds from it are ‘laundered’ in violation of §

 1956, they are correct.” Id. at 223. The Court further held, however, that the indictment was

 sufficient because the money laundering conspiracy count “makes plain that it occurred after the

 completion of the underlying offense,” as it charged, among other things, that the defendants first

 sold their illegally-obtained stock warrants, and then “dispersed the profits generated from these

 sales through various foreign and domestic accounts in the same names as the defendants’ nominee

 accounts.” Id. at 224 (emphasis in original).

         The Indictment here makes no such allegations – and indeed, contains a variety of

 transactions that could been read to apply equally to any one of the three money laundering objects

 of the Count Three conspiracy. The Constitution does not allow such ambiguities.

                        b.      The Structure of Count Three Mandates That Merely
                                “Parroting the Language” of the Statute is Insufficient to
                                Guarantee Ng’s Provide Sufficient Notice Here

         In its opposition to this motion, the Government will likely cite to the Second Circuit’s

 well-worn statement from United States v. Tramunti that “an indictment need do little more than

 to track the language of the statute charged and state the time and place (in approximate terms) of


                                                  77
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 82 of 126 PageID #: 586




 the alleged crime.” 513 F.2d 1087, 1113 (2d Cir. 1975). As described above, Count Three actually

 fails even Tramunti’s standard – it does not track the language of Section 1956(c)(7)(B), it does

 not even cite to Section 1956(c)(7)(B), it does not list the offense against a foreign nation alleged

 to be a specified unlawful offense, and it does not distinguish between transactions – or even an

 agreement to conduct transactions – that would apply to one, two, or three of its money laundering

 objects.

           But even if Count Three did all of these things, “the Supreme Court has recognized a

 limitation on th[e] practice” of merely reciting the language of the statute as sufficient to guard a

 defendant’s Constitutional rights in certain cases. United States v. Pirro, 212 F.3d 86, 93 (2d Cir.

 2000). In other words, “while an indictment parroting the language of a federal criminal statute is

 often sufficient, there are crimes that must be charged with greater specificity.” United States v.

 Resendiz-Ponce, 549 U.S. 102, 109 (2007). In such cases, “a sufficient indictment must contain

 the elements of the offense and apprise the defendant of the nature of the charge. The requirement

 of notice derives from the defendant’s Sixth Amendment right to be informed of the nature and

 cause of the accusation.” United States v. Hooker, 841 F.2d 1225, 1230 (4th Cir. 1988) (emphasis

 added).

           In Russell v. United States, the Government charged defendants with refusing to answer

 questions posed by Congressional subcommittees, but did not identify what subject was actually

 being inquired into, and therefore the defendants could not know whether that subject was

 “pertinent.” See 369 U.S. 749, 752 (1962). The Supreme Court held that the indictments were

 insufficient and reversed the convictions. The Court did so even though the indictments “set out

 the not only the times and places of the hearings at which the petitioners refused to testify, but also

 specified the precise questions which they then and there refused to answer,” and so protected the



                                                   78
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 83 of 126 PageID #: 587




 defendants against double jeopardy. Id. at 764. The Court held that “[t]he vice of these indictments,

 rather, is that they failed to satisfy the first essential criterion by which the sufficiency of an

 indictment is to be tested, i.e., that they failed to sufficiently apprise the defendant of what he must

 be prepared to meet.” Id.

         Russell thus held that “where the definition of an offense . . . includes generic terms, it is

 not sufficient that the indictment shall charge the offense in the same generic terms as in the

 definition; but it must state the species – it must descend to particulars.” Id. at 765 (quotation marks

 and citation omitted). The statutory language is useful, but not sufficient, in such cases – “it must

 be accompanied with such a statement of the facts and circumstances as will inform the accused

 of the specific offense, coming under the general description, with which he is charged.” Id. “In

 sum, for an indictment to fulfill the functions of notifying the defendant of the charges against him

 and of assuring that he is tried on the matters considered by the grand jury, the indictment must

 state some fact specific enough to describe a particular criminal act, rather than a type of crime.”

 Pirro, 212 F.3d at 93.

         This is precisely the problem with Count Three. The allegations that are incorporated from

 Count One do not differentiate between monetary transactions that would promote specified

 unlawful activity, on the one hand, or conceal the proceeds of specified unlawful activity, on the

 other hand, or represent transactions of more than $10,000 using the proceeds of specified unlawful

 activity, on the third hand. Because Count Three does not “descend to particulars” in this way, it

 is impossible to either know on which basis the grand jury found probable cause to indict Ng, and

 it also will be impossible to determine which monetary transactions the co-conspirators supposedly

 agreed to engage in to further one of the objects, as opposed to another of the objects, of the

 conspiracy. Of course, the jury would have to unanimously find that the co-conspirators conspired



                                                   79
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 84 of 126 PageID #: 588




 to violate the money laundering conspiracy in furtherance of a single object, but the Indictment

 provides no feasible way for them to do so.

        United States v. Rosenblatt puts a fine point on this problem. 554 F.2d 36, 39 (2d Cir.

 1977). There, Brooks, an employee of a post office in Manhattan, falsified postal records and

 obtained checks drawn on the U.S. Treasury, payable to people who were not entitled to the money.

 See id. at 37. Brooks then took the checks to defendant Rosenblatt, who deposited the checks into

 an account he controlled and kept about ten percent for his fee. See id. Rosenblatt and Brooks were

 indicted for conspiracy to defraud the United States, in violation of 18 U.S.C. § 371. Rosenblatt

 was convicted at trial.

        The Second Circuit reversed, holding that there was no agreement between Rosenblatt and

 Brooks “concerning the type of fraud in which they were engaged.” Id. at 37. Brooks was

 defrauding the United States by obtaining the checks without authorization. But Rosenblatt did not

 know what Brooks had done. Instead, Brooks told Rosenblatt that the checks were valid, but that

 the payees just did not want to pay taxes on their money or did not want to reveal kickbacks they

 had gotten on government contracts. “In other words, both men agreed to defraud the United States,

 but neither agreed on the type of fraud.” Id. at 38.

        The Court first observed that “[t]he law of conspiracy requires agreement as to the ‘object’

 of the conspiracy,” and so while the co-conspirators do not have to “have agreed on the details of

 their criminal enterprise,” the “‘essential nature of the plan’ must be shown.” Id. (quoting

 Blumenthal v. United States, 332 U.S. 539, 557 (1947)). This is necessary because “‘the gist of

 the offense remains the agreement, and it is therefore essential to determine what kind of agreement

 or understanding existed as to each defendant.’ The importance of making this determination

 cannot be overstated.” Id. at 39 (quoting United States v. Borelli, 336 F.2d 376, 384 (2d Cir.



                                                  80
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 85 of 126 PageID #: 589




 1964)). Therefore, Rosenblatt and Brooks could not have conspired with one another, because

 while they “‘agreed’ to commit offenses against the United States, [] they did not agree on the

 same offenses.” Id. at 40.

         Precisely the same danger exists in this case because of how the Government has decided

 to plead Count Three. The structure makes it impossible to determine what agreement the grand

 jury found regarding one object versus another, and to compare the grand jury’s finding with the

 case that will be delivered to the jury.

         United States v. Stavroulakis, 952 F.2d 686 (2d Cir. 1992) is not to the contrary. In

 Stavroulakis, the defendants were charged under § 371 with conspiring to violate § 1956.

 Defendants attempted to argue, pursuant to Rosenblatt, that there was no agreement on the nature

 of the conspiracy because the co-conspirators each thought the money being laundered came from

 two different specified unlawful activities – one thought it was drug money, and the other thought

 it was gambling proceeds. See id. at 690. The Second Circuit held that “so long as the unlawful

 source is proven to be one of the illegal activities enumerated in § 1956(c)(7), it is not essential

 that the conspirators agree on the same illegal activity. . . . All the specified unlawful activities are

 clustered, almost willy-nilly, under a single definition section of the statute. So long as the cash is

 represented to have come from any of these activities, a defendant is guilty of the substantive

 offense of money laundering.” Id. at 691.

         The issue here is different. Ng agrees that, as described by the Government, if there was an

 agreement to launder money, such an agreement would have involved the proceeds of the FCPA

 violation (and whatever Malaysian statute the Government has in mind). In other words, Ng is not

 arguing that the co-conspirators thought they were engaging in different specified unlawful

 activities, as did the defendants in Stavroulakis. Instead, this case is rather on all fours with



                                                    81
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 86 of 126 PageID #: 590




 Rosenblatt: the problem is how to determine whether the grand jury and the petit jury agree on the

 same object of the of the conspiracy – International Promotion, International Concealment, and

 Monetary Transaction. Without any independent allegations, how is the Court to know? This is a

 Constitutional violation, plain and simple. Because the Indictment makes no distinction in its

 allegations of three different, complicated objects, it has the same problem as identified in

 Rosenblatt and must be dismissed.

                        c.      A Violation of § 78dd-3 Does Not Qualify as a Specified
                                Unlawful Activity

        The Government has charged two “specified unlawful activities” as the predicates for each

 of the three different objects of the Count Three conspiracy: the FCPA and the unnamed Malaysian

 statute. The Government asserts that “felony violations of the FCPA, Title 15, United States Code,

 Sections 78dd-1, 78dd-3, 78m(b)(2)(B), 78m(b)(5) and 78ff(a)” are the sections of the FCPA that

 were supposedly violated. But 15 U.S.C. § 78dd-3 cannot serve as one of these predicates because

 it did not exist at the time the FCPA was included as a specified unlawful activity underpinning

 money laundering offenses.

        “Specified unlawful activity” is a defined term in the money laundering statute, and the

 definition of “specified unlawful activity” is found in § 1956(c)(7). See 18 U.S.C. § 1956(c)(7)

 (“the term ‘specified unlawful activity’ means – . . . .”); Stavroulakis, 952 F.2d at 691 (“All the

 specified unlawful activities are clustered, almost willy-nilly, under a single definition section of

 the statute.”) One of the specified unlawful activities listed in §1956(c)(7) is “any felony violation

 of the Foreign Corrupt Practices Act.”

        But § 78dd-3 cannot serve as one of the specified unlawful activities under § 1956(c)(7),

 because in 1992, when Congress amended § 1956(c)(7) to include the FCPA as a specified

 unlawful activity, § 78dd-3 did not yet exist. See Pub. L. No. 102-550, § 1534, 106 Stat. 3672

                                                  82
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 87 of 126 PageID #: 591




 (1992). Section 78dd-3 was created six year later, in 1998. See International Anti-Bribery and

 Fair Competition Act of 1998, Pub. L. No. 105-366, § 4, 112 Stat. 3302 (1998).

        The “reference canon” dictates that § 1956(c)(7)’s reference to the FCPA means the FCPA

 as it existed when that reference was written. In Jam v. International Finance Corporation, --- U.S.

 ---, 139 S. Ct. 759 (2019), the Supreme Court held that “a statute that refers to another statute by

 specific title or section number in effect cuts and pastes the referenced statute as it existed when

 the referring statute was enacted, without any subsequent amendments.” Id. at 769 (citations

 omitted); see also, e.g., Hassett v. Welch, 303 U.S. 303, 314 (1938) (observing the “well settled

 canon” of statutory construction that “[w]here one statute adopts the particular provisions of

 another by a specific and descriptive reference to the statute or provisions adopted . . . [s]uch

 adoption takes the statute as it exists at the time of adoption and does not include subsequent

 additions or modifications [of] the statute so taken unless it does so by express intent.” (quotation

 marks and citations omitted)).

        Accordingly, a violation of § 78dd-3 is not a specified unlawful activity for either § 1956

 or § 1957 (which states that “the term[] ‘specified unlawful activity’ . . . shall have the meaning

 given . . . in section 1956”). Congress specifically referred to the FCPA in § 1956(c)(7) as it existed

 in 1992 – when it was added to the list of crimes that could serve as a “specified unlawful activity.”

 Subsequent additions to the FCPA, like § 78dd-3, do not fall within that definition. Congress chose

 not to include language such as “as it may be amended” when it included the FCPA in § 1956(c)(7)

 – but it did not. This omission manifests Congress’s intent to “cut and paste” the FCPA as it existed

 in 1992, not as it has been subsequently amended. Congress knows how to take into account future

 amendments to statutes when they are referenced in other statutes, but it made a decision not to do

 so here.



                                                   83
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 88 of 126 PageID #: 592




        Each object of Count Three lists § 78dd-3 as one of its “specified unlawful activities,” and

 each therefore suffers from the same problem. It is, of course, clear that a conviction for a

 conspiracy cannot stand if one of its objects is legally defective – even if other objects are valid.

 See, e.g., Yates v. United States, 354 U.S. 298, 312 (1957) (“the proper rule to be applied is that

 which requires a verdict to be set aside in cases where the verdict is supportable on one ground,

 but not on another, and it is impossible to tell which ground the jury selected”); Williams v. N.

 Carolina, 317 U.S. 287, 292 (1942). In United States v. Garcia, the Second Circuit reversed a

 conviction for money laundering where “the jury was given three disjunctive bases for conviction,

 one of which was legally sufficient and two of which were legally insufficient.” 992 F.2d 409, 415

 (2d Cir. 1993). The Court held that since it “cannot tell the basis upon which the jury based its

 conviction of Garcia,” the conviction had to be reversed. Id. at 416.

        If the § 78dd-3 specified unlawful activity were to go to the jury here, the same error would

 obtain, and therefore that section should be dismissed from the Indictment.

 VII.   THE GOLDMAN DEFERRED PROSECUTION AGREEMENT SHOULD BE
        MODIFIED BECAUSE CERTAIN PROVISIONS WILL VIOLATE NG’S
        CONSTUTIONAL RIGHTS AT TRIAL

        On October 22, 2020, the Department of Justice announced that it had reached a DPA with

 Goldman. As argued below, two of the DPA’s provisions, whether intended or not, will violate

 Ng’s constitutional rights at trial and should therefore be modified.

        A.      The Silence Provision

        In addition to collecting $2.9 billion from Goldman, the Government also received

 something nearly as valuable from the DPA: Goldman’s silence. Under ¶ 23 of the DPA:

        The Company expressly agrees that it shall not, through present or future attorneys,
        officers, directors, employees, agents or any other person authorized to speak for
        the Company, make any public statement, in litigation or otherwise, contradicting


                                                  84
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 89 of 126 PageID #: 593




         the acceptance of responsibility by the Company set forth above or the facts
         described in the Statement of Facts.

         Making this provision even more stifling, the Government has “sole discretion” in

 determining “whether any public statement by any such person contradicting a fact contained in

 the Statement of Facts will be imputed to the Company for the purpose of determining whether it

 has breached this Agreement.” Id. Should the Government find that Goldman violate this

 provision, Goldman would be subject to prosecution “for any federal criminal violation of which

 the [the Government has] knowledge, including, but not limited to, the charges in the Information.”

 Id.; see also id. at ¶¶ 17-20.

         This “silence” provision, enforced at the sole discretion of the Government, ensures that

 no Goldman employee will contradict the Government’s narrative relating to Goldman’s

 misconduct – including Ng’s alleged misconduct for which he is charged. This creates a

 constitutional issue in this case because it is “elementary that criminal defendants have a right to

 establish a defense by presenting witnesses.” United States v. Williams, 205 F.3d 23, 29 (2d Cir.

 2000). The Supreme Court described this fundamental right, “the right to offer the testimony of

 witnesses, and to compel their attendance, if necessary, is in plain terms the right to prepare a

 defense, the right to present the defendant’s version of the facts as well as the prosecution’ to the

 jury so it may decide where the truth lies.” Taylor v. Illinois, 484 U.S. 400, 409 (1988) (quoting

 Washington v. Texas, 388 U.S. 14, 19 (1967)). “The right to establish a defense by presenting

 witnesses serves the truth-seeking function of the trial process by protecting against the dangers of

 judgments ‘founded on a partial or speculative presentation of the facts.’” Williams, 205 F.3d at

 29 (quoting Taylor, 484 U.S. at 411).

         As the Second Circuit has noted: “Under certain circumstances, intimidation or threats that

 dissuade a potential defense witness from testifying may infringe a defendant’s due process

                                                  85
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 90 of 126 PageID #: 594




 rights.” United States v. Pinto, 850 F.2d 927, 932 (2d Cir. 1988). In such situations, reversal is

 warranted where “the government’s conduct interfered substantially with a witness’s ‘free and

 unhampered choice’ to testify.” Id.

        That is precisely what the Government has done in this case. Because of this provision,

 Goldman employees who are potential exculpatory witnesses for Ng will now be afraid to testify

 on his behalf out of fear that the Government will find, in its sole discretion, that their testimony

 contradicts the DPA’s Statement of Facts. For example, paragraph 25 of the Statement of Facts

 states that Goldman’s employees and agents, including Leissner and Ng, circumvented Goldman’s

 internal controls—an allegation that underlies Count Two of the indictment against Ng. In truth,

 as detailed above, Ng was one of the first Goldman employees to raise concerns about Low’s

 background. These warnings were shared with the highest levels of the compliance and legal

 divisions—and with many individuals that the defense expects to be witnesses at the trial.

        To fully defend Ng against Count Two, counsel would seek to call members of Goldman’s

 Business Integrity Group and compliance department (both of whom were responsible for

 Goldman’s internal accounting controls). Through these witnesses, counsel would establish that,

 far from circumventing Goldman’s controls, Ng assisted Goldman in addressing its Low-related

 concerns.

        In addition to paragraph 25, there are sixteen other paragraphs in the Statement of Facts

 that refer to Ng’s conduct. Yet, due to the “silence” provision, even if a Goldman employee had

 information that directly contradicted any one of these allegations (e.g., the Red Flag Summary

 detailed above), the employee would be dissuaded from testifying out of intimidation that

 Goldman, and possibly the employee himself, could be then charged with a crime by the

 Government. Accordingly, by unnecessarily adding this provision to the DPA, the Government



                                                  86
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 91 of 126 PageID #: 595




 will violate Ng’s Due Process rights at trial. See, e.g., United States v. Golding, 168 F.3d 700, 702-

 03 (4th Cir. 1999) (prosecutors violate defendant’s rights by threatening to bring additional charges

 against a witness if the witness gave exculpatory testimony on behalf of a defendant); United States

 v. MacCloskey, 682 F.2d 468, 475, 479 (4th Cir. 1982) (granting new trial where the prosecutor

 suggested to a prospective witness’s attorney that “he would be well advised to remind his client

 [the witness] that, if she testified at [the defendant’s] trial, she could be reindicted [for conspiracy

 to murder] if she incriminated herself during that testimony,” ruling that the prosecutor’s comment

 “destroyed the choice . . . [of the witness] to testify freely.”); see also United States v. Smith, 478

 F.2d 976, 977-79 (D.C. Cir. 1973) (defense witness told by prosecutor that if he testified as

 indicated by other testimony he could or would be prosecuted for carrying a concealed weapon,

 obstructing justice, and as an accessory to murder); United States v. Goodwin, 625 F.2d 693, 702-

 03 (5th Cir. 1980) (defense witnesses intimidated by threats of prison officials conditioned upon

 whether the witnesses testified at trial); United States v. Hammond, 598 F.2d 1008, 1012-15 (5th

 Cir. 1979) (defense witness threatened by FBI agent with retaliation in other cases pending against

 him); United States v. Henricksen, 564 F.2d 197, 198 (5th Cir. 1977) (per curiam) (defense witness

 intimidated by terms of his plea bargain in another case); United States v. Thomas, 488 F.2d 334,

 335-36 (6th Cir. 1973) (per curiam) (defense witness told by secret service agent during recess of

 trial that he would be prosecuted for a felony if he testified).

         B.      The Witness Provision

         The crux of this case involves conduct alleged to have occurred in Southeast Asia, more

 than 9000 miles from the Eastern District of New York. Not surprisingly, many of the key trial

 witnesses are foreign nationals who live and work in Southeast Asia and are therefore beyond this

 Court’s subpoena power. While this may seem to create an equal issue for both the Government


                                                   87
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 92 of 126 PageID #: 596




 and the defense, the actual disparity is glaring. Under paragraph 5(c) of the DPA, Goldman is

 obligated to

        use its best efforts to make available for interviews or testimony, as requested by
        the Offices, present or former officers, directors, employees, agents and consultants
        of the Company. This obligation includes, but is not limited to, sworn testimony
        before a federal grand jury, in federal trials or at any other proceeding, all meetings
        requested by the Offices, and interviews with domestic or foreign law enforcement
        and regulatory authorities.

        Because of this provision, the Government can require that Goldman makes its present or

 former Goldman employees available to testify for the Government at trial. Even before the DPA

 was filed, Goldman had already provided the Government with access to its employees and had

 voluntarily made some of its foreign-based employees available to the Government for interviews

 in the United States.27 (See DPA ¶ 4(b) (noting that Goldman “received partial credit for its

 cooperation with the Offices’ investigation of the underlying conduct, including: collecting and

 producing voluminous evidence located in other countries; making regular factual presentations

 and investigative updates to the Offices; and voluntarily making foreign-based employees

 available for interviews in the United States.”))

        As a result of this provision in the DPA, the Government controls which, if any, Goldman

 employees will be trial witnesses. This will undoubtedly lead to a one-sided portrayal of the facts.

 This issue is compounded by the “silence” provision in paragraph 23 of the DPA, which, as noted

 above, threatens Goldman with violating the DPA if a Goldman employee makes a statement “in

 litigation or otherwise” that contradicts the facts described in the Statement of Facts. Coupling




 27
   Because neither Goldman nor the Government informed counsel that potential foreign witnesses
 were in the United States to be interviewed, counsel did not have the opportunity to serve these
 witnesses with Rule 17 trial subpoenas while they were within this Court’s subpoena power.
                                                     88
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 93 of 126 PageID #: 597




 these provisions, the Government will not only be able to choose which Goldman witnesses will

 testify at trial (¶ 5(c)) but also control what these witnesses will say at trial (¶ 23).

         While the Government has unfettered access to these foreign witnesses, Ng does not.

 Moreover, as noted in Court on several occasions, counsel is not able to travel to Malaysia to

 interview potential witnesses because of the country’s Covid-19 restrictions. Unlike the

 Government, Ng does not have the might of a DPA behind him to require Goldman’s foreign

 witnesses to travel to the United States and testify in the Eastern District of New York in his

 defense. This reality has Constitutional consequences, as described above. See Williams, 205 F.3d

 at 29 (quoting Taylor v. Illinois, 484 U.S. 400, 411 (1988)).

         C.      Request for Relief

         To redress the Constitutional concerns listed above, counsel firsts requests that the

 Government agree to modify the Goldman DPA in two ways. First, the “silence” provision should

 be modified so that it specifically does not apply in the case against Ng. Second, the “witness”

 provision should be modified to require Goldman to make its employees available as defense

 witnesses to the same degree it makes its employees available to the Government. By modifying

 the DPA in this manner, the Government will remove fundamental unfairness that will otherwise

 permeate the trial.

         If the Government does not agree, we request that this Court use its “supervisory power”

 that “permits federal courts to supervise ‘the administration of criminal justice’ among the parties

 before the bar.” United States v. HSBC Bank USA, N.A., 863 F.3d 125, 135 (2d Cir. 2017)

 (quoting United States v. Payner, 447 U.S. 727, 735 n.7) (1980)). As noted by the Supreme Court:

         The purposes underlying use of the supervisory powers are threefold: to implement
         a remedy for violation of recognized rights; to preserve judicial integrity by
         ensuring that a conviction rests on appropriate considerations validly before the
         jury; and finally, as a remedy designed to deter illegal conduct.

                                                    89
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 94 of 126 PageID #: 598




 United States v. Hasting, 461 U.S. 499, 505 (1983).

        We appreciate that, in the normal course, a district court plays a limited role in DPAs. In

 HSBC Bank, the district court used its “supervisory power” to involve itself in the implementation

 of a DPA. The Second Circuit noted that the district court justified its use of the power because “it

 is easy to imagine circumstances in which a deferred prosecution agreement, or the implementation

 of such an agreement, so transgresses the bounds of lawfulness or propriety as to warrant judicial

 intervention to protect the integrity of the Court.” HSBC Bank, 863 F.3d at 136. The Second

 Circuit rejected the district court’s argument by noting:

        We agree that it is not difficult to imagine such circumstances. But the problem
        with this reasoning is that it runs headlong into the presumption of regularity that
        federal courts are obliged to ascribe to prosecutorial conduct and decisionmaking.
        That presumption is rooted in the principles that undergird our constitutional
        structure. In particular, because the United States Attorneys are charged with taking
        care that the laws are faithfully executed, there is a presumption of regularity
        support[ing] their prosecutorial decisions and, in the absence of clear evidence to
        the contrary, courts presume that they have properly discharged their official duties.
        In resting its exercise of supervisory authority on hypothesized scenarios of
        egregious misconduct, the district court turned this presumption on its head.

 Id. Given the presumption of regularity, the Second Circuit noted that, “[a]bsent unusual

 circumstances . . . , a district court’s role vis-à-vis a DPA is limited to arraigning the defendant,

 granting a speedy trial waiver if the DPA does not represent an improper attempt to circumvent

 the speedy trial clock, and adjudicating motions or disputes as they arise.” Id. at 129.

        This case, however, presents “unusual circumstances.” Because of the confluence of the

 DPA provisions and the need for foreign witnesses at trial (along with the Covid-19 related travel

 restrictions), Ng has no ability to call material witnesses in his defense at trial. In the Rule 15

 context, the Second Circuit has noted that “exceptional circumstances” are present when a




                                                  90
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 95 of 126 PageID #: 599




 “witness’ testimony is material to the case and if the witness is unavailable to appear at trial.”

 United States v. Johnpoll, 739 F.2d 702, 709 (2d Cir. 1984).

         Those exceptional circumstances are even more severe in this case because, in contrast to

 Ng, the Government has the ability to call any Goldman witness it wants, on pain of a violation of

 the DPA. Moreover, because of the “silence” provision, the Government will also be able to ensure

 that these witnesses testify in conformity with the Government’s narrative depicted in the DPA’s

 Statement of Facts. Unlike in HSBC Bank, counsel here does not have to “imagine” a scenario

 where the DPA “so transgresses the bounds of lawfulness or propriety as to warrant judicial

 intervention to protect the integrity of the Court.” This injustice is currently scheduled to take place

 on March 8, 2021—Ng’s trial date. We are therefore asking this Court to “implement a remedy for

 violation of recommended rights” (Hasting, 461 U.S. at 505) and modify the DPA so that (1) the

 “silence” provision specifically does not apply in the case against Ng; and (2) Goldman is required

 to make witnesses available to both the Government and Ng for trial.

 VIII. THE COURT SHOULD ORDER TO GOVERNMENT TO PROMPTLY PROVIDE
       BRADY MATERIAL IN ITS POSSESSION

         A.      Ng is Entitled to Communications Between the Government And
                 Leissner’s Counsel

         On August 28, 2018, Tim Leissner appeared before Your Honor and provided a factual

 allocution comprised of a variety of admissions regarding his role in one of the largest frauds ever

 perpetrated, and implicating his one-time friend, and subordinate, Ng.

         Leissner’s script matched – often word for word – central parts of the Indictment that is

 now pending against Ng. More troubling, a critical concept that is found nowhere in Leissner’s

 Information (the notion of a nefarious “culture” of hiding information from compliance in the




                                                   91
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 96 of 126 PageID #: 600




 Southeast Asia offices of what the Indictment calls “Financial Institution #1”) somehow appears

 in Leissner’s allocution and then figures prominently in the Ng Indictment.

        Who wrote these identical words? Leissner or the Government? What communications did

 the parties have in crafting Leissner’s script? Did Leissner omit some critical piece of information

 that the Government wanted out? Did Leissner include information that the Government wanted

 in? Did the Government decide that Leissner should discuss the “culture” of his office, or did

 Leissner make that call? And, if there was coordination between Leissner and the Government,

 why did that happen?                                                                              ?

 Courts around the country recognize that a criminal defendant is entitled to know the answers to

 these and related questions,
                           s,




        Although the defense in this case asked for any such information by letter on September

 16, 2020, the Government has refused to provide this material. (See Exhibit 1, Ng BOP and Brady

 Letter to DOJ at 5; Exhibit 2, DOJ BOP and Brady Response.) Therefore, Ng now requests that

 the Court order the Government to produce the items attached to this motion as Attachment A (see

 Exhibit 3, Attachment A), or to represent to the Court that no such material exists or was ever

 communicated in any form.

        The Government has a duty to disclose all material evidence favorable to a criminal

 defendant. See, e.g., United States v. Madori, 419 F.3d 159, 169 (2d Cir. 2005) (citing Brady v.

 Maryland, 373 U.S. 83, 87 (1963)); see also Giglio v. United States, 405 U.S. 150, 154–55 (1972)

 (applying Brady to material that can be used to impeach prosecution witnesses). “A Brady



                                                 92
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 97 of 126 PageID #: 601




 violation occurs when the government fails to disclose evidence materially favorable to the

 accused.” Youngblood v. West Virginia, 547 U.S. 867, 869 (2006). Evidence is favorable if it is

 either exculpatory or impeaching. See, e.g., Strickler v. Greene, 527 U.S. 263, 281–82 (1999).

 Evidence is material if “there is a reasonable probability that, had the evidence been disclosed to

 the defense, the result of the proceeding would have been different.” Youngblood, 547 U.S. at 870

 (internal quotation marks omitted). Materiality, for the purposes of Brady, does not mean that

 “disclosure of the suppressed evidence would have resulted ultimately in the defendant’s

 acquittal,” but only a “showing that the favorable evidence could reasonably be taken to put the

 whole case in such a different light as to undermine confidence in the verdict.” Id. (internal

 quotation marks omitted). The assessment of materiality is made in light of the entire record.

 United States v. Agurs, 427 U.S. 97, 112 (1976). When the Government violates its Brady

 obligations, “it deprives the defendant of his or her liberty without due process of law.” United

 States v. Triumph Capital Grp., Inc., 544 F.3d 149, 161 (2d Cir. 2008). Materials reflecting, or

 communications leading to, material changes in a cooperator’s statements are covered by Brady

 and its progeny. See id. at 165.

        Here, during Leissner’s plea hearing performance, the Court stated, “Okay. So I need you

 to tell me in your own words what you did to make you guilty . . . .” (Leissner Plea Tr. at 35.)

 (emphasis added). Leissner then told the Court, “Your Honor, I wrote a statement.” (Id. at 35)

 (emphasis added).

        But did he? A close comparison of the Indictment filed against Ng with the plea colloquy

 that Leissner claimed he wrote himself lays bare that numerous sections mirror each other – often

 word for word. Here are just some examples:

        Compare Ind. ¶ 21 (“NG and Co-Conspirator #1 were both agents acting within the scope
        of their employment on behalf of Financial Institution #1”) with Leissner Plea Tr. at 36:15-

                                                 93
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 98 of 126 PageID #: 602




       17 (“I acted on behalf of, and within the scope of my employment and agency of, Goldman
       Sachs . . . .”)

       Compare Ind. ¶ 4 (“1MDB was a strategic investment and development company wholly
       owned and controlled by the Government of Malaysia”) with Leissner Plea Tr. at 37:12-14
       (“1MDB was a strategic investment and development company wholly owned and
       controlled by the Government of Malaysia.”)

       Compare Ind. ¶ 15 (“1MDB was created to pursue investment and development projects
       for the economic benefit of Malaysia and its people.”) with Leissner Plea Tr. at 37:14-16
       (“1MDB was created to pursue investment and development projects for the economic
       benefit of Malaysia and its people.”)

       Compare Ind. ¶ 16 (“while NG was acting within the scope of his employment as an agent
       of U.S. Financial Institution #1, with the intent, at least in part, to benefit U.S. Financial
       Institution #1”) with Leissner Plea Tr. at 37:16-18 (“While acting within the scope of my
       employment and with the intent to benefit Goldman Sachs and myself . . . .”)

       Compare Ind. ¶¶ 18 (“bribes and kickbacks”), 52 (“caused bribes and kickbacks to be
       paid”), 55 (“continued to pay bribes and kickbacks”) with Leissner Plea Tr. at 37:19-21 (“I
       entered into a conspiracy . . . to pay bribes and kickbacks . . . .”)

       Compare Ind. ¶ 20 (Low was “acting as an intermediary between U.S. Financial Institution
       # 1, 1MDB and other Malaysian and Abu Dhabi government officials”) with Leissner Plea
       Tr. at 39:20-21 (Low “was acting as an intermediary for on [sic] behalf of Goldman Sachs,
       1MDB, and Malaysian and Abu Dhabi officials”).

       Compare Ind. ¶ 44 (co-conspirators knew that proceeds “would be illegally diverted to
       themselves and others, including foreign government officials, through shell companies
       beneficially owned and controlled by themselves and others.”) with Leissner Plea Tr. at
       38:17-22 (Leissner knew that funds “would be diverted to me and others, including
       government officials, through shell companies beneficially owned and controlled by
       myself and others”),

       Compare Ind. ¶¶ 15 (laundered funds were used “to pay bribes to obtain and retain business
       for U.S. Financial Institution #1”); 16 (defendants conspired “to obtain and retain business
       from 1MDB for U.S. Financial Institution #1”, co-conspirators used Low’s connections “to
       obtain and retain 1MDB business for U.S. Financial Institution #1”); 23 (co-conspirators
       concealed Low’s involvement in the efforts “to obtain and retain 1MDB business for U.S.
       Financial Institution #1”); 24 (co-conspirators intended “to obtain and retain business from
       1MDB for the benefit of U.S. Financial Institution #1”) with Leissner Plea Tr. at 40:5-6
       (Low paid “to obtain and retain 1MDB business for Goldman Sachs”).

       Compare Ind. ¶¶ 45 (Project Maximus “result[ed] in substantial revenues and other fees
       for U.S. Financial Institution #1”); 51 (Project Catalyze resulted in “substantial revenues
       and fees from the deal” for “U.S. Financial Institution #1”) with Leissner Plea Tr. at 40:13-

                                                94
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 99 of 126 PageID #: 603




        14 (the “three bond deals and related transactions resulted in substantial fees and revenues
        for Goldman Sachs”).

        Compare Ind. ¶ 65(a) (alleging that the transfer of certain funds were “designed in whole
        and in part to conceal and disguise the nature, location, source, ownership and control of
        the proceeds” of specified unlawful activities) with Leissner Plea Tr. at 38:24-39:2 (fund
        transfers were “designed, at least in part, to conceal and disguise the nature, location,
        source, ownership, and control of the diverted and the stolen funds.”)

        Compare Ind. ¶ 36 (Project Magnolia resulted in “large year-end bonuses” for the co-
        conspirators) with Leissner Plea Tr. at 40:16 (“I received large year-end bonuses”).

        Perhaps Leissner’s plea colloquy was just plagiarized by him independently of the

 Government. After all, he does say that he “read the information filed by the government.” Leissner

 Plea Tr. at 36:4-5. If so, then his colloquy will be just one more example of Leissner’s lies, since

 he replied to the Court’s admonition to describe “in your own words what you did to make you

 guilty” by saying “I wrote a statement.” Id. at 35:18-19; 22 (emphasis added). If Leissner did not

 actually write the statement, but just lifted his performance wholesale from the Government’s

 charging document, that’s fine; but the defense is entitled to know from the Government whether

 they had any involvement in or supervision of the statement that Leissner made to the Court.

        But that seems to not be the whole story. For aside from the numerous examples, above, of

 identical language in the Leissner plea allocution and the Government’s charging documents, there

 is an even more intriguing example – one that raises questions about whether there was any

 interplay between the Government and Leissner in crafting Leissner’s allocution. There is one

 significant statement in the Leisner plea allocution which is nowhere in the Leissner Information

 – but which, critically, then shows up in the Ng Indictment. This is a remarkable allegation

 regarding the “culture” of “Financial Institution #1.”

        Paragraph 19 of the Ng Indictment and Paragraph 20 of the Leissner Information each

 describe how the internal accounting controls of “Financial Institution #1” were overseen by two


                                                 95
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 100 of 126 PageID #: 604




 groups: the “Compliance Group” and the “Business Intelligence Group.” See Ng Ind. ¶ 19 and

 Leissner Information ¶ 20. Since these two paragraphs are performing the same function, perhaps

 it is unsurprising that the first three sentences of Paragraph 20 of the Leissner Information and

 Paragraph 19 of the Ng Indictment are virtually identical. (E.g., compare Ind. ¶ 19 (“These groups

 worked in conjunction with, and as part of, various committees in reviewing transactions,

 including the three 1MDB bond deals, for approval”) with Leissner Information ¶ 20 (“These

 groups worked in conjunction with, and as part of, various committees in reviewing transactions,

 including the three 1MDB bond deals, for approval.”).)

        Then, though, the Indictment takes a sharp turn, and includes a concept nowhere to be

 found in the Leissner Information: “However, the business culture at U.S. Financial Institution #1,

 particularly in Southeast Asia, was highly focused on consummating deals, at times prioritizing

 that goal ahead of the proper operation of its compliance functions.” Ind. ¶ 19. Again, this sentence

 – and this concept – is wholly missing from the Leissner Information. Where did this idea come

 from? One clue may be found in Leissner’s plea allocution, where Leissner stated, “During the

 course of the conspiracy, I conspired with other employees and agents of Goldman Sachs very

 much in line of [sic] its culture of Goldman Sachs to conceal facts from certain compliance and

 legal employees of Goldman Sachs . . . .” (Leissner Plea Tr. at 39:16-18). Leissner’s plea took

 place on August 28, 2018, and the Government filed its Indictment against Ng just about a month

 later, on October 3, 2018. So, again, why did the Indictment include this nugget about the “culture”

 of “Financial Institution #1”? Whose idea was it to include in the Leissner allocution, and what

 conversations or communications were there between Leissner’s counsel and the Government

 regarding whether that concept was going to be included in the allocution? The Constitution

 mandates that the defense is entitled to an answer to this question. This is true as a general matter.



                                                  96
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 101 of 126 PageID #: 605




 It is especially true here, where Leissner stands poised to be the Government’s sole witness

 implicating Ng in allegedly unlawful conduct.

        If the Government was involved in crafting Leissner’s performance at his plea hearing, it

 is not necessary for the Court to decide that the Government cannot or should never do so. Certain

 types of involvement would certainly be improper. For example, if the Government knew that

 Leissner initially drafted a version of events in which Ng was less directly implicated, and did not

 disclose that fact, and all communications surrounding any changes to Leissner’s allocution as

 delivered, Ng’s due process rights would be violated. See, e.g., Triumph Capital, 544 F.3d at 162

 (“The difference between the government’s final version of events and the version supported by

 Silvester’s initial proffer, which was suppressed, is directly relevant to the intent element of the

 consulting contract bribe charges. . . . By suppressing [the special agent]’s notes of that proffer,

 the government deprived Spadoni of exculpatory evidence going to the core of its bribery case

 against him.”).

        As another example, if the Government’s involvement went even further, and scripted

 either Leissner’s colloquy or his trial testimony, this would obviously be improper, and should

 likewise be a subject of vigorous cross-examination. See, e.g., United States v. Milles, 363 F.

 App’x 506, 509 (9th Cir. 2010) (finding it “highly improper” for Government to hand witness a

 Q&A sheet thirty minutes before he testified but denying relief in part because defendants were

 able to cross-examine witness on the document); United States v. Cincotta, 689 F.2d 238, 244–45

 (1st Cir. 1982) (Government document coaching witnesses on how to present testimony was

 “prosecutorial misconduct” but denying relief because the trial court permitted defendant to cross-

 examine witnesses on the documents and explained to the witnesses “in great detail why the

 government conduct was improper” prior to their testimony); Maldonado v. Scully, Civ. A. No.



                                                 97
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 102 of 126 PageID #: 606




 89-5483 (RWS), 1990 WL 102209, at *2 (S.D.N.Y. July 12, 1990) (noting impropriety when

 “prosecutor took the position that the State would entertain a plea from the co-defendants only if

 they allocuted to the facts as the prosecutor purported to know them to be”); cf. In re Eldridge, 82

 N.Y. 161, 171 (1880) (“[The attorney’s] duty is to extract the facts from the witness, not to pour

 them into him; to learn what the witness does know, not to teach him what he ought to know.”).

        Other communications might not be per se improper – but the defense must be allowed to

 know about them. The point, as defense counsel in an ongoing case in the Southern District of

 New York put it aptly, “is that if prosecutors comment on proposed allocutions, and if those

 comments lead to material changes in a cooperator’s allocution, the defense should know, and

 should be given the opportunity to cross-examine the cooperator on his or her willingness to adopt

 those changes.” United States v. Ahuja, 18 Cr. 328 (KPF). This is a matter of due process




                                                                                                  In



                                                 98
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 103 of 126 PageID #: 607




 Ahuja the defendants were charged with “mismarking” securities they held in two hedge funds

 they operated, which allegedly fraudulently inflated the value of those funds. See Ahuja, Crim. A.

 No. 18-328 (S.D.N.Y.), Dkt. 2 (Ind.) at ¶ 17. These actions, the Government charged, defrauded

 the funds’ investors. One of the hedge funds’ employees, Amin Majidi, ended up cooperating with

 the Government and pled guilty on October 31, 2018. Two other defendants, Anilesh Ahuja and

 Jeremy Shor, proceeded to trial, which began on June 3, 2019.

         Just before trial, in May 2019, defense counsel for Ahuja served a Rule 17 subpoena on

 Majidi’s counsel, which requested any communications that Majidi’s counsel had with the

 Government regarding Majidi’s plea allocution. Before Majidi’s counsel produced responsive

 documents, but after the trial had started, the Government produced some communications

 between the Government and Majidi’s counsel which showed, among other things, that Majidi’s

 plea allocution drafted by Majidi differed in substantial respects from the allocution that he

 actually delivered in court at his plea hearing, and that the Government had line-edited the draft

 allocution to better fit their theory of the case against Ahuja and Shor. 28 The Government also

 produced documents showing that the allocution of a second cooperator, Dinucci, also changed

 between the time it was drafted and when it was delivered in court. Moreover, the communications

 between the Government and the cooperators’ counsel at least suggested the possibility that the

 parties were attempting to communicate only orally regarding any changes to the plea allocutions,

 so as to avoid a paper trail.



 28
    Notably, during his plea hearing, Majidi stated that he was reading from “written notes”; the
 Court asked whether the “thoughts expressed in those notes are yours,” and Majidi replied, “They
 are mine.” See Ahuja, Crim. A. No. 18-328 (S.D.N.Y.), Dkt. No. 366, at 2. Compare this to
 Leissner:
        THE COURT: Okay. So I need you to tell me in your own words what you did to make
 you guilty . . . ..
        LEISSNER: Your Honor, I wrote a statement. (Leissner Plea Tr. at 35:18-19, 22.)
                                                99
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 104 of 126 PageID #: 608




        Defense counsel for Ahuja and Shor sought to cross-examine Majidi and Dinucci on the

 changes to their allocutions, but the Court denied their request. Ahuja and Shor were convicted at

 trial. In November 2019, Ahuja’s counsel made a FOIA request to the Executive Office of United

 States Attorneys, seeking documents that the AUSAs on the case had created relating to the

 allocutions of the cooperators. As a result of the FOIA process, even more materials relating to the

 Government’s interactions with defense counsel were uncovered. On July 24, 2020, Judge Failla

 held a hearing into the Government’s actions, and has ordered the Government to produce

 additional documents.

        Sometimes, violations of defendants’ rights through improper witness coaching or

 interactions between the Government and its cooperators are discovered early enough that the

 Government’s witnesses can be cross-examined on those interactions. In certain such cases, courts

 have held that although “[t]here is no doubt the prosecutors acted improperly,” the defendant’s

 ability to cross-examine Government witnesses regarding the improper activity precluded reversal

 of a conviction based on the Government’s violations. These decisions, however, are predicated

 wholly on the fact that the impeaching information was available during cross-examination. See,

 e.g., United States v. Milles, 363 F. App’x 506, 508 (9th Cir. 2010) (Prosecutors drafted and

 provided “Q&A” to Government witness, which defense discovered by happenstance; because

 witness was recalled and cross-examined regarding the Government’s script, Court held that

 “[t]hough highly improper, the prosecutors’ misconduct did not deny Milles his right to a fair

 trial”); United States v. Sayakhom, 186 F.3d 928, 945 (9th Cir.1999) (holding defendant did not

 show that the alleged coaching materially affected the outcome of the trial and stating “[c]ross-

 examination and argument are the primary tools for addressing improper witness coaching”);

 United States v. Bryant, No. 95 CR. 240 (JFK), 1996 WL 183010, at *4 (S.D.N.Y. Apr. 17, 1996)



                                                 100
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 105 of 126 PageID #: 609




 (“To the extent that Bryant’s counsel wished to examine Agent Cousin with respect to any alleged

 efforts by Agent Cousin to ‘coach,’ ‘extort’ or ‘threaten’ the witnesses who testified against

 Bryant, counsel was free to do so.”). Indeed, Geders v. United States, 425 U.S. 80 (1976) held that

 what is good for the goose is good for the gander: there, the Court was confronted with possible

 coaching of a defense witness while on a break in proceedings. The Court held that “[t]he opposing

 counsel in the adversary system is not without weapons to cope with ‘coached’ witnesses” –

 primarily, of course, this weapon is cross-examination. “A prosecutor may cross-examine a

 defendant as to the extent of any ‘coaching’ during a recess . . . . Skillful cross-examination could

 develop a record which the prosecutor in closing argument might well exploit by raising questions

 as to the defendant’s credibility, if it developed that defense counsel had in fact coached the witness

 as to how to respond . . . .” Geders, 425 U.S. at 89–90.

        Ng requests to be armed with the “weapons” to which Geders refers: the communications

 that the Government had with Leissner and Leissner’s counsel regarding his allocution. Ng is eager

 to demonstrate to the jury what Leissner’s word is worth, but to do so, he must have – and is

 entitled to, clearly – the information requested here. In this case, the Court has an opportunity to

 avoid the types of problems that bedeviled the prosecutions in Ahuja and Triumph Capital. By

 ordering the Government to produce the materials and communications in Attachment A of this

 motion, or certifying that no such materials or communication exist, the Court will ensure, before

 the trial, that Ng’s due process rights are not violated.

        B.      Ng Is Entitled to All Material Covered by the DPA Goldman And the
                Government Recently Executed

        As a result of its actions regarding 1MDB, Goldman Sachs Group, Inc. faced indictment

 and the potential loss of its U.S. banking privileges as well as the ability to conduct transactions in

 dollars, a consequence that could signal the end of the company. Unsurprisingly, Goldman said

                                                  101
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 106 of 126 PageID #: 610




 what it had to say, and its final statements have been memorialized in publicly filed documents.

 Now, Ng should be entitled to Goldman’s “regular factual presentations and investigative updates”

 to the DOJ. (See DPA at 4, ¶ 4(b).) He is entitled to know what Goldman has said in presentations

 to the Government over the past four years and how Goldman’s story changed over time. The

 Government has explicitly admitted the existence of material that Goldman provided to the

 Government (see id.), but has not provided it to Ng (see Ex. 1 at p. 5; Ex. 2 at p. 5). Ng has

 specifically requested this documentation and he has not received it. 29 (Id.) It is contrary to the

 Government’s Rule 16 and Brady obligations and it is contrary to the settled law of this Circuit.

 Ng therefore moves for all material covered by the DPA entered into recently between Goldman

 and the Government.

        “The threat of ruinous indictment brings significant pressure to bear on corporations.”

 United States v. Connolly, 16 Cr. 370 (CM), 2019 WL 2120523, at *13 (S.D.N.Y. May 2, 2019)

 (citing United States v. Stein, 541 F.3d 130, 151 (2d Cir. 2008) (“Stein II”) (brackets, quotation

 marks, and further citations omitted). As the Second Circuit observed in the KPMG tax shelter

 case, “KPMG was faced with the fatal prospect of indictment; it could be expected to do all it

 could, assisted by sophisticated counsel, to placate and appease the government.” Stein II at 142.

 Judge McMahon put a fine point on the situation of another financial behemoth facing down the



 29
    In response to the Ng’s Brady letter, the Government wrote: “You have requested all ‘materials
 in the possession…of the government’ pursuant to Brady. . . . In response, we refer you to the
 material already produced in discovery.”
          The Government “cannot hide Brady material as an exculpatory needle in a haystack of
 discovery materials.” United States v. Thomas, 981 F. Supp. 2d 229, 239 (S.D.N.Y. 2013). At
 some point, such evidence is effectively unavailable to the defense, even if it has technically been
 produced. See United States v. Gil, 297 F.3d 93, 106 (finding Brady evidence unavailable when
 made as part of a large production on the eve of trial); see also United States v. Hsia, 24 F. Supp.
 2d 14, 29–30 (D.D.C. 1998) (“The Government cannot meet its Brady obligations by providing .
 . . 600,000 documents and then claiming that [the defendant] should have been able to find the
 exculpatory information in the haystack”).
                                                 102
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 107 of 126 PageID #: 611




 barrel of an indictment: “Deutsche Bank was facing the threat of ruin, such that the only ‘choice’

 facing Deutsche Bank when it received the [Government’s] letter was the ‘level of cooperation’ it

 would provide to the Government – because not cooperating was not an option. Viewed in that

 light, the [Government’s] request that Deutsche Bank conduct a ‘voluntary’ investigation was a

 classic ‘Godfather offer’ – one that could not be refused.” Id.

        In this case, it was Goldman in the role of the bandleader who had signed Johnny Fontaine,

 to bring Judge McMahon’s movie reference to a final resting place. To save its collective skin, on

 October 22, 2020, Goldman Sachs pled to an Information and signed a plea agreement before Your

 Honor. See United States v. The Goldman Sachs Group, Inc., Crim. A. No. 20-437 (MKB) (Oct.

 22, 2020). In exchange, Goldman Sachs got what it was looking for: It escaped the death penalty.

 For, as part of the deal struck by Goldman and the Government, the Government gave Goldman

 Sachs Group a DPA. The DPA is, of course, literally a lifeline for Goldman Sachs: Without it, if

 the Government had indicted the company, it would almost certainly have gone out of business. 30

        The DPA reveals a course of dealing between the Government and its cooperator – a course

 of dealing that includes Rule 16, exculpatory and/or impeachment information – that has been thus

 far withheld from Ng. It is clear from the Government’s own filings that the Government has not

 turned over information that is within its possession, custody, or control, and that is material to the

 defense, exculpatory, and/or impeaching.

        The DPA includes two sections that are critical for this motion: First, a section called

 “Relevant Considerations” (see id. at 4-7, ¶ 4); and second, a section called “Future Cooperation

 and Disclosure Requirements,” (see id. at 7-9, ¶ 5). Essentially, Paragraph 4 outlines the



 30
   The DPA also included several sweeteners for Goldman, including no requirement of a monitor.
 (See id. at 5, ¶ 4(f).). Of course, fundamentally, Goldman was able to buy its way out of its
 problems–not an option offered to Ng.
                                                  103
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 108 of 126 PageID #: 612




 cooperation that Goldman already provided the Government and Paragraph 5 details the

 cooperation that Goldman will be forced to provide going forward.

        Paragraph 4 demonstrates that Goldman, now the Government’s newly-minted cooperator,

 has already produced a trove of material to the Government, but the Government has not provided

 this material to Ng.

        The “Relevant Considerations” section provided Goldman with “partial credit for its

 cooperation with the Offices’ investigation of the underlying conduct, including:

        “collecting and producing voluminous evidence located in other countries” (id. at 4, ¶ 4(b));
        “making regular factual presentations and investigative updates to the Offices” (id.);
        “voluntarily making foreign-based employees available for interviews in the United States”
        (id.);
        “producing relevant evidence, including recorded phone calls in which the Company’s
        bankers, executives, and control functions personnel discussed allegations of bribery and
        misconduct relating to” the 1MDB matter (id. at 4, ¶ 4(c));
        “provid[ing] all relevant facts known to it, including information about the individuals
        involved in the misconduct” (id. at 4, ¶ 4(d)).

        The defense has not received the majority of this material, to which we are entitled. First,

 Ng has not received the “factual presentations” that Goldman provided to the Government.

 Goldman’s presentations to the Government have been widely reported, with one New York Times

 article even detailing timing, individual slides, and remarkable detail:

        In November, for example, the bank met with federal prosecutors in Washington
        and delivered a lengthy PowerPoint presentation that sought to paint Mr. Leissner
        as a man practiced in the art of deception, according to two people familiar with the
        presentation.

        One slide in the presentation said that Mr. Leissner may have been briefly married
        to two women at the same time.

        Another slide included a photo of Mr. Leissner praying with other men, as well as
        images of a government-issued ID card that showed Mr. Leissner describing
        himself as Muslim. The people familiar with the presentation said Goldman




                                                 104
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 109 of 126 PageID #: 613




        officials used the slide to claim that Mr. Leissner twice converted to Islam in order
        to impress wealthy Muslim women he was dating.31

 Goldstein, Matthew, Goldman Sachs’s Tactic in Malaysian Fraud Case: Smear an Ex-Partner,

 NEW YORK TIMES (Jan. 16, 2019), https://www.nytimes.com/2019/01/16/business/goldman-

 malaysia-1mdb-leissner.html. These details are exculpatory and impeachment material, or at the

 very least Rule 16(a)(1)(E) material (requiring Government to “permit the defendant to inspect

 and to copy . . . items[] if the item is within the government’s possession, custody, or control and”

 “is material to preparing the defense”). However, the defense, despite asking for these, does not

 have them. The Court should order the Government should produce this immediately. 32 It is clear,

 moreover, that since Goldman provided these materials to the Government, they are not

 privileged.33




 31
    Though counsel has not seen this presentation, counsel can now confirm after combing through
 discovery materials that all of these details are completely accurate.
 32
    These materials should include all notes, reports, analysis and commentary relating to these
 presentations, as well as any others containing exculpatory information. See, e.g., Spicer v.
 Roxbury Correctional Institute, 194 F.3d 547, 559–61 (4th Cir. 1999) (holding that the prosecution
 violated Brady by failing to produce records of an attorney proffer made to the government); see
 also United States v. Pelullo, 105 F.3d 117, 122–23 (3d Cir. 1997) (“[R]ough notes often may
 constitute valuable Brady material.”).
         Moreover, the Government should be ordered to turn over memoranda and/or notes of
 attorney proffers during which attorneys for the Government’s cooperator, Goldman Sachs,
 alleged co-conspirators, including Tim Leissner, and other potential witnesses previewed
 exculpatory evidence that their clients would provide. The Government should be required to turn
 these materials over under Brady because statements made to the Government by attorneys on
 behalf of their clients are attributable to the clients for Brady purposes. See, e.g., Spicer, 194 F.3d
 at 559–61; see also United States v. Triumph Capital Grp., Inc., 544 F.3d 149, 163 (2d Cir. 2008).
 33
    See, e.g., In re Steinhardt Partners, L.P., 9 F.3d 230, 236 (2d Cir. 1993) (rejecting “attempt to
 use the [work product] doctrine to sustain the unilateral use of a memorandum containing counsel’s
 legal theories voluntarily submitted to an investigatory body,” holding that “selective assertion of
 privilege should not be merely another brush on an attorney's palette, utilized and manipulated to
 gain tactical or strategic advantage. . . . [A] corporation has substantial incentives to cooperate
 with [Government] requests for assistance. Voluntary cooperation offers a corporation an
 opportunity to avoid extended formal investigation and enforcement litigation by the
 [Government], the possibility of leniency for prior misdeeds, and an opportunity to narrow the
                                                  105
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 110 of 126 PageID #: 614




        Second, the defense is entitled to know what the “investigative updates” are and how it

 impacted the nature of this investigation, and who directed it. In other words, did Goldman direct

 the investigation or the Government? How much information was shared? Who decided which

 witnesses would be interviewed, and what would be asked? Who provided documents and topics

 for those interviews? Numerous decisions from courts throughout the country have recognized

 that, with increasing frequency, the Government “outsources” its investigations to private

 companies. There is nothing inherently nefarious about such a practice, but it certainly implicates

 the rights of a criminal defendant, as these cases have also recognized: In such cases, the private

 company becomes part of the prosecution team, and its files become the Government’s files for

 the purposes of Rule 16, Brady, and Giglio. The reference to Goldman’s “investigative updates,”

 which it obviously shared with the Government, begs a number of obvious questions, including

 what else Goldman shared and, more importantly, whether the Government has examined all of

 Goldman’s files for any material that must, under the law, be turned over to Ng.

        Critically, based upon the language of the DPA, it appears likely that Goldman’s files

 contain Rule 16 or Brady material, and that Ng would be entitled to that non-privileged material.

        Rule 16. United States v. Stein, the KPMG tax shelter case, is directly on point. See 488

 F. Supp. 2d 350, 360-64 (S.D.N.Y. 2007). There, the district court required the Government, under

 Rule 16, to produce documents in the possession of KPMG precisely because, just like here,

 KPMG had signed a DPA, which gave the Government the right to demand production of

 documents from KPMG. Id. KPMG attempted to argue that Rule 16 material was limited only to

 material actually in the Government’s physical possession. The court rejected this argument out of




 issues in any resulting litigation.”); Permian Corp. v. United States, 665 F.2d 1214, 1221 (D.C.
 Cir. 1981) (rejecting selective waiver of attorney-client privilege).
                                                106
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 111 of 126 PageID #: 615




 hand, holding that “it cannot be reconciled with the plain language of Rule 16. The rule speaks of

 ‘possession, custody or control,’ not simply ‘possession.’ KPMG’s argument would read the words

 ‘custody or control’ out of the rule in flat contravention of the principle that all words in a statute,

 rule or contract are to be given meaning whenever possible.” Id. at 363.

         Here, just like in Stein, the DPA provides that “[t]he Company shall truthfully disclose all

 factual information with respect to its activities . . . including any evidence or allegations and

 internal or external activities . . . about which the Offices may inquire.” (DPA at 8, ¶ 5(a).) “This

 obligation of truthful disclosure includes, but is not limited to, the obligation of the Company to

 provide the Offices, upon request, any document, record, or other tangible evidence . . . .” Id. The

 language of the DPA could not be more clear: this is the exact same situation as Stein. The

 Government controls Goldman through the DPA, and Rule 16 requires that Ng be allowed to

 “inspect and to copy” all material in the possession of either Goldman or the Government that is

 covered by paragraphs 4 and 5 of the DPA.

         Indeed, in Stein II, the Second Circuit held that KPMG, nominally an “adversary” of the

 Government in the tax shelter investigation, was actually converted into a “state actor” when it

 refused to advance attorneys’ fees for certain partners when both the firm and the partners were

 being investigated. See Stein II at 146-151. The Court asked, rhetorically, “So how can KPMG,

 an adversary of the government, also be its partner?” Id. at 151. It answered, “[a]n adversarial

 relationship does not normally bespeak partnership. But KPMG faced ruin by indictment and

 reasonably believed it must do everything in its power to avoid it. The government’s threat of

 indictment was easily sufficient to convert its adversary into its agent.” Id. The Court of Appeals

 therefore upheld the dismissal of indictments against the KPMG partners who had been charged

 based on Sixth Amendment violations – the Court imputed KMPG’s refusal to provide counsel to



                                                   107
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 112 of 126 PageID #: 616




 the Government. Again, the DPA was key, and directly on point here. See also, e.g., United States

 v. Tomasetta, 10 Cr. 1205 (PAC), 2012 WL 896152, at *5 (S.D.N.Y. Mar. 16, 2012) (“If the

 Government has a written agreement with the third party giving it the legal right to obtain

 documents upon demand . . . the Government may be in ‘control’ of such materials, even if in the

 possession of third parties.”).

        Brady. It is well-settled that the Government’s Brady obligations extend beyond the

 materials in the Government’s actual possession. See Kyles v. Whitley, 514 U.S. 419, 437 (1995);

 see also, e.g., United States v. Reyeros, 537 F.3d 270, 281 (3d Cir. 2008); United States v. Risha,

 445 F.3d 298, 303 (3d Cir. 2006) (“There is no question that the government’s duty to disclose

 under Brady reaches beyond evidence in the prosecutor's actual possession.”).

        This is because Brady imposes on the Government a “duty to learn of any favorable

 evidence known to the others acting on the government’s behalf in the case . . . .” Kyles, 514 U.S.

 at 437 (emphasis added). Since the Government “is presumed to have knowledge of all information

 gathered in connection with his office’s investigation of the case,” United States v. Avellino, 136

 F.3d 249, 255 (2d Cir. 1998), the Government has “constructive possession” or “constructive

 knowledge” of Brady material in the hands of anyone who is “an arm of the prosecutor” or part of

 the “prosecution team.” See, e.g., Gil, 297 F.3d at 106 (“The government is reasonably expected

 to have possession of evidence in the hands of investigators, who are part of the ‘prosecution

 team’); United States v. Morell, 524 F.2d 550, 555 (2d Cir. 1975) (Brady obligations extend to

 those who are “an arm of the prosecutor,” including those who are “intimately involved in the

 prosecution”); United States v. Bin Laden, 397 F. Supp. 2d 465, 481 (S.D.N.Y. 2005) (“a

 prosecutor has constructive knowledge of any information held by those whose actions can be

 fairly imputed to him”).



                                                108
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 113 of 126 PageID #: 617




        “Whether someone is part of the prosecution team depends on the level of interaction

 between the prosecutor and the agency or individual.” United States v. Meregildo, 920 F. Supp.

 2d 434, 440–41 (S.D.N.Y. 2013); see also Risha, 445 F.3d at 304 (Government has constructive

 possession over materials in another entity’s files where, inter alia, (1) the entity is “acting on the

 government’s ‘behalf’ or is under its ‘control’”; (2) the entity and the Government “are part of a

 ‘team,’ are participating in a ‘joint investigation’ or are sharing resources; and (3) the Government

 has ‘ready access’ to the evidence at issue.”). Here, the level of interaction is as high as Mount

 Everest, as described in paragraph 4 of the DPA. The true scope of the relationship between

 Goldman and the Government is unknown. It certainly appears, based on the language of the DPA,

 that Goldman and its counsel played an active and instrumental role in the Government’s

 investigation of this case. It may well be that the Government delegated numerous investigative

 tasks to Goldman; the point here is that Ng does not know any of that because the Government has

 not seen fit to produce this information. The DPA is clear that the “interaction” has been sustained

 and intimate, and Ng is determined to find out exactly how sustained and exactly how intimate.

 To do so, he is entitled to the information covered by paragraphs 4 and 5 of the DPA through

 Brady and its progeny.

        Courts have repeatedly held that where the Government and the SEC conduct a “joint

 investigation,” the SEC is deemed to be a member of the prosecution team. See, e.g., United States

 v. Martoma, 990 F. Supp. 2d 458, 460-62 (S.D.N.Y. 2014) (in determining that SEC was a member

 of the prosecution team, relying, inter alia, on the fact that the Government and SEC conducted

 joint witness interviews, shared documents and often conferred about the SEC’s parallel

 investigation); United States v. Gupta, 848 F. Supp. 2d 491, 492-94 (S.D.N.Y. 2012) (holding that

 the SEC’s and the Government’s “joint fact-gathering” triggered the Government’s Brady



                                                  109
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 114 of 126 PageID #: 618




 obligations); United States v. Rigas, 779 F. Supp. 2d 408, 414 (M.D. Pa. 2011) (holding that the

 SEC and Government’s investigation were jointly undertaken); United States v. Reyes, 577 F.3d

 1069, 1078 (9th Cir. 2009) (reversing conviction due to, inter alia, the Government’s failure to

 disclose information uncovered in a parallel civil SEC investigation).

         But it is not just the SEC with whom the Government can jointly investigate a case. A

 private party may be so closely aligned with the Government that it becomes a member of the

 prosecution team. See United States v. Duronio, Crim. No. 02-933 (JAG), 2006 WL 1457936, at

 *2-4 (D.N.J. May 23, 2006).

         For example, in Connolly, defendants worked at Deutsche Bank and were accused of

 conspiring to manipulate the London Inter-Bank Offered Rate (“LIBOR”). See 2019 WL 2120523,

 at *1. Deutsche Bank engaged in an investigation led by Paul Weiss, its outside counsel, while

 maintaining a close relationship with the Government, which was also conducting an investigation.

 See id. The similarities between what Deutsche Bank did in Connolly and what Goldman did here

 are striking:

         Just like in the present case, the Government demanded that the bank’s lawyers “would
         regularly provide updates on its internal investigation.” Id. at *2; compare with DPA at 4,
         ¶ 4(b) (Goldman “ma[de] regular . . . investigative updates to” the Government);

         Just as Goldman presumably did here, Paul Weiss submitted a “white paper” on behalf of
         Deutsche Bank, which “provides an exhaustive overview of the Bank’s substantial
         cooperation with the Government during its LIOR investigation.” Id. at *7; compare with
         DPA at 4, ¶ 4(b) (Goldman “ma[de] regular factual presentations” to the Government);

         Just as Goldman did here, Paul Weiss “extracted and reviewed” millions of electronic
         documents, many of which were located in other countries, and listened to voluminous
         audio recordings. Id.; compare with DPA at 4, ¶¶ 4(b), 4(c) (crediting Goldman with
         “collecting and producing voluminous evidence located in other countries” and “producing
         relevant evidence, including recorded phone calls”);

         Just like with Goldman here, “Deutsche Bank would not have been eligible for cooperation
         credit had it not done these things.” Id.; compare with DPA at 4, ¶ 4(b) (“the Company
         received partial credit for its cooperation with the Offices’ investigation”); at 6, ¶ 4(m)

                                                110
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 115 of 126 PageID #: 619




        (“the Company has agreed to continue to cooperate with the Offices’ ongoing
        investigation”); at 10, ¶ 8 (“The Total Criminal Penalty reflects a ten (10) percent discount
        off the bottom of the applicable U.S.S.G. fine range for the Company’s cooperation.”)

        Just like with Goldman here, “Deutsche Bank also assisted and facilitated the Department’s
        interviews of current and former employees, including foreign employees.” Id. at *8;
        compare with DPA at 4, ¶ 4(b) (crediting Goldman with “voluntarily making foreign-based
        employees available for interviews in the United States.”)

        In Connolly, Defendant argued that, because of the close relationship between Deutsche

 Bank’s investigation and the Government’s investigation, his uncounseled interviews with Paul

 Weiss “were both ‘fairly attributable’ to the Government and ‘compelled,’ thereby violating his

 constitutional right against self-incrimination” as articulated in Garrity v. New Jersey, 385 U.S.

 493 (1967). Id. at 10.34 The Court ultimately held that “the Government violated Garrity, because

 Deutsche Bank’s interviews of [the defendant], for which he was compelled to sit under threat of

 termination, are fairly attributable to the Government.” 2019 WL 2120523, at *14.

        Ng is obviously not asking the Court to find a Garrity violation in this motion. The point

 here is that the Government has failed in its obligation to turn over the information covered by the



 34
    Garrity held that where statements are obtained from employees under threat of termination,
 those statements are involuntary for Fifth Amendment purposes and therefore inadmissible in a
 criminal trial. See Garrity, 385 U.S. at 496-97. “[T]he Garrity rule applies with equal vigor to
 private conduct where the actions of a private employer in obtaining statements are ‘fairly
 attributable to the government,’” Connolly, 2019 WL 2120523, at *10 (quoting Stein II, 541 F.3d
 at 152 n.11 (2d Cir. 2008)), that is, when “there is a sufficiently close nexus between the state and
 the challenged action.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982) (internal quotation marks
 and citation omitted).
         In turn, “a close nexus of state action exists between a private entity and the state when a
 governmental actor (i) exercises coercive power; (ii) is entwined in the management or control of
 the private actor; (iii) provides the private action with significant encouragement, either over or
 covert; (iv) engages in a joint activity in which the private actor is a willful participant; (v)
 delegates a public function to the private actor; or (vi) entwines the private actor in governmental
 policies.” Connolly, 2019 WL 2120523, at *10 (citing Stein, 541 F.3d at 147 (citing Flagg v.
 Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 187 (2d Cir. 2005))). Where the Government also
 influences the “specific conduct of which the party complains,” there is a Garrity violation. Id. at
 *11.

                                                 111
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 116 of 126 PageID #: 620




 DPA. These materials exist, as made clear from the DPA, but Ng does not have them. The

 Government should be ordered to turn them over.

        Third, the DPA states that Goldman saved itself from corporate death in part by

 “voluntarily making foreign-based employees available for interviews in the United States” (DPA

 ¶ 4(b).) The Government never notified Ng of any foreign-based employees of Goldman who were

 coming to the United States to be interviewed. The Government knows that Ng cannot subpoena

 witnesses who are located overseas. The Government knows that critical witnesses in this case are

 located overseas. The Government knows that, therefore, the only way Ng’s counsel would have

 been able to interview these witnesses is to have subpoenaed them when they were in the United

 States. But the Government hid those witnesses from him.

        This is wrong, and should not be countenanced by this Court. “The focus of the Brady rule

 is fairness. The interests that it vindicates are more fundamental than those addressed by pretrial

 discovery rules.” Meregildo, 920 F. Supp. 2d at 439 (S.D.N.Y. 2013) (citations omitted); see also,

 e.g., United States v. Agurs, 427 U.S. 97, 107 (1976) (“We are not considering the scope of

 discovery . . . . We are dealing with the defendant’s right to a fair trial mandated by the Due Process

 Clause of the Fifth Amendment to the Constitution.”).

        Paragraph 5 of the DPA, “Future Cooperation and Disclosure Requirements,” is also

 critically important for Ng. This section deals not with all of the information Goldman has already

 provided to the Government, but rather with what Goldman must do going forward. The DPA

 requires a remarkable amount of future cooperation from Goldman. Understandable, perhaps,

 because Goldman is now the Government’s cooperator. It dictates that Goldman “shall cooperate

 fully with the Offices in any and all matters relating to the conduct described in this Agreement

 and the Statement of Facts and other conduct under investigation by the Offices” for a period that



                                                  112
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 117 of 126 PageID #: 621




 includes “the date upon which all investigations and prosecutions arising out of such conduct are

 concluded”. (Id. at 7, ¶ 5.) Among the requirements are that Goldman:

        “[S]hall truthfully disclose all factual information with respect to its activities . . . including
        any evidence or allegations and internal or external investigations, about which the
        Company has any knowledge or about which the [Government] may inquire,” including
        “any document, record, or other tangible evidence” that the Government asks for (id. at 8,
        ¶ 5(a));
        “[S]hall use its best efforts to make available for interviews or testimony, as requested by
        the [Government],” Goldman’s employees, agents, or consultants, including grand jury and
        trial testimony, along with “all meetings requested by the Offices, and interviews with
        domestic or foreign law enforcement and regulatory authorities” (id. at 8, ¶ 5(c));
        Critically, “Cooperation under this Paragraph shall include identification of witnesses who,
        to the knowledge of the Company, may have material information regarding the matters
        being investigated or prosecuted” (id.).

        Ng voluntarily waived extradition to the United States to prove his innocence. To do so, he

 will need the testimony of witnesses who are overseas. After all, Ng never worked in the United

 States, and should not have been charged here in the first place. At the very least, Ng should have

 the same access to “witnesses who, to the knowledge of [Goldman], may have material information

 regarding the matters being investigated or prosecuted.” (Id.)

        All of this shows that Goldman is clearly part of the “prosecution team” here. 35 It is clear

 that the Government has ready access to evidence if only “minimal steps” are necessary to acquire

 it or if it can be obtained through a “simple inquiry.” Duronio, 2006 WL 1457936, at *4; see also

 United States v. Perdomo, 929 F.2d 967, 970-71 (3d Cir. 1991) (finding that although the




 35
    Should the Court find that the record is not sufficiently developed to conclude that Goldman
 was part of the “prosecution team,” Ng respectfully requests that the Court hold an evidentiary
 hearing to determine (1) the extent of cooperation between the Government and Goldman in the
 investigation of this case, and (2) the Government’s ability to access Goldman’s files. See Gov’t
 of the V.I. v. Martinez, 780 F.2d 302, 306 (3d Cir. 1986) (“[w]here a factual question is raised as
 to whether a Brady violation occurred, the defendant is ‘entitled to have it determined by the
 district court in a hearing appropriate to the factual inquiry.’”) (quoting United States v. Alexander,
 748 F.2d 185, 193 (4th Cir. 1984)).

                                                   113
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 118 of 126 PageID #: 622




 prosecutor argued that he did not have knowledge of a witness’s criminal record, the information

 was readily available and should have been provided to the defense). Here, the Government has

 far more than “ready access”: it has a contractual, legal right to access.

        C.      The Government Should Produce the Information in Its Possession
                Regarding the True Nature of the Financial Transactions Described in
                Paragraphs 40 and 53

        The Indictment insinuates, but does not state explicitly, that Ng received more than $28

 million as his share of the billions looted from 1MDB. Ng has reason to believe that the

 Government is in possession of information that will show that he and his relatives were unaware

 about the source of those funds, that Ng received no money from anyone (except Goldman) from

 his time working at Goldman, and that Ng’s relatives and Judy Chan Leissner (Leissner’s wife at

 the time) engaged in ventures completely unrelated to 1MDB, Goldman, or anything else covered

 by the Indictment. The Government has not provided any of this information to Ng, and he moves

 for an Order compelling the Government to provide this information.

        The Indictment acknowledges, as it must, that Ng had – at best, and accepting all of the

 Government’s allegations as true – a minimal role in the charged conduct. Of the billions of dollars

 moving back and forth as part of the IMDB mess, the Indictment mentions exactly two financial

 transactions that, it alleges, have something to do with Ng. First, in paragraph 40, the Indictment

 states that some Project Magnolia bond proceeds were transferred to an account in the name of

 Capital Place Holdings, Ltd., held at Chiyu Banking Corp. Ltd. (listed as the “Holding Company

 #1 Account”) in the Indictment. The Indictment then alleges that “[a]pproximately $24 million of

 these funds were subsequently transferred to a bank account beneficially owned by a relative of

 the defendant ROGER NG.” (Ind. ¶ 40.) Second, in paragraph 53, the Indictment states that some

 Project Catalyze bond proceeds were transferred to the Capital Place Holdings account, and that



                                                  114
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 119 of 126 PageID #: 623




 “[m]ore than $4 million of these funds were also transferred via wire to a bank account beneficially

 owned by a relative of NG.” (Ind. ¶ 53.)36

         Prior to May 2012, Judy Chan Leissner’s relative(s) owed a debt to Ng’s relative(s). This

 debt was wholly unrelated to any of the allegations or events in the Indictment. However, when

 Judy Chan Leissner’s Capital Place Holdings bank account received $35,000,000 from the Low-

 controlled Blackstone account on June 11, 2012, comprising proceeds of the 1MDB theft, Judy

 Chan Leissner was able to pay part of the pre-existing debt. Accordingly, on June 13, 2012, Capital

 Place sent $17,500,000 to an account controlled by Ng’s relative. Thereafter, additional monies

 were paid to Ng’s relative, all of it related to the same pre-existing debt. Neither Ng nor his relative

 had any idea about the source of these funds and certainly did not know the source was Leissner’s

 involvement in crimes against 1MDB. The defense believes that the Government has information

 – documents and/or witness statements – that are material to this issue, and requests that the Court

 order the Government to produce any such information. Such information would obviously fall

 within the rubric of Brady material, and must be disclosed.

         Moreover, once the Government produces the material relating to Leissner’s transfers of

 funds to Ng’s relatives, and it becomes clear to the Court that these transfers had nothing to do

 with anything that Ng did or failed to do with respect to Low, 1MDB, or indeed anything at all

 relating to his employment whatsoever, Ng will move to have the allegations in paragraphs 40 and

 53 struck from the Indictment.

         The Federal Rules of Criminal Procedure grant the Court authority to strike surplusage

 from an Indictment. See Fed. R. Crim. P. 7(d) (“Upon the defendant’s motion, the court may strike



 36
    In the recently-filed Goldman Sachs Information, the Government admits that “Ng had a new
 position within Goldman by [the time of Project Catalyze] and did not work directly on the deal
 team for Project Catalyze . . . .” (Goldman Information ¶ 60, n.4.)
                                                   115
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 120 of 126 PageID #: 624




 surplusage from the indictment or information.”). A motion to strike surplusage should be granted

 where “the challenged allegations are not relevant to the crime charged and are inflammatory and

 prejudicial.” United States v. Hernandez, 85 F.3d 1023, 1030 (2d Cir.1996) (quotation marks and

 citations omitted). The touchstone of the inquiry is relevance – after all, many allegations in

 indictments are plenty prejudicial; if they are relevant, then Courts ordinarily will not strike them:

 “The determinative question in a motion to strike surplusage is not the potential prejudice, but

 rather the relevance of the allegation to the crime charged in the indictment. If the evidence of the

 allegation is admissible and relevant to the charge, then despite prejudice, the language will not be

 stricken.” United States v. Napolitano, 552 F. Supp. 465, 480 (S.D.N.Y. 1982).

        When the truth regarding the approximately $28.4 million comes out, the allegations in

 paragraphs 40 and 53 will be irrelevant, because they relate to a pre-existing debt. These are highly

 inflammatory allegations, because the way the Government has dropped them into the Indictment

 was designed to make it appear that these funds were Ng’s “payoff” for his illegal activity. Ng

 requests respectfully that the Court order the Government to produce any information it has

 regarding the true nature of the financial transactions described in paragraphs 40 and 53.




                                                  116
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 121 of 126 PageID #: 625




                                       117
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 122 of 126 PageID #: 626




                                       118
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 123 of 126 PageID #: 627




                                                                       3
                                                                       38




                                       119
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 124 of 126 PageID #: 628




                                       120
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 125 of 126 PageID #: 629




                                       121
Case 1:18-cr-00538-MKB Document 50-1 Filed 11/20/20 Page 126 of 126 PageID #: 630




 X.       CONCLUSION

          For the foregoing reasons, Ng respectfully requests that this Court grant the relief requested

 above.

 Dated:          October 30, 2020
                 New York, NY
                                                                Respectfully submitted,

                                                                           /s/
                                                                Marc A. Agnifilo, Esq., Of Counsel
                                                                Zach Intrater, Esq., Of Counsel
                                                                Teny R. Geragos, Esq.
                                                                Jacob Kaplan, Esq.

                                                                BRAFMAN & ASSOCIATES, P.C.
                                                                767 Third Avenue, 26th Floor
                                                                New York, NY 10017
                                                                (212) 750-7800




                                                   122
